Exhibit 10.1

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF SEPTEMBER 19, 2008

 

among

 

SUREWEST COMMUNICATIONS

 

as Borrower,

 

COBANK, ACB,

 

as Administrative Agent, Lead Arranger, Issuing Lender, Swingline Lender and a
Lender

 

and

 

the other Lenders referred to herein

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 AMOUNTS AND TERMS OF LOANS

2

 

1.1.

Loans

2

 

 

(A)

Term Loan A Facility

2

 

 

(B)

Term Loan B Facility

2

 

 

(C)

Revolving Loan Facility

2

 

 

(D)

Swingline Loan Facility

2

 

 

(E)

Letters of Credit

2

 

 

(F)

Notes

6

 

 

(G)

Loans

6

 

1.2.

Interest

6

 

 

(A)

Interest Options

6

 

 

(B)

Applicable Margins

7

 

 

(C)

Interest Periods

7

 

 

(D)

Calculation and Payment

8

 

 

(E)

Default Rate of Interest

9

 

 

(F)

Excess Interest

9

 

 

(G)

Selection, Conversion or Continuation of Loans; LIBOR Availability

9

 

1.3.

Notice of Borrowing, Conversion or Continuation of Loans

10

 

1.4.

Fees and Expenses

11

 

 

(A)

Commitment Fees

11

 

 

(B)

Certain Other Fees

11

 

 

(C)

Breakage Fee

11

 

 

(D)

Expenses and Attorneys Fees

11

 

 

(E)

Letter of Credit Fees

12

 

1.5.

Payments

12

 

1.6.

Repayments and Reduction of Term Loan Commitments and Revolving Loan Commitment
and Related Mandatory Repayments

13

 

 

(A)

Scheduled Repayments and Reductions of Term Loan Commitments, Revolving Loan
Commitment and Swingline Loan Commitment

13

 

 

(B)

Voluntary Reduction of Loan Commitments

14

 

 

(C)

Mandatory Repayments

14

 

1.7.

Voluntary Prepayments and Other Mandatory Repayments

14

 

 

(A)

Voluntary Prepayment of Loans

14

 

 

(B)

Repayments from Insurance Proceeds

15

 

 

(C)

Repayments from Asset Dispositions

15

 

1.8.

Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.

15

 

1.9.

Loan Accounts

15

 

1.10.

Changes in LIBOR Rate Availability

16

 

1.11.

Capital Adequacy and Other Adjustments

16

 

1.12.

Optional Prepayment/Replacement of Lender in Respect of Increased Costs

17

 

1.13.

Taxes: No Deductions

18

 

i

--------------------------------------------------------------------------------


 

 

 

(A)

No Deductions

18

 

 

(B)

Foreign Lenders

18

 

1.14.

Changes in Tax Laws

19

 

1.15.

Treatment of Certain Refunds

20

 

1.16.

Mitigation Obligations

20

 

1.17.

Term of This Agreement

20

 

1.18.

Letter of Credit Liability

20

 

 

 

 

SECTION 2 AFFIRMATIVE COVENANTS

21

 

2.1.

Compliance With Laws

21

 

2.2.

Maintenance of Books and Records; Properties; Insurance

21

 

2.3.

Inspection

22

 

2.4.

Legal Existence, Etc.

22

 

2.5.

Use of Proceeds

22

 

2.6.

Further Assurances

22

 

2.7.

CoBank Patronage Capital

23

 

2.8.

Investment Company Act

23

 

2.9.

Payment of Obligations

23

 

2.10.

Environmental Laws

23

 

2.11.

ERISA Compliance

24

 

 

 

 

SECTION 3 NEGATIVE COVENANTS

24

 

3.1.

Indebtedness

24

 

3.2.

Liens and Related Matters

25

 

3.3.

Investments

25

 

3.4.

Restricted Junior Payments

25

 

3.5.

Restriction on Fundamental Changes

25

 

3.6.

Disposal of Assets or Subsidiary Stock

26

 

3.7.

Transactions with Affiliates

27

 

3.8.

Conduct of Business

27

 

3.9.

Fiscal Year

27

 

3.10.

Inconsistent Agreements

27

 

 

 

 

SECTION 4 FINANCIAL COVENANTS AND REPORTING

28

 

4.1.

Leverage Ratio

28

 

4.2.

Interest Coverage Ratio

28

 

4.3.

Net Worth

28

 

4.4.

Financial Statements and Other Reports

28

 

 

(A)

Quarterly Financials

28

 

 

(B)

Year-End Financials

28

 

 

(C)

Borrower Compliance Certificate

29

 

 

(D)

Budgets

29

 

 

(E)

SEC Filings

29

 

 

(F)

Events of Default, Etc.

29

 

 

(G)

Litigation

29

 

 

(H)

Environmental Notices

30

 

ii

--------------------------------------------------------------------------------


 

 

 

(I)

ERISA Events

30

 

 

(J)

Other Information

30

 

4.5.

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

30

 

 

 

 

SECTION 5 REPRESENTATIONS AND WARRANTIES

31

 

5.1.

Disclosure

31

 

5.2.

No Material Adverse Effect

31

 

5.3.

Organization, Powers, Authorization and Good Standing

31

 

 

(A)

Organization and Powers

31

 

 

(B)

Authorization; Binding Obligation

31

 

 

(C)

Qualification

32

 

5.4.

Compliance of Agreement, Loan Documents and Borrowings with Applicable Law

32

 

5.5.

Compliance with Law; Governmental Approvals

32

 

5.6.

Tax Returns and Payments

32

 

5.7.

Environmental Matters

33

 

5.8.

Financial Statements

33

 

5.9.

Intellectual Property

33

 

5.10.

Litigation, Investigations, Audits, Etc.

33

 

5.11.

Employee Labor Matters

34

 

5.12.

ERISA Compliance

34

 

5.13.

Communications Regulatory Matters

35

 

5.14.

Solvency

35

 

5.15.

Investment Company Act

35

 

5.16.

Certain Agreements and Material Contracts

35

 

5.17.

Title to Properties

36

 

5.18.

Transactions with Affiliates

36

 

5.19.

OFAC

36

 

5.20.

Patriot Act

36

 

 

 

 

SECTION 6 EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

36

 

6.1.

Event of Default

36

 

 

(A)

Payment

36

 

 

(B)

Default in Other Agreements

37

 

 

(C)

Breach of Certain Provisions

37

 

 

(D)

Breach of Warranty

37

 

 

(E)

Other Defaults Under Loan Documents

37

 

 

(F)

Involuntary Bankruptcy; Appointment of Receiver; Etc.

37

 

 

(G)

Voluntary Bankruptcy; Appointment of Receiver; Etc.

37

 

 

(H)

Judgment and Attachments

38

 

 

(I)

Dissolution

38

 

 

(J)

Solvency

38

 

 

(K)

Injunction

38

 

 

(L)

ERISA; Pension Plans

38

 

 

(M)

Invalidity of Loan Documents

38

 

iii

--------------------------------------------------------------------------------


 

 

 

(N)

Licenses and Permits

38

 

 

(O)

Change in Control

39

 

6.2.

Suspension of Commitments

39

 

6.3.

Acceleration

39

 

6.4.

Rights of Collection

39

 

6.5.

Consents

39

 

6.6.

Performance by Administrative Agent

40

 

6.7.

Set Off and Sharing of Payments

40

 

6.8.

Application of Payments

40

 

6.9.

Adjustments

41

 

 

 

 

SECTION 7 CONDITIONS TO LOANS

41

 

7.1.

Conditions to the Loan on the Amendment Date

41

 

 

(A)

Executed Loan and Other Documents

41

 

 

(B)

Closing Certificates; Opinions

42

 

 

(C)

Consents

42

 

 

(D)

Fees, Expenses, Taxes, Etc.

43

 

 

(E)

Miscellaneous

43

 

7.2.

Conditions to All Loans

43

 

 

 

 

SECTION 8 ASSIGNMENT AND PARTICIPATION

44

 

8.1.

Assignments and Participations in Loans and Notes

44

 

 

(A)

General

44

 

 

(B)

Assignments by the Lenders

45

 

 

(C)

Register

46

 

 

(D)

Participations

46

 

 

(E)

Limitations upon Participant Rights

47

 

 

(F)

Certain Pledges

47

 

8.2.

Administrative Agent

47

 

 

(A)

Appointment

47

 

 

(B)

Nature of Duties

48

 

 

(C)

Rights, Exculpation, Etc.

48

 

 

(D)

Reliance

49

 

 

(E)

Indemnification

49

 

 

(F)

Administrative Agent Individually

50

 

 

(G)

Notice of Default

50

 

 

(H)

Successor Administrative Agent

50

 

 

(I)

Dissemination of Information

51

 

8.3.

Consents; Notices

51

 

8.4.

Disbursement of Funds

51

 

8.5.

Disbursements of Loans; Payments

52

 

 

(A)

Pro Rata Treatment; Application

52

 

 

(B)

Availability of Lender’s Pro Rata Share

52

 

 

(C)

Return of Payments

52

 

 

 

 

 

SECTION 9 MISCELLANEOUS

53

 

iv

--------------------------------------------------------------------------------


 

 

9.1.

Indemnities

53

 

9.2.

Amendments and Waivers

53

 

9.3.

Notices

55

 

9.4.

Failure or Indulgence Not Waiver; Remedies Cumulative

55

 

9.5.

Payments Set Aside

55

 

9.6.

Severability

56

 

9.7.

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

56

 

9.8.

Headings

56

 

9.9.

Governing Law

56

 

9.10.

Successors and Assigns

56

 

9.11.

No Fiduciary Relationship

56

 

9.12.

Construction

56

 

9.13.

Confidentiality

56

 

9.14.

Consent to Jurisdiction and Service of Process

57

 

9.15.

Waiver of Jury Trial

57

 

9.16.

Survival of Warranties and Certain Agreements

58

 

9.17.

Entire Agreement

58

 

9.18.

Counterparts; Effectiveness

58

 

9.19.

Patriot Act

59

 

9.20.

Effectiveness of Amendment and Restatement; No Novation

59

 

 

 

 

SECTION 10 DEFINITIONS

59

 

10.1.

Certain Defined Terms

59

 

10.2.

Other Definitional Provisions

73

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 3.7

Transactions with Affiliates

Schedule 5.3(A)

Jurisdiction of Organization

Schedule 5.3(C)

Qualification to Transact Business

Schedule 5.4

Governmental Approvals

Schedule 5.6

Tax Returns and Payments

Schedule 5.8

Financial Statements

Schedule 5.10

Litigation, Etc.

Schedule 5.11

Employee Labor Matters

 

 

EXHIBITS

 

 

Exhibit 1.3

Form of Notice of Borrowing/Conversion/Continuation

Exhibit 4.4(C)

Form of Compliance Certificate

Exhibit 10.1(A)

Form of Assignment and Assumption

Exhibit 10.1(B)

Form of Third Amended and Restated Revolving Loan Promissory Note

Exhibit 10.1(C)

Form of Third Amended and Restated Term Loan A Note

Exhibit 10.1(D)

Form of Amended and Restated Term Loan B Note

Exhibit 10.1(E)

Form of Amended and Restated Swingline Promissory Note

 

vi

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Defined in Section

 

 

 

 

 

Accounting Changes

 

 

§4.5

 

Acquired Indebtedness

 

 

§10.1

 

Adjusted Consolidated Net Worth

 

 

§10.1

 

Adjustment Date

 

 

§10.1

 

Administrative Agent

 

 

§10.1

 

Affected Lender

 

 

§1.12

 

Affiliate

 

 

§10.1

 

Agreement

 

 

Preamble

 

Amendment Date

 

 

§10.1

 

Applicable Law

 

 

§10.1

 

Asset Disposition

 

 

§10.1

 

Available Revolving Loan Commitment

 

 

§10.1

 

Banking Day

 

 

§10.1

 

Bankruptcy Code

 

 

§10.1

 

Base Rate

 

 

§10.1

 

Base Rate Loan

 

 

§10.1

 

Base Rate Margin

 

 

§10.1

 

Borrower

 

 

Preamble

 

Breakage Fees

 

 

§1.4(C)

 

Budget

 

 

§10.1

 

Business Day

 

 

§10.1

 

Calculation Period

 

 

§10.1

 

Capital Leases

 

 

§10.1

 

Cash Equivalents

 

 

§10.1

 

Change of Law

 

 

§1.10

 

Closing Date

 

 

§10.1

 

CoBank

 

 

Preamble

 

Communications Act

 

 

§10.1

 

Compliance Certificate

 

 

§4.4(C)

 

Consolidated Net Assets

 

 

§10.1

 

Consolidated Net Worth

 

 

§10.1

 

Contingent Obligation

 

 

§10.1

 

Default

 

 

§10.1

 

Defaulting Lender

 

 

§10.1

 

EBITDA

 

 

§10.1

 

Electing Lenders

 

 

§1.8

 

Environmental Laws

 

 

§10.1

 

ERISA

 

 

§10.1

 

ERISA Affiliate

 

 

§10.1

 

 

vii

--------------------------------------------------------------------------------


 

ERISA Event

 

 

§10.1

 

Event of Default

 

 

§6.1

 

Everest Acquisition

 

 

§10.1

 

Evergreen Letter of Credit

 

 

§1.1(E)(8)

 

Excluded Taxes

 

 

§1.13(A)

 

Existing Credit Agreement

 

 

Preamble

 

Facility(ies)

 

 

§10.1

 

FCC

 

 

§10.1

 

First Amended Credit Agreement

 

 

Recitals

 

Fixed Rate Loan

 

 

§1.2(B)

 

Fixed Rate Margin

 

 

§10.1

 

Fixed Rate Period

 

 

§1.2(B)

 

Foreign Lender

 

 

§1.13(A)

 

Funding Date

 

 

§7.2

 

GAAP

 

 

§10.1

 

Governmental Approvals

 

 

§10.1

 

Governmental Authority

 

 

§10.1

 

Indebtedness

 

 

§10.1

 

Indemnitees

 

 

§9.1

 

Intellectual Property Rights

 

 

§5.9

 

Interest Coverage Ratio

 

 

§10.1

 

Interest Period

 

 

§1.2(C)

 

Interest Rate Agreement

 

 

§10.1

 

Investment

 

 

§10.1

 

Issuing Lender

 

 

§10.1

 

Lender(s)

 

 

§10.1

 

Assignment and Assumption

 

 

§10.1

 

IRC

 

 

§10.1

 

ISP

 

 

§1.1(E)(7)

 

Letter of Credit Liability

 

 

§10.1

 

Letter(s) of Credit

 

 

§1.1(E)

 

Leverage Ratio

 

 

§10.1

 

LIBOR

 

 

§10.1

 

LIBOR Loans

 

 

§10.1

 

LIBOR Margin

 

 

§10.1

 

Licenses

 

 

§10.1

 

Lien

 

 

§10.1

 

Loan(s)

 

 

§10.1

 

Loan Commitment(s)

 

 

§10.1

 

Loan Documents

 

 

§10.1

 

Material Adverse Effect

 

 

§10.1

 

Material Contracts

 

 

§10.1

 

Multi-employer Plan

 

 

§10.1

 

Net Proceeds

 

 

§10.1

 

Non-Consenting Lender

 

 

§9.2

 

 

viii

--------------------------------------------------------------------------------


 

Nonrenewal Notice Date

 

 

§1.1(E)(8)

 

Note(s)

 

 

§10.1

 

Note Purchase Agreement

 

 

§10.1

 

Notice of Borrowing/Conversion/Continuation

 

 

§1.3

 

Obligations

 

 

§10.1

 

Patriot Act

 

 

§9.16

 

PBGC

 

 

§10.1

 

Permitted Acquisitions

 

 

§3.5

 

Permitted Encumbrances

 

 

§10.1

 

Person

 

 

§10.1

 

Plan

 

 

§10.1

 

Priority Debt

 

 

§10.1

 

Pro Rata Share

 

 

§10.1

 

Proposed Change

 

 

§9.2

 

PUC

 

 

§10.1

 

Register

 

 

§8.1(C)

 

Related Interest Rate Agreement

 

 

§10.1

 

Replacement Lender

 

 

§1.12

 

Reportable Event

 

 

§10.1

 

Requisite Lenders

 

 

§10.1

 

Restricted Investments

 

 

§10.1

 

Restricted Junior Payment

 

 

§10.1

 

Revolving Loan(s)

 

 

§10.1

 

Revolving Loan Commitment

 

 

§10.1

 

Revolving Loan Expiration Date

 

 

§10.1

 

Revolving Loan Facility

 

 

§10.1

 

Revolving Note(s)

 

 

§10.1

 

SEC

 

 

§4.4(A)

 

7-Day LIBOR Index Rate

 

 

§10.1

 

Statement

 

 

§4.4(B)

 

Swingline Facility

 

 

§10.1

 

Swingline Funding Date

 

 

§7.3

 

Swingline Lender

 

 

§10.1

 

Swingline Loan Commitment

 

 

§10.1

 

Swingline Loans

 

 

§10.1

 

Swingline Note(s)

 

 

§10.1

 

Subsidiary

 

 

§10.1

 

Tax Liabilities

 

 

§1.13(A)

 

Telecommunications System

 

 

§10.1

 

Term Loan A

 

 

§10.1

 

Term Loan A Commitment

 

 

§10.1

 

Term Loan A Facility

 

 

§10.1

 

Term Loan A Maturity Date

 

 

§10.1

 

Term Loan A Note(s)

 

 

§10.1

 

Term Loan B

 

 

§10.1

 

 

ix

--------------------------------------------------------------------------------


 

Term Loan B Commitment

 

 

§10.1

 

Term Loan B Facility

 

 

§10.1

 

Term Loan B Maturity Date

 

 

§10.1

 

Term Loan B Note(s)

 

 

§10.1

 

Term Loan Commitments

 

 

§10.1

 

Term Loan Facilities

 

 

§10.1

 

Term Loan Maturity Date

 

 

§10.1

 

Term Loan Note(s)

 

 

§10.1

 

Term Loans

 

 

§10.1

 

Verizon

 

 

§10.1

 

Wireless Sale

 

 

§10.1

 

 

x

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended, supplemented,
modified, extended or restated as permitted herein from time to time, and
including all schedules and exhibits hereto, this “Agreement”) is entered into
as of September 19, 2008, among SUREWEST COMMUNICATIONS, a California
corporation (“Borrower”), COBANK, ACB (individually, “CoBank” and, as
Administrative Agent, “Administrative Agent”), in its capacity as Administrative
Agent, as Lead Arranger, as Issuing Lender, as Swingline Lender and as a Lender,
and each such other Lender as may from time to time become a party to this
Agreement.  Capitalized terms used and not otherwise defined herein shall have
the meanings given to them in Subsection 10.1 of this Agreement.

 

R E C I T A L S:

 

WHEREAS, Borrower and CoBank previously entered into a Credit Agreement, dated
as of May 1, 2006 (the “Original Credit Agreement”), pursuant to which CoBank
extended certain financial accommodations to Borrower consisting of a revolving
loan facility and a term loan facility; and

 

WHEREAS, Borrower and CoBank entered into an Amended and Restated Credit
Agreement, dated as of May 14, 2007 (the “First Amended Credit Agreement”),
pursuant to which Borrower and CoBank amended and restated the Original Credit
Agreement as described therein; and

 

WHEREAS, Borrower, Administrative Agent, Issuing Lender and the other Lenders
referred to therein entered into a Second Amended and Restated Credit Agreement,
dated as of February 13, 2008 (the “Existing Credit Agreement”), pursuant to
which Borrower, Administrative Agent, Issuing Lender and such other Lenders
amended and restated the First Amended Credit Agreement as described therein;
and

 

WHEREAS, Borrower, Administrative Agent, Issuing Lender and the other Lenders
have agreed to amend and restate the Existing Credit Agreement as described
herein, including, without limitation, to extend the term of the Term Loan B
Facility, to modify the interest rate pricing on all Facilities, to provide for
certain scheduled reductions in the Revolving Loan Commitment and to separate
the Revolving Loan Facility and the Swingline Facility.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties agree,
and amend and restate the Existing Credit Agreement in its entirety, as follows:

 

--------------------------------------------------------------------------------


 


SECTION 1


 


AMOUNTS AND TERMS OF LOANS


 


1.1.                              LOANS.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS, WARRANTIES AND
COVENANTS OF BORROWER CONTAINED HEREIN AND IN THE OTHER LOAN DOCUMENTS:


 


(A)                              TERM LOAN A FACILITY.  EACH LENDER, SEVERALLY
AND NOT JOINTLY, PREVIOUSLY HAS LENT TO BORROWER SUCH LENDER’S PRO RATA SHARE OF
THE TERM LOAN A COMMITMENT.  AMOUNTS BORROWED UNDER THIS SUBSECTION 1.1(A) THAT
ARE REPAID OR PREPAID MAY NOT BE REBORROWED.


 


(B)                                TERM LOAN B FACILITY.  EACH LENDER, SEVERALLY
AND NOT JOINTLY, PREVIOUSLY HAS LENT TO BORROWER SUCH LENDER’S PRO RATA SHARE OF
THE TERM LOAN B COMMITMENT (AS SUCH COMMITMENT HAS BEEN REDUCED AND REPAID PRIOR
TO THE AMENDMENT DATE).  AMOUNTS BORROWED UNDER THIS SUBSECTION 1.1(B) THAT ARE
REPAID OR PREPAID MAY NOT BE REBORROWED.


 


(C)                                REVOLVING LOAN FACILITY.  EACH LENDER,
SEVERALLY AND NOT JOINTLY, AGREES TO LEND TO BORROWER, FROM TIME TO TIME DURING
THE PERIOD COMMENCING ON THE DATE ALL CONDITIONS PRECEDENT SET FORTH IN
SUBSECTIONS 7.1 AND 7.2 ARE SATISFIED OR WAIVED AS PROVIDED HEREIN AND ENDING ON
THE BUSINESS DAY IMMEDIATELY PRECEDING THE REVOLVING LOAN EXPIRATION DATE, ITS
PRO RATA SHARE OF EACH REVOLVING LOAN; PROVIDED THAT NO LENDER SHALL BE REQUIRED
AT ANY TIME TO LEND MORE THAN ITS RESPECTIVE PRO RATA SHARE OF THE AVAILABLE
REVOLVING LOAN COMMITMENT; AND PROVIDED, FURTHER, THAT AT ANY ONE TIME THE
AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING LOANS OUTSTANDING MAY NOT EXCEED THE
REVOLVING LOAN COMMITMENT LESS THE OUTSTANDING LETTER OF CREDIT LIABILITY THEN
OUTSTANDING.  WITHIN THE LIMITS OF THE REVOLVING LOAN COMMITMENT AND THIS
SUBSECTION 1.1(C) AND SUBSECTIONS 1.6, 1.7 AND 1.8, AMOUNTS BORROWED UNDER THIS
SUBSECTION 1.1(C) MAY BE PREPAID AND REBORROWED AT ANY TIME PRIOR TO THE
REVOLVING LOAN EXPIRATION DATE.


 


(D)                               SWINGLINE LOAN FACILITY.  THE SWINGLINE LENDER
AGREES TO LEND TO BORROWER, DURING THE PERIOD COMMENCING ON THE DATE ALL
CONDITIONS PRECEDENT SET FORTH IN SUBSECTIONS 7.1 AND 7.2 ARE SATISFIED OR
WAIVED AND ENDING ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE SWINGLINE LOAN
EXPIRATION DATE, SWINGLINE LOANS; PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT
OF ALL SWINGLINE LOANS OUTSTANDING MAY NOT EXCEED THE SWINGLINE LOAN
COMMITMENT.  WITHIN THE LIMITS OF THE SWINGLINE LOAN COMMITMENT AND THIS
SUBSECTION 1.1(D) AND SUBSECTIONS 1.6, 1.7 AND 1.8, AMOUNTS BORROWED UNDER THIS
SUBSECTION 1.1(D) MAY BE PREPAID AND REBORROWED AT ANY TIME PRIOR TO THE
SWINGLINE LOAN EXPIRATION DATE.


 


(E)                                 LETTERS OF CREDIT.  THE REVOLVING LOAN
COMMITMENT MAY, IN ADDITION TO ADVANCES AS REVOLVING LOANS, BE UTILIZED, UPON
THE REQUEST OF BORROWER, FOR THE ISSUANCE OF IRREVOCABLE LETTERS OF CREDIT
(INDIVIDUALLY, A “LETTER OF CREDIT” AND, COLLECTIVELY, THE “LETTERS OF CREDIT”)
BY ISSUING LENDER FOR THE ACCOUNT OF BORROWER OR ANY OF ITS SUBSIDIARIES. 
IMMEDIATELY UPON THE ISSUANCE BY ISSUING LENDER OF A LETTER OF CREDIT, AND
WITHOUT FURTHER ACTION ON THE PART OF ADMINISTRATIVE AGENT OR ANY LENDER WITH A
PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT, EACH SUCH LENDER SHALL BE
DEEMED TO HAVE PURCHASED FROM ISSUING LENDER A PARTICIPATION IN SUCH LETTER OF
CREDIT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT OF
THE

 

2

--------------------------------------------------------------------------------



 


AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  EACH LETTER
OF CREDIT SHALL REDUCE THE AMOUNT AVAILABLE UNDER THE REVOLVING LOAN COMMITMENT
BY THE MAXIMUM AMOUNT CAPABLE OF BEING DRAWN UNDER SUCH LETTER OF CREDIT.


 

(1)                                  MAXIMUM AMOUNT.  THE AGGREGATE AMOUNT OF
LETTER OF CREDIT LIABILITY WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AT
ANY TIME FOR THE ACCOUNT OF BORROWER OR ANY OF ITS SUBSIDIARIES MAY NOT EXCEED
$25,000,000, AND THE AGGREGATE AMOUNT OF LETTER OF CREDIT LIABILITY WITH RESPECT
TO ALL LETTERS OF CREDIT OUTSTANDING FOR THE ACCOUNT OF BORROWER OR ANY OF ITS
SUBSIDIARIES PLUS THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING LOANS OUTSTANDING
AT ANY TIME MAY NOT EXCEED THE REVOLVING LOAN COMMITMENT.

 

(2)                                  REIMBURSEMENT.  BORROWER IS IRREVOCABLY AND
UNCONDITIONALLY OBLIGATED WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
FORMALITIES OF ANY KIND TO REIMBURSE ISSUING LENDER IN IMMEDIATELY AVAILABLE
FUNDS FOR ANY AMOUNTS PAID BY ISSUING LENDER WITH RESPECT TO A LETTER OF CREDIT
ISSUED HEREUNDER FOR THE ACCOUNT OF BORROWER OR ANY OF ITS SUBSIDIARIES. 
BORROWER HEREBY AUTHORIZES AND DIRECTS ADMINISTRATIVE AGENT, AT ADMINISTRATIVE
AGENT’S OPTION, TO MAKE A REVOLVING LOAN IN THE AMOUNT OF ANY PAYMENT MADE BY
ISSUING LENDER WITH RESPECT TO ANY LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF
BORROWER OR ANY OF ITS SUBSIDIARIES.  IF THE LETTER OF CREDIT IS PAYABLE IN A
FOREIGN CURRENCY, THE AMOUNT OWED BY BORROWER IN CONNECTION WITH SUCH LETTER OF
CREDIT SHALL EQUAL AN AMOUNT IN UNITED STATES DOLLARS EQUIVALENT TO ISSUING
LENDER’S ACTUAL COST OF SETTLING ITS OBLIGATION UNDER SUCH LETTER OF CREDIT IN
SUCH FOREIGN CURRENCY.  ALL AMOUNTS PAID BY ISSUING LENDER WITH RESPECT TO ANY
LETTER OF CREDIT THAT ARE NOT IMMEDIATELY REPAID BY BORROWER OR THAT ARE NOT
REPAID WITH A REVOLVING LOAN SHALL BEAR INTEREST AT THE SUM OF THE BASE RATE
PLUS THE BASE RATE MARGIN APPLICABLE FROM TIME TO TIME AS PROVIDED IN SUBSECTION
1.2(B).  EACH LENDER AGREES TO FUND ITS PRO RATA SHARE OF ANY REVOLVING LOAN
MADE PURSUANT TO THIS SUBSECTION 1.1(E)(2).  IN THE EVENT ADMINISTRATIVE AGENT
ELECTS NOT TO DEBIT BORROWER’S ACCOUNT AND BORROWER FAILS TO REIMBURSE ISSUING
LENDER IN FULL ON THE DATE OF ANY PAYMENT IN RESPECT OF A LETTER OF CREDIT
ISSUED FOR THE ACCOUNT OF BORROWER OR ANY OF ITS SUBSIDIARIES, ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER THE AMOUNT OF SUCH UNREIMBURSED PAYMENT
AND THE ACCRUED INTEREST THEREON AND EACH SUCH LENDER, ON THE NEXT BUSINESS DAY,
SHALL DELIVER TO ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO ITS PRO RATA SHARE
THEREOF IN SAME DAY FUNDS.  EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES TO PAY TO ISSUING LENDER UPON DEMAND BY ISSUING LENDER SUCH LENDER’S PRO
RATA SHARE OF EACH PAYMENT MADE BY ISSUING LENDER IN RESPECT OF A LETTER OF
CREDIT AND NOT IMMEDIATELY REIMBURSED BY BORROWER.  EACH LENDER ACKNOWLEDGES AND
AGREES THAT ITS OBLIGATIONS TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS
SUBSECTION 1.1(E)(2) IN RESPECT OF LETTERS OF CREDIT AND TO MAKE THE PAYMENTS TO
ISSUING LENDER REQUIRED BY THE PRECEDING SENTENCE ARE ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT
OR ANY FAILURE BY BORROWER TO SATISFY ANY OF THE CONDITIONS SET FORTH IN
SUBSECTION 7.2.  IF ANY LENDER FAILS TO MAKE AVAILABLE TO ISSUING LENDER THE
AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF ANY PAYMENTS MADE BY ISSUING LENDER IN
RESPECT OF A LETTER OF CREDIT AS PROVIDED IN THIS SUBSECTION 1.1(E)(2), ISSUING
LENDER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER
TOGETHER WITH INTEREST AT THE BASE RATE.

 

(3)                                  CONDITIONS OF ISSUANCE OF LETTERS OF
CREDIT.  IN ADDITION TO ALL OTHER TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, THE ISSUANCE BY THE ISSUING LENDER OF ANY LETTER OF CREDIT SHALL BE
SUBJECT TO THE CONDITIONS PRECEDENT THAT THE LETTER OF CREDIT SHALL SUPPORT A
TRANSACTION

 

3

--------------------------------------------------------------------------------


 

ENTERED INTO IN THE ORDINARY COURSE OF BORROWER’S OR ANY OF ITS SUBSIDIARIES’
BUSINESSES, SHALL BE IN AN AMOUNT EQUAL TO OR GREATER THAN $50,000 AND SHALL BE
IN SUCH FORM AND CONTAIN SUCH TERMS AND CONDITIONS AS ARE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER.  THE EXPIRATION
DATE OF EACH LETTER OF CREDIT MUST BE ON A DATE WHICH IS THE EARLIER OF ONE YEAR
FROM ITS DATE OF ISSUANCE OR THE 30TH DAY BEFORE THE DATE SET FORTH IN
CLAUSE (III) OF THE DEFINITION OF THE TERM REVOLVING LOAN EXPIRATION DATE, OR
SUCH OTHER DATE AS AGREED TO BY BOTH ADMINISTRATIVE AGENT AND ISSUING LENDER, IN
THEIR SOLE DISCRETION.

 

(4)                                  REQUEST FOR LETTERS OF CREDIT.  BORROWER
MUST GIVE ADMINISTRATIVE AGENT AND ISSUING LENDER AT LEAST THREE BUSINESS DAYS’
PRIOR WRITTEN NOTICE SPECIFYING THE DATE A LETTER OF CREDIT IS REQUESTED TO BE
ISSUED AND THE AMOUNT AND THE CURRENCY IN WHICH SUCH LETTER OF CREDIT IS
PAYABLE, IDENTIFYING THE BENEFICIARY AND DESCRIBING THE NATURE OF THE
TRANSACTIONS PROPOSED TO BE SUPPORTED THEREBY.  ANY NOTICE REQUESTING THE
ISSUANCE OF A LETTER OF CREDIT SHALL BE ACCOMPANIED BY THE FORM OF THE LETTER OF
CREDIT TO BE PROVIDED BY ISSUING LENDER.  BORROWER MUST ALSO COMPLETE ANY
APPLICATION PROCEDURES AND DOCUMENTS REQUIRED BY ISSUING LENDER IN CONNECTION
WITH THE ISSUANCE OF ANY LETTER OF CREDIT, INCLUDING A CERTIFICATE REGARDING
BORROWER’S COMPLIANCE WITH THE PROVISIONS OF SUBSECTION 7.2 OF THIS AGREEMENT.

 

(5)                                  BORROWER OBLIGATIONS ABSOLUTE.  THE
OBLIGATIONS OF BORROWER UNDER THIS SUBSECTION 1.1(E) ARE IRREVOCABLE, WILL
REMAIN IN FULL FORCE AND EFFECT UNTIL ISSUING LENDER AND THE LENDERS HAVE NO
FURTHER OBLIGATIONS TO MAKE ANY PAYMENTS OR DISBURSEMENTS UNDER ANY
CIRCUMSTANCES WITH RESPECT TO ANY LETTER OF CREDIT, SHALL BE ABSOLUTE AND
UNCONDITIONAL, SHALL NOT BE SUBJECT TO COUNTERCLAIM, SETOFF OR OTHER DEFENSE OR
ANY OTHER QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE PAID IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES,
INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING CIRCUMSTANCES:

 

(A)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY DOCUMENTS OR INSTRUMENTS
RELATING TO ANY LETTER OF CREDIT;

 

(B)                                 ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS IN RESPECT OF
ANY LETTER OF CREDIT OR ANY OTHER AMENDMENT, MODIFICATION OR WAIVER OF OR ANY
CONSENT TO OR DEPARTURE FROM ANY LETTER OF CREDIT, ANY DOCUMENTS OR INSTRUMENTS
RELATING THERETO, OR ANY LOAN DOCUMENT IN EACH CASE WHETHER OR NOT BORROWER OR
ITS SUBSIDIARIES HAS NOTICE OR KNOWLEDGE THEREOF;

 

(C)                                  THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE
OR OTHER RIGHT THAT BORROWER OR ITS SUBSIDIARIES MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN A LETTER OF CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT
(OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), ADMINISTRATIVE
AGENT, ISSUING LENDER, ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY LETTER OF CREDIT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER RELATED OR UNRELATED TRANSACTION
OR TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN BORROWER OR ITS
SUBSIDIARIES AND THE BENEFICIARY NAMED IN ANY SUCH LETTER OF CREDIT);

 

(D)                                 ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT
PRESENTED UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID
OR INSUFFICIENT IN ANY RESPECT OR ANY

 

4

--------------------------------------------------------------------------------


 

STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, ANY ERRORS,
OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES,
BY MAIL, TELECOPIER OR OTHERWISE, OR ANY ERRORS IN TRANSLATION OR IN
INTERPRETATION OF TECHNICAL TERMS;

 

(E)                                  PAYMENT UNDER ANY LETTER OF CREDIT AGAINST
PRESENTATION OF A DEMAND, DRAFT OR CERTIFICATE OR OTHER DOCUMENT WHICH DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

(F)                                    ANY DEFENSE BASED UPON THE FAILURE OF ANY
DRAWING UNDER ANY LETTER OF CREDIT TO CONFORM TO THE TERMS OF SUCH LETTER OF
CREDIT (PROVIDED THAT ANY DRAFT, CERTIFICATE OR OTHER DOCUMENT PRESENTED
PURSUANT TO SUCH LETTER OF CREDIT APPEARS ON ITS FACE TO COMPLY WITH THE TERMS
THEREOF), ANY NONAPPLICATION OR MISAPPLICATION BY THE BENEFICIARY OR ANY
TRANSFEREE OF THE PROCEEDS OF SUCH DRAWING OR ANY OTHER ACT OR OMISSION OF SUCH
BENEFICIARY OR TRANSFEREE IN CONNECTION WITH SUCH LETTER OF CREDIT;

 

(G)                                 THE EXCHANGE, RELEASE, SURRENDER OR
IMPAIRMENT OF ANY COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS;

 

(H)                                 THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT; OR

 

(I)                                     ANY OTHER CIRCUMSTANCE OR EVENT
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, BORROWER OR ANY
SUBSIDIARY.

 

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
negligence or willful misconduct, is binding upon Borrower and its Subsidiaries
and shall not create or result in any liability of the Issuing Lender to
Borrower or any of its Subsidiaries.  It is expressly agreed that, for purposes
of determining whether a wrongful payment under a Letter of Credit resulted from
the Issuing Lender’s negligence or willful misconduct, none of the following
shall be deemed to constitute negligence or willful misconduct by the Issuing
Lender: (i)  Issuing Lender’s acceptance of documents that appear on their face
to comply with the terms of such Letter of Credit, without responsibility for
further investigation, (ii)  Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof.

 

(6)                                  OBLIGATIONS OF ISSUING LENDER.  ISSUING
LENDER (IF OTHER THAN ADMINISTRATIVE AGENT) HEREBY AGREES THAT IT WILL NOT ISSUE
A LETTER OF CREDIT HEREUNDER UNTIL IT HAS PROVIDED ADMINISTRATIVE AGENT WITH
WRITTEN NOTICE SPECIFYING THE AMOUNT AND INTENDED ISSUANCE DATE OF SUCH LETTER
OF CREDIT AND ADMINISTRATIVE AGENT HAS RETURNED A WRITTEN ACKNOWLEDGMENT OF SUCH

 

5

--------------------------------------------------------------------------------


 

NOTICE TO ISSUING LENDER.  ISSUING LENDER (IF OTHER THAN ADMINISTRATIVE AGENT)
FURTHER AGREES TO PROVIDE TO ADMINISTRATIVE AGENT:  (I) A COPY OF EACH LETTER OF
CREDIT ISSUED BY ISSUING LENDER PROMPTLY AFTER ITS ISSUANCE; (II) A MONTHLY
REPORT SUMMARIZING AVAILABLE AMOUNTS UNDER LETTERS OF CREDIT ISSUED BY ISSUING
LENDER, THE DATES AND AMOUNTS OF ANY DRAWS UNDER SUCH LETTERS OF CREDIT, THE
EFFECTIVE DATE OF ANY INCREASE OR DECREASE IN THE FACE AMOUNT OF ANY LETTERS OF
CREDIT DURING SUCH MONTH AND THE AMOUNT OF ANY UNREIMBURSED DRAWS UNDER SUCH
LETTERS OF CREDIT; AND (III) SUCH ADDITIONAL INFORMATION REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT FROM TIME TO TIME WITH RESPECT TO THE LETTERS OF CREDIT
ISSUED BY ISSUING LENDER.

 

(7)                                  ISP.  UNLESS OTHERWISE EXPRESSLY AGREED BY
ISSUING LENDER AND THE BORROWER WHEN A LETTER OF CREDIT IS ISSUED, THE RULES OF
THE “INTERNATIONAL STANDBY PRACTICES 1998” PUBLISHED BY THE INSTITUTE OF
INTERNATIONAL BANKING LAW & PRACTICE (OR SUCH LATER VERSION THEREOF AS MAY BE IN
EFFECT AT THE TIME OF ISSUANCE) (“ISP”) SHALL APPLY TO EACH LETTER OF CREDIT.

 

(8)                                  EVERGREEN LETTERS OF CREDIT.  IF BORROWER
SO REQUESTS IN ANY APPLICABLE LETTER OF CREDIT APPLICATION, THE ISSUING LENDER
AGREES TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC RENEWAL PROVISIONS (EACH,
AN “EVERGREEN LETTER OF CREDIT”); PROVIDED THAT ANY SUCH EVERGREEN LETTER OF
CREDIT MUST PERMIT THE ISSUING LENDER TO PREVENT ANY SUCH RENEWAL AT LEAST ONCE
IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER
OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A
DAY (THE “NONRENEWAL NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED
UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED.  UNLESS OTHERWISE DIRECTED BY
THE ISSUING LENDER, BORROWER SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO
THE ISSUING LENDER FOR ANY SUCH RENEWAL.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE ISSUING LENDER SHALL HAVE NO OBLIGATION TO PERMIT
THE RENEWAL OF ANY EVERGREEN LETTER OF CREDIT AT ANY TIME.

 


(F)                                 NOTES.  BORROWER SHALL EXECUTE AND DELIVER
TO EACH REQUESTING LENDER A REVOLVING NOTE, A TERM LOAN A NOTE, A TERM LOAN B
NOTE AND A SWINGLINE NOTE, EACH DATED THE AMENDMENT DATE, IN THE PRINCIPAL
AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT, THE
TERM LOAN A COMMITMENT, THE TERM LOAN B COMMITMENT AND THE SWINGLINE LOAN
COMMITMENT, RESPECTIVELY.


 


(G)                                LOANS.  LOANS WILL BE MADE AVAILABLE BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.  WIRE TRANSFERS WILL BE MADE TO SUCH
ACCOUNT OR ACCOUNTS AS MAY BE AUTHORIZED BY BORROWER.


 


1.2.                              INTEREST.


 


(A)                              INTEREST OPTIONS.  FROM THE DATE EACH LOAN IS
MADE, BASED UPON BORROWER’S ELECTION AT SUCH TIME AND FROM TIME TO TIME
THEREAFTER (AS PROVIDED IN SUBSECTION 1.3 AND SUBJECT TO THE CONDITIONS SET
FORTH IN SUCH SUBSECTION 1.3 AND SUBSECTION 1.2 (C)), EACH LOAN SHALL ACCRUE
INTEREST AS FOLLOWS:


 

(1)                                  AS A PORTION OF THE BASE RATE LOAN, AT THE
SUM OF THE BASE RATE PLUS THE BASE RATE MARGIN APPLICABLE FROM TIME TO TIME AS
PROVIDED IN SUBSECTION 1.2(B); OR

 

6

--------------------------------------------------------------------------------


 

(2)                                  AS A LIBOR LOAN, FOR THE APPLICABLE
INTEREST PERIOD, AT THE SUM OF LIBOR PLUS THE LIBOR MARGIN APPLICABLE FROM TIME
TO TIME AS PROVIDED IN SUBSECTION 1.2(B);

 

provided, further, that for each Swingline Loan, such Swingline Loan shall
accrue interest at the sum of the 7-Day LIBOR Index Rate applicable from time to
time plus the LIBOR Margin applicable from time to time as provided in
Subsection 1.2(B); and provided, further, that $40,000,000 of the principal
amount of the Term Loan A (the “Fixed Rate Loan”) shall be subject to a fixed
rate for the period from and including the Amendment Date through and including
May 31, 2011 (the “Fixed Rate Period”) of the sum of 6.2860% plus the Fixed Rate
Margin applicable from time to time as provided in Subsection 1.2(B).

 

EXCEPT AS OTHERWISE PROVIDED IN SUBSECTIONS 1.2(E) AND 6.6, INTEREST ON ALL
OBLIGATIONS (OTHER THAN THE INTEREST PAYMENTS REQUIRED PURSUANT TO THIS
SUBSECTION 1.2(A)) NOT PAID WHEN DUE WILL ACCRUE INTEREST AT THE BASE RATE PLUS
1.50% PER ANNUM.

 


(B)                                APPLICABLE MARGINS.  INITIALLY, AND
CONTINUING THROUGH THE DAY IMMEDIATELY PRECEDING THE FIRST ADJUSTMENT DATE THAT
OCCURS ON OR AFTER THE DATE THAT IS SIX MONTHS AFTER THE AMENDMENT DATE, THE
APPLICABLE BASE RATE MARGIN, LIBOR MARGIN AND FIXED RATE MARGIN SHALL BE 1.50%,
2.50% AND 0.75% PER ANNUM, RESPECTIVELY.  COMMENCING ON SUCH ADJUSTMENT DATE,
THE APPLICABLE BASE RATE MARGIN, LIBOR MARGIN AND FIXED RATE MARGIN SHALL BE FOR
EACH CALCULATION PERIOD THE APPLICABLE PER ANNUM PERCENTAGE SET FORTH IN THE
PRICING TABLE BELOW OPPOSITE THE APPLICABLE LEVERAGE RATIO OF BORROWER;
PROVIDED, THAT AT THE ELECTION OF REQUISITE LENDERS, EFFECTIVE UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT PURSUANT TO SUBSECTION 6.1(A) OR SUBSECTION
6.1(C) WITH RESPECT TO FAILURE TO COMPLY WITH A FINANCIAL COVENANT IN SECTION 4
AND FOR SO LONG AS IT CONTINUES THE APPLICABLE BASE RATE MARGIN, LIBOR MARGIN
AND FIXED RATE MARGIN SHALL BE 1.50%, 2.50%, 0.75% PER ANNUM, RESPECTIVELY.


 

TERM LOAN A, TERM LOAN B AND REVOLVING LOAN PRICING TABLE

 

Leverage Ratio

 

Base Rate
Margin

 

LIBOR Margin

 

Fixed Rate
Margin

 

> 3.00:1

 

1.50

%

2.50

%

0.75

%

> 2.00:1 < 3.00:1

 

1.25

%

2.25

%

0.50

%

> 1.00:1 < 2.00:1

 

1.00

%

2.00

%

0.25

%

< 1.00:1

 

0.75

%

1.75

%

0.00

%

 


(C)                                INTEREST PERIODS.  EACH LIBOR LOAN MAY BE
OBTAINED FOR A ONE, TWO, THREE, SIX, NINE OR 12 MONTH PERIOD (EACH SUCH PERIOD
BEING AN “INTEREST PERIOD”).  WITH RESPECT TO ALL LIBOR LOANS:

 

7

--------------------------------------------------------------------------------


 

(1)                                  THE INTEREST PERIOD WILL COMMENCE ON THE
DATE THAT ANY LIBOR LOAN IS MADE OR THE DATE ON WHICH ANY PORTION OF THE BASE
RATE LOAN IS CONVERTED INTO A LIBOR LOAN, OR, IN THE CASE OF IMMEDIATELY
SUCCESSIVE INTEREST PERIODS, EACH SUCCESSIVE INTEREST PERIOD SHALL COMMENCE ON
THE DAY ON WHICH THE IMMEDIATELY PRECEDING INTEREST PERIOD EXPIRES;

 

(2)                                  IF THE INTEREST PERIOD WOULD OTHERWISE
EXPIRE ON A DAY THAT IS NOT A BUSINESS DAY, THEN IT WILL EXPIRE ON THE NEXT
BUSINESS DAY, PROVIDED, THAT IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A
DAY THAT IS NOT A BUSINESS DAY AND SUCH DAY IS A DAY OF A CALENDAR MONTH AFTER
WHICH NO FURTHER BUSINESS DAY OCCURS IN SUCH MONTH, SUCH INTEREST PERIOD SHALL
EXPIRE ON THE BUSINESS DAY NEXT PRECEDING SUCH DAY;

 

(3)                                  ANY INTEREST PERIOD THAT BEGINS ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE LAST CALENDAR MONTH IN SUCH INTEREST PERIOD SHALL END
ON THE LAST BUSINESS DAY OF THE LAST CALENDAR MONTH IN SUCH INTEREST PERIOD; AND

 

(4)                                  NO INTEREST PERIOD SHALL BE SELECTED FOR
ANY LIBOR LOAN IF, IN ORDER TO MAKE REPAYMENTS REQUIRED PURSUANT TO SUBSECTION
1.6 IN CONNECTION WITH SCHEDULED INSTALLMENTS ON EITHER TERM LOAN OR SCHEDULED
REDUCTIONS OF THE REVOLVING LOAN COMMITMENT PURSUANT TO SUBSECTION 1.6,
REPAYMENT OF ALL OR ANY PORTION OF A LOAN PRIOR TO THE EXPIRATION OF SUCH
INTEREST PERIOD WOULD BE NECESSARY.

 


(D)                               CALCULATION AND PAYMENT.  INTEREST ON ALL
LOANS AND ALL OTHER OBLIGATIONS AND THE AMOUNT OF ANY FEES SET FORTH IN
SUBSECTION 1.4 SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL
NUMBER OF DAYS ELAPSED.  THE DATE OF FUNDING OR CONVERSION TO THE BASE RATE LOAN
OR A SWINGLINE LOAN AND THE FIRST DAY OF AN INTEREST PERIOD WITH RESPECT TO A
LIBOR LOAN SHALL BE INCLUDED IN THE CALCULATION OF INTEREST.  THE DATE OF
PAYMENT OF ANY LOAN, THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT TO A LIBOR
LOAN AND THE LAST DAY OF THE FIXED RATE PERIOD SHALL BE EXCLUDED FROM THE
CALCULATION OF INTEREST; PROVIDED, IF A LOAN IS REPAID ON THE SAME DAY THAT IT
IS MADE, ONE DAY’S INTEREST SHALL BE CHARGED.


 

Interest accruing on each Base Rate Loan and Swingline Loan and on the Fixed
Rate Loan is payable in arrears on each of the following dates or events:
(i) the last day of each calendar quarter, (ii) the prepayment of such Loan (or
portion thereof) and (iii) the Term Loan A Maturity Date, the Term Loan B
Maturity Date, the Revolving Loan Expiration Date or the Swingline Loan
Expiration Date, as applicable, whether by acceleration or otherwise.  Interest
accruing on each LIBOR Loan is payable in arrears on each of the following dates
or events: (i) the last day of each applicable Interest Period, (ii) if the
Interest Period is longer than three months, on each three-month anniversary of
the commencement date of such Interest Period, (iii) the prepayment of such Loan
(or portion thereof) and (iv) the Term Loan A Maturity Date, the Term Loan B
Maturity Date, the Revolving Loan Expiration Date or the Swingline Loan
Expiration Date, as applicable, whether by acceleration or otherwise.

 

Interest accruing pursuant to Subsection 1.2(E) is payable on demand.

 

8

--------------------------------------------------------------------------------



 


(E)                                 DEFAULT RATE OF INTEREST.  AT THE ELECTION
OF REQUISITE LENDERS, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT PURSUANT TO
SUBSECTION 6.1(A) OR SUBSECTION 6.1(C) WITH RESPECT TO FAILURE TO COMPLY WITH A
FINANCIAL COVENANT IN SECTION 4 AND FOR SO LONG AS IT CONTINUES, ALL LOANS AND
OTHER OBLIGATIONS SHALL BEAR INTEREST AT RATES THAT ARE 2.00% IN EXCESS OF THE
RATES OTHERWISE IN EFFECT, INCLUDING, WITHOUT LIMITATION, RATES IN EFFECT
PURSUANT TO THE PROVISO IN THE SECOND SENTENCE OF SUBSECTION 1.2(B), WITH
RESPECT TO SUCH LOANS AND OTHER OBLIGATIONS.


 


(F)                                 EXCESS INTEREST.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY SET FORTH HEREIN, THE AGGREGATE INTEREST, FEES AND OTHER AMOUNTS
REQUIRED TO BE PAID BY BORROWER TO LENDERS OR ANY LENDER HEREUNDER ARE HEREBY
EXPRESSLY LIMITED SO THAT IN NO CONTINGENCY OR EVENT WHATSOEVER, WHETHER BY
REASON OF ACCELERATION OF MATURITY OF THE INDEBTEDNESS EVIDENCED HEREBY OR
OTHERWISE, SHALL THE AMOUNT PAID OR AGREED TO BE PAID TO LENDERS OR ANY LENDER
FOR THE USE OR THE FORBEARANCE OF THE INDEBTEDNESS OR OBLIGATIONS EVIDENCED
HEREBY EXCEED THE MAXIMUM PERMISSIBLE UNDER APPLICABLE LAW.  IF UNDER OR FROM
ANY CIRCUMSTANCES WHATSOEVER, FULFILLMENT OF ANY PROVISION HEREOF OR OF ANY OF
THE OTHER LOAN DOCUMENTS AT THE TIME OF PERFORMANCE OF SUCH PROVISION SHALL BE
DUE, SHALL INVOLVE EXCEEDING THE LIMIT OF SUCH AS IS VALIDITY PRESCRIBED BY
APPLICABLE LAW THEN THE OBLIGATION TO BE FULFILLED SHALL AUTOMATICALLY BE
REDUCED TO THE LIMIT OF SUCH VALIDITY AND IF UNDER OR FROM ANY CIRCUMSTANCES
WHATSOEVER LENDERS OR ANY LENDER SHOULD EVER RECEIVE AS INTEREST ANY AMOUNT
WHICH WOULD EXCEED THE HIGHEST LAWFUL RATE, THE AMOUNT OF SUCH INTEREST THAT IS
EXCESSIVE SHALL BE APPLIED TO THE REDUCTION OF THE PRINCIPAL BALANCE OF THE
OBLIGATIONS EVIDENCED HEREBY AND NOT TO THE PAYMENT OF INTEREST.  ADDITIONALLY,
SHOULD THE METHOD USED FOR CALCULATING INTEREST (I.E., USING A 360-DAY YEAR) BE
UNLAWFUL, SUCH CALCULATION METHOD SHALL BE AUTOMATICALLY CHANGED TO A 365-6-DAY
YEAR OR SUCH OTHER LAWFUL CALCULATION METHOD AS IS REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT.  THIS PROVISION SHALL CONTROL EVERY OTHER PROVISION OF
THIS AGREEMENT AND ALL PROVISIONS OF EVERY OTHER LOAN DOCUMENT.


 


(G)                                SELECTION, CONVERSION OR CONTINUATION OF
LOANS; LIBOR AVAILABILITY.  BORROWER SHALL HAVE THE OPTION TO (I) SELECT ALL OR
ANY PART OF A NEW BORROWING TO BE (A) A PORTION OF THE BASE RATE LOAN IN A
PRINCIPAL AMOUNT EQUAL TO $100,000 OR ANY WHOLE MULTIPLE OF $5,000 IN EXCESS
THEREOF, (B) A LIBOR LOAN IN A PRINCIPAL AMOUNT EQUAL TO $500,000 OR ANY WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF OR (C) A SWINGLINE LOAN IN A PRINCIPAL
AMOUNT EQUAL TO $50,000 OR ANY WHOLE MULTIPLE OF $5,000 IN EXCESS THEREOF
(EXCEPT IN CONNECTION WITH A BORROWING MADE PURSUANT TO SUBSECTION 1.3(B), IN
WHICH CASE NO MINIMUMS OR MULTIPLES SHALL APPLY), (II) CONVERT AT ANY TIME ALL
OR ANY PORTION OF THE BASE RATE LOAN OR OF THE FIXED RATE LOAN IN A PRINCIPAL
AMOUNT EQUAL TO $500,000 OR ANY WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF
INTO A LIBOR LOAN, AND (III) UPON THE EXPIRATION OF ITS INTEREST PERIOD,
CONTINUE ANY LIBOR LOAN IN A PRINCIPAL AMOUNT EQUAL TO $500,000 OR ANY WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF INTO ONE OR MORE LIBOR LOANS FOR SUCH NEW
INTEREST PERIOD(S) AS SELECTED BY BORROWER.  DURING ANY PERIOD IN WHICH ANY
EVENT OF DEFAULT IS CONTINUING, AS THE INTEREST PERIODS FOR LIBOR LOANS THEN IN
EFFECT EXPIRE, SUCH LOANS SHALL BE CONVERTED INTO THE BASE RATE LOAN AND THE
LIBOR OPTION WILL NOT BE AVAILABLE TO BORROWER UNTIL ALL EVENTS OF DEFAULT ARE
CURED OR WAIVED.  EACH LIBOR LOAN MUST BE MADE UNDER A SINGLE FACILITY.  IN THE
EVENT BORROWER FAILS TO ELECT A LIBOR LOAN UPON ANY ADVANCE HEREUNDER OR UPON
THE TERMINATION OF ANY INTEREST PERIOD OR OF THE FIXED RATE PERIOD, BORROWER
SHALL BE DEEMED TO HAVE ELECTED TO HAVE SUCH AMOUNT CONSTITUTE A PORTION OF THE
BASE RATE LOAN.  NOTWITHSTANDING THE FOREGOING, THERE MAY BE NO MORE THAN A
TOTAL OF TEN LIBOR LOANS OUTSTANDING UNDER THE FACILITIES AT ANY ONE TIME.

 

9

--------------------------------------------------------------------------------


 


1.3.                              NOTICE OF BORROWING, CONVERSION OR
CONTINUATION OF LOANS.


 


(A)                              EXCEPT TO THE EXTENT PROVIDED IN SUBSECTION
1.3(B), WHENEVER BORROWER DESIRES TO REQUEST A LOAN PURSUANT TO SUBSECTION 1.1
OR TO CONVERT OR CONTINUE BASE RATE OR LIBOR LOANS PURSUANT TO
SUBSECTION 1.2(G), BORROWER SHALL GIVE ADMINISTRATIVE AGENT IRREVOCABLE PRIOR
WRITTEN NOTICE IN THE FORM ATTACHED HERETO AS EXHIBIT 1.3 (A “NOTICE OF
BORROWING/CONVERSION/CONTINUATION”), (I) IF REQUESTING A BORROWING OF,
CONVERSION TO OR CONTINUATION OF THE BASE RATE LOAN (OR ANY PORTION THEREOF),
NOT LATER THAN 11:00 A.M. (DENVER, COLORADO TIME), ONE BUSINESS DAY BEFORE THE
PROPOSED BORROWING, CONVERSION OR CONTINUATION IS TO BE EFFECTIVE, (II) IF
REQUESTING A BORROWING OF A SWINGLINE LOAN, NOT LATER THAN 2:00 P.M. (DENVER,
COLORADO TIME) ON THE DATE THE PROPOSED BORROWING IS TO BE EFFECTIVE OR (III) IF
REQUESTING A BORROWING OF, A CONVERSION TO OR A CONTINUATION OF A LIBOR LOAN,
NOT LATER THAN 11:00 A.M. (DENVER, COLORADO TIME), THREE BANKING DAYS BEFORE THE
PROPOSED BORROWING, CONVERSION OR CONTINUATION IS TO BE EFFECTIVE.  EACH NOTICE
OF BORROWING/CONVERSION/CONTINUATION SHALL SPECIFY (A) THE LOAN (OR PORTION
THEREOF) TO BE CONVERTED OR CONTINUED AND, WITH RESPECT TO ANY LIBOR LOAN TO BE
CONVERTED OR CONTINUED, THE LAST DAY OF THE CURRENT INTEREST PERIOD THEREFORE,
(B) THE EFFECTIVE DATE OF SUCH BORROWING, CONVERSION OR CONTINUATION (WHICH
SHALL BE A BUSINESS DAY, AND IN THE CASE OF A LIBOR LOAN, ALSO A BANKING DAY),
(C) THE PRINCIPAL AMOUNT OF SUCH LOAN TO BE BORROWED, CONVERTED OR CONTINUED,
(D) THE INTEREST PERIOD TO BE APPLICABLE TO ANY NEW LIBOR LOAN, AND (E) THE
FACILITY UNDER WHICH SUCH BORROWING, CONVERSION OR CONTINUATION IS TO BE MADE. 
UPON SATISFACTION OF THE NOTICE REQUIREMENT SET FORTH IN THIS SUBSECTION 1.3,
AND THE OTHER APPLICABLE CONDITIONS SET FORTH IN THIS AGREEMENT, ADMINISTRATIVE
AGENT SHALL MAKE THE LOAN, OR REQUESTED CONVERSION OR CONTINUATION, ON THE
REQUESTED EFFECTIVE DATE.


 


(B)                                SWINGLINE LOANS ALSO WILL BE MADE
AUTOMATICALLY UNDER THE SWINGLINE LOAN FACILITY (SUBJECT TO THE LIMITATIONS SET
FORTH IN SUBSECTION 1.1(D)), (I) ON ANY DAY THAT THE BALANCE HELD IN THE ACCOUNT
OF BORROWER DEPOSITED WITH WACHOVIA BANK, NATIONAL ASSOCIATION [(ACCT.#
2079900434077)], OR ANY SUCCESSOR ACCOUNT DESIGNATED BY COBANK, IS LESS THAN THE
AMOUNT OF ITEMS PRESENTED FOR PAYMENT IN SUCH ACCOUNT ON SUCH DATE, AS PROVIDED
MORE FULLY IN THE CASH MANAGEMENT OR SIMILAR AGREEMENT BETWEEN COBANK AND
BORROWER AND (II) UPON REQUEST TELEPHONIC, ELECTRONIC (COLINK) OR OTHER METHOD
IN EACH CASE APPROVED IN ADVANCE BY COBANK PROVIDED SUCH REQUEST IS MADE BY AN
EMPLOYEE OR REPRESENTATIVE OF BORROWER DESIGNATED IN WRITING BY BORROWER AS
AUTHORIZED TO MAKE SUCH A REQUEST.  THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 5 AND ELSEWHERE IN THIS AGREEMENT AND IN THE LOAN DOCUMENTS SHALL BE
(AND EACH ADVANCE UNDER THIS SUBSECTION 1.3(B) SHALL CONSTITUTE A REPRESENTATION
AND WARRANTY BY BORROWER THAT SUCH REPRESENTATIONS AND WARRANTIES ARE) TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE TO THE SAME
EXTENT AS THOUGH MADE ON AND AS OF THAT DATE, EXCEPT FOR ANY REPRESENTATION OR
WARRANTY LIMITED BY ITS TERMS TO A SPECIFIC DATE AND TAKING INTO ACCOUNT ANY
AMENDMENTS TO THE SCHEDULES OR EXHIBITS AS A RESULT OF ANY DISCLOSURES MADE IN
WRITING BY BORROWER TO THE ADMINISTRATIVE AGENT AFTER THE AMENDMENT DATE SO LONG
AS WHAT IS BEING DISCLOSED DOES NOT GIVE RISE TO A DEFAULT OR AN EVENT OF
DEFAULT.  IT SHALL BE A CONDITION PRECEDENT TO ANY ADVANCE UNDER THIS SUBSECTION
1.3(B) THAT (I) NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
FROM THE CONSUMMATION OF THE ADVANCE THAT WOULD CONSTITUTE AN EVENT OF DEFAULT
OR A DEFAULT, (II) NO ORDER, JUDGMENT OR DECREE OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL AUTHORITY SHALL PURPORT TO ENJOIN OR RESTRAIN COBANK FROM MAKING
THE ADVANCE, (III) SINCE DECEMBER 31, 2007, THERE SHALL NOT HAVE OCCURRED ANY
EVENT OR CONDITION THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND (IV) ALL LOAN DOCUMENTS SHALL BE IN

 

10

--------------------------------------------------------------------------------



 


FULL FORCE AND EFFECT.  THE REQUIREMENTS OF SUBSECTION 7.2 SHALL NOT BE
APPLICABLE TO ADVANCES UNDER THIS SUBSECTION 1.3(B).


 


1.4.                              FEES AND EXPENSES.


 


(A)                              LOAN COMMITMENT FEES.


 

(1)                                  REVOLVING LOAN COMMITMENT FEE.  FROM THE
AMENDMENT DATE THROUGH THE REVOLVING LOAN EXPIRATION DATE, BORROWER SHALL PAY TO
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ALL LENDERS THAT ARE NOT DEFAULTING
LENDERS (BASED UPON THEIR RESPECTIVE PRO RATA SHARES OF THE REVOLVING LOAN
COMMITMENT) A FEE IN AN AMOUNT EQUAL TO (I) THE REVOLVING LOAN COMMITMENT LESS
THE SUM OF (A) THE AVERAGE DAILY OUTSTANDING BALANCE OF REVOLVING LOANS PLUS
(B)  THE AVERAGE DAILY OUTSTANDING LETTER OF CREDIT LIABILITY, IN EACH CASE
DURING THE PRECEDING CALENDAR QUARTER MULTIPLIED BY 0.375% PER ANNUM.  SUCH FEE
IS TO BE PAID QUARTERLY IN ARREARS ON THE LAST DAY OF EACH CALENDAR QUARTER FOR
SUCH CALENDAR QUARTER (OR PORTION THEREOF), WITH THE FINAL SUCH PAYMENT DUE ON
THE REVOLVING LOAN EXPIRATION DATE.

 

(2)                                  SWINGLINE LOAN COMMITMENT FEE.  FROM THE
AMENDMENT DATE THROUGH THE SWINGLINE LOAN EXPIRATION DATE, BORROWER SHALL PAY TO
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SWINGLINE LENDER, IF THE SWINGLINE
LENDER IS NOT A DEFAULTING LENDER, A FEE IN AN AMOUNT EQUAL TO (I) THE SWINGLINE
LOAN COMMITMENT LESS THE THE AVERAGE DAILY OUTSTANDING BALANCE OF SWINGLINE
LOANS DURING THE PRECEDING CALENDAR QUARTER MULTIPLIED BY 0.375% PER ANNUM. 
SUCH FEE IS TO BE PAID QUARTERLY IN ARREARS ON THE LAST DAY OF EACH CALENDAR
QUARTER FOR SUCH CALENDAR QUARTER (OR PORTION THEREOF), WITH THE FINAL SUCH
PAYMENT DUE ON THE SWINGLINE LOAN EXPIRATION DATE.

 


(B)                                CERTAIN OTHER FEES.  BORROWER SHALL PAY TO
ADMINISTRATIVE AGENT THE FEES SPECIFIED IN THAT CERTAIN LETTER AGREEMENT, DATED
SEPTEMBER 11, 2008, FROM ADMINISTRATIVE AGENT TO BORROWER, IN SUCH AMOUNTS AND
AT SUCH TIMES AS SPECIFIED IN SUCH LETTER AGREEMENT.


 


(C)                                BREAKAGE FEE.  UPON ANY REPAYMENT OR PAYMENT
OF A LIBOR LOAN OR THE FIXED RATE LOAN ON ANY DAY THAT IS NOT THE LAST DAY OF
THE INTEREST PERIOD OR THE FIXED RATE PERIOD APPLICABLE THERETO (REGARDLESS OF
THE SOURCE OF SUCH REPAYMENT OR PREPAYMENT AND WHETHER VOLUNTARY, MANDATORY, BY
ACCELERATION OR OTHERWISE), BORROWER SHALL PAY TO ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF ALL AFFECTED LENDERS, AN AMOUNT (THE “BREAKAGE FEE”) EQUAL TO THE
GREATER OF (I) $300 OR (II) THE SUM OF (A) PRESENT VALUE OF ANY LOSSES, EXPENSES
AND LIABILITIES (INCLUDING ANY LOSS (INCLUDING INTEREST PAID BUT EXCLUDING THE
LOSS OF ANY APPLICABLE MARGIN) SUSTAINED BY EACH SUCH AFFECTED LENDER IN
CONNECTION WITH THE GOOD FAITH RE-EMPLOYMENT OF SUCH FUNDS) THAT ANY SUCH
AFFECTED LENDER MAY SUSTAIN AS A RESULT OF THE PAYMENT OF SUCH LIBOR LOAN OR THE
FIXED RATE LOAN ON SUCH DAY PLUS (B) IN THE CASE OF THE FIXED RATE LOAN ONLY, A
PER ANNUM YIELD OF ½ OF 1 PERCENT (0.50%) ON THE AMOUNT OF THE FIXED RATE LOAN
FOR THE REMAINING FIXED RATE PERIOD.


 


(D)                               EXPENSES AND ATTORNEYS FEES.  BORROWER AGREES
TO PAY PROMPTLY ALL REASONABLE OUT-OF-POCKET FEES, COSTS AND EXPENSES (INCLUDING
THOSE OF EXTERNAL ATTORNEYS) INCURRED BY ADMINISTRATIVE AGENT AND LEAD ARRANGER
IN CONNECTION WITH ANY MATTERS CONTEMPLATED BY OR ARISING OUT OF THE LOAN
DOCUMENTS.  IN ADDITION TO FEES DUE UNDER SUBSECTIONS 1.4(A) AND (B), BORROWER
SHALL ALSO REIMBURSE ON DEMAND ADMINISTRATIVE AGENT FOR ITS OUT-OF-POCKET
EXPENSES (INCLUDING

 

11

--------------------------------------------------------------------------------



 


REASONABLE ATTORNEYS’ FEES AND EXPENSES AND EXPENSES) INCURRED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREIN.  IN ADDITION TO FEES DUE UNDER
SUBSECTIONS 1.4(A) AND (B), BORROWER AGREES TO PAY PROMPTLY (I) ALL REASONABLE
FEES, COSTS AND EXPENSES INCURRED BY ADMINISTRATIVE AGENT IN CONNECTION WITH ANY
AMENDMENT, SUPPLEMENT, WAIVER OR MODIFICATION OF ANY OF THE LOAN DOCUMENTS AND
(II) ALL REASONABLE OUT-OF-POCKET FEES, COSTS AND EXPENSES INCURRED BY EACH OF
ADMINISTRATIVE AGENT AND LENDERS IN CONNECTION WITH ANY DEFAULT OR EVENT OF
DEFAULT AND ANY ENFORCEMENT OF COLLECTION PROCEEDING RESULTING THEREFROM OR ANY
WORKOUT OR RESTRUCTURING OF ANY OF THE TRANSACTIONS HEREUNDER OR CONTEMPLATED
THEREBY OR ANY ACTION TO ENFORCE ANY LOAN DOCUMENT OR TO COLLECT ANY PAYMENTS
DUE FROM BORROWER.  ALL FEES, COSTS AND EXPENSES FOR WHICH BORROWER IS
RESPONSIBLE UNDER THIS SUBSECTION 1.4(D) SHALL BE DEEMED PART OF THE OBLIGATIONS
WHEN INCURRED, PAYABLE UPON DEMAND AND IN ACCORDANCE WITH THE SECOND PARAGRAPH
OF SUBSECTION 1.5.


 


(E)                                 LETTER OF CREDIT FEES.  BORROWER SHALL PAY
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF ALL LENDERS (OTHER THAN DEFAULTING
LENDERS) COMMITTED TO MAKE REVOLVING LOANS (BASED UPON THEIR RESPECTIVE PRO RATA
SHARES) AN ANNUAL FEE FOR EACH LETTER OF CREDIT FROM THE DATE OF ISSUANCE TO THE
DATE OF TERMINATION IN AN AMOUNT EQUAL TO THE APPLICABLE LIBOR MARGIN MULTIPLIED
BY THE FACE AMOUNT OF SUCH LETTER OF CREDIT.  SUCH FEE SHALL BE PAYABLE TO
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ALL LENDERS COMMITTED TO MAKE REVOLVING
LOANS (BASED UPON THEIR RESPECTIVE PRO RATA SHARES).  SUCH FEE IS TO BE PAID
QUARTERLY IN ARREARS ON THE LAST DAY OF EACH CALENDAR QUARTER AND UPON THE
TERMINATION OF THE LETTER OF CREDIT.  WITH RESPECT TO EACH LETTER OF CREDIT,
BORROWER SHALL ALSO PAY ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ISSUING LENDER
ISSUING SUCH LETTER OF CREDIT AN ISSUANCE FEE EQUAL TO 0.125% OF THE FACE AMOUNT
OF SUCH LETTER OF CREDIT, WHICH AMOUNT SHALL BE PAID UPON THE DATE OF ISSUANCE
AND, IF THE EXPIRATION DATE OF SUCH LETTER OF CREDIT IS LATER THAN ONE YEAR FROM
ITS DATE OF ISSUANCE, UPON EACH ANNIVERSARY OF THE DATE OF ISSUANCE DURING THE
TERM OF SUCH LETTER OF CREDIT.


 


1.5.                              PAYMENTS.  ALL PAYMENTS BY BORROWER OF THE
OBLIGATIONS SHALL BE MADE IN SAME DAY FUNDS AND DELIVERED TO ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF ADMINISTRATIVE AGENT AND LENDERS, AS APPLICABLE, BY
WIRE TRANSFER TO THE FOLLOWING ACCOUNT OR SUCH OTHER PLACE AS ADMINISTRATIVE
AGENT MAY FROM TIME TO TIME DESIGNATE:


 

CoBank, ACB

Greenwood Village, Colorado

ABA Number 3070-8875-4

Account No. 00039293 (indicate whether a payment on Term Loan A Facility, Term
Loan B Facility, Swingline Facility or the Revolving Loan Facility)

Reference: CoBank for the benefit of SureWest Communications

 

Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 11:00 a.m. (Denver, Colorado time) on any Business Day. 
Funds received on any Business Day after such time shall be deemed to have been
paid on the next Business Day.  Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, the payment shall be
due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.

 

12

--------------------------------------------------------------------------------


 

At any time that funds have been drawn thereunder, Borrower authorizes Lenders
to make (but the Lenders shall not be obligated to make) a Loan constituting a
portion of the Base Rate Loan under the Revolving Loan Facility, on the basis of
their respective Pro Rata Shares of the Revolving Loan Commitment, for Letter of
Credit Liability payments.  Following an Event of Default, Borrower authorizes
Lenders to make (but the Lenders shall not be obligated to make) a Loan
constituting a portion of the Base Rate Loan under the Revolving Loan Facility
for the payment of interest, commitment fees and Breakage Fees.  Prior to an
Event of Default, other fees, costs and expenses (including those of attorneys)
reimbursable pursuant to Subsections 1.4(A), 1.4(B), 1.4(D) and 1.4(E) or
elsewhere in any Loan Document may be debited to the Base Rate Loan under the
Revolving Loan Facility after 15 days’ notice.  After the occurrence of an Event
of Default, any such other fees, costs and expenses may be debited to the Base
Rate Loan under the Revolving Loan Facility without notice.

 

To the extent Borrower makes a payment or payments to Administrative Agent for
the ratable benefit of Lenders or for the benefit of Administrative Agent in its
individual capacity, which payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by Administrative Agent.

 

Each payment received by Administrative Agent under this Agreement or any Note
for the account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.

 


1.6.                              REPAYMENTS AND REDUCTION OF TERM LOAN
COMMITMENTS AND REVOLVING LOAN COMMITMENT AND RELATED MANDATORY REPAYMENTS.


 


(A)                              SCHEDULED REPAYMENTS AND REDUCTIONS OF TERM
LOAN COMMITMENTS, REVOLVING LOAN COMMITMENT AND SWINGLINE LOAN COMMITMENT.


 

(1)                                  TERM LOANS.  IN ADDITION TO ANY PREPAYMENTS
OR REPAYMENTS MADE OR REQUIRED PURSUANT TO SUBSECTION 1.7, THE OUTSTANDING
PRINCIPAL BALANCE OF TERM LOAN A AND TERM LOAN B NOT SOONER DUE AND PAYABLE
SHALL BECOME DUE AND PAYABLE ON THE TERM LOAN A MATURITY DATE AND TERM LOAN B
MATURITY DATE, RESPECTIVELY.

 

(2)                                  REVOLVING LOAN COMMITMENT.  THE REVOLVING
LOAN COMMITMENT SHALL BE PERMANENTLY REDUCED IN THE AMOUNT OF $7,500,000 ON EACH
OF DECEMBER 31, 2009 AND ON DECEMBER 31, 2010, IN EACH CASE, LESS ALL VOLUNTARY
REDUCTIONS OF THE REVOLVING LOAN COMMITMENT PURSUANT TO SUBSECTION 1.6(B) AND
ALL VOLUNTARY PREPAYMENTS AND MANDATORY REPAYMENTS OF THE TERM LOAN FACILITIES
PURSUANT TO SUBSECTION 1.7 DURING THE APPLICABLE YEAR, AND THE REVOLVING LOAN
COMMITMENT SHALL BE TERMINATED IN FULL ON THE REVOLVING LOAN EXPIRATION DATE. 
ANY OUTSTANDING

 

13

--------------------------------------------------------------------------------


 

PRINCIPAL BALANCE OF THE REVOLVING LOANS NOT SOONER DUE AND PAYABLE WILL BECOME
DUE AND PAYABLE ON THE REVOLVING LOAN EXPIRATION DATE.

 

(3)                                  SWINGLINE LOAN COMMITMENT.  THE SWINGLINE
LOAN COMMITMENT SHALL BE PERMANENTLY REDUCED AND TERMINATED IN FULL ON THE
SWINGLINE LOAN EXPIRATION DATE.  ANY OUTSTANDING PRINCIPAL BALANCE OF THE
SWINGLINE LOANS NOT SOONER DUE AND PAYABLE WILL BECOME DUE AND PAYABLE ON THE
SWINGLINE LOAN EXPIRATION DATE.

 


(B)                                VOLUNTARY REDUCTION OF LOAN COMMITMENTS. 
BORROWER SHALL HAVE THE RIGHT, UPON AT LEAST THREE BUSINESS DAYS’ NOTICE TO
ADMINISTRATIVE AGENT, TO PERMANENTLY REDUCE THE THEN UNUSED PORTION OF THE
REVOLVING LOAN COMMITMENT OR THE SWINGLINE LOAN COMMITMENT.  EACH REDUCTION
SHALL BE IN A MINIMUM AMOUNT OF AT LEAST $1,000,000, OR ANY WHOLE MULTIPLE OF
$250,000 IN EXCESS THEREOF, AND SHALL BE APPLIED AS TO EACH LENDER BASED UPON
ITS PRO RATA SHARE.  NOTWITHSTANDING THE FOREGOING, NO REDUCTION OF THE
REVOLVING LOAN COMMITMENT SHALL BE PERMITTED IF, AFTER GIVING EFFECT THERETO AND
TO ANY PREPAYMENT MADE THEREWITH, THE AGGREGATE PRINCIPAL BALANCE OF THE
REVOLVING LOANS AND THE AMOUNT OF THE LETTER OF CREDIT LIABILITY THEN
OUTSTANDING, WOULD EXCEED THE REVOLVING LOAN COMMITMENT, AS SO REDUCED.
NOTWITHSTANDING THE FOREGOING, NO REDUCTION OF THE SWINGLINE LOAN COMMITMENT
SHALL BE PERMITTED IF, AFTER GIVING EFFECT THERETO AND TO ANY PREPAYMENT MADE
THEREWITH, THE AGGREGATE PRINCIPAL BALANCE OF THE SWINGLINE LOANS THEN
OUTSTANDING WOULD EXCEED THE SWINGLINE LOAN COMMITMENT, AS APPLICABLE AS SO
REDUCED.


 


(C)                                MANDATORY REPAYMENTS.  ON THE DATE OF ANY
REVOLVING LOAN COMMITMENT REDUCTION PROVIDED FOR IN THIS SUBSECTION 1.6,
BORROWER SHALL REPAY REVOLVING LOANS OR REDUCE THE LETTER OF CREDIT LIABILITY
PURSUANT TO SUBSECTION 1.18 IN AN AMOUNT AT LEAST SUFFICIENT TO REDUCE THE
AGGREGATE PRINCIPAL BALANCE OF REVOLVING LOANS THEN OUTSTANDING PLUS THE AMOUNT
OF THE LETTER OF CREDIT LIABILITY THEN OUTSTANDING TO THE AMOUNT OF THE
REVOLVING LOAN COMMITMENT AS SO REDUCED.  IF AT ANY TIME THE AGGREGATE
OUTSTANDING AMOUNT OF REVOLVING LOANS PLUS THE AMOUNT OF THE LETTER OF CREDIT
LIABILITY THEN OUTSTANDING EXCEEDS THE REVOLVING LOAN COMMITMENT, BORROWER SHALL
REPAY REVOLVING LOANS OR REDUCE THE LETTER OF CREDIT LIABILITY PURSUANT TO
SUBSECTION 1.18 IN AN AMOUNT AT LEAST SUFFICIENT TO REDUCE THE AGGREGATE
PRINCIPAL BALANCE OF REVOLVING LOANS THEN OUTSTANDING PLUS THE AMOUNT OF THE
LETTER OF CREDIT LIABILITY THEN OUTSTANDING TO THE AMOUNT OF THE REVOLVING LOAN
COMMITMENT, AND UNTIL SUCH REPAYMENT IS MADE, LENDERS SHALL NOT BE OBLIGATED TO
MAKE ANY LOANS OR ISSUE ANY LETTERS OF CREDIT.  IF AT ANY TIME THE AGGREGATE
OUTSTANDING AMOUNT OF THE SWINGLINE LOANS OUTSTANDING EXCEEDS THE SWINGLINE LOAN
COMMITMENT, BORROWER SHALL REPAY SWINGLINE LOANS IN AN AMOUNT AT LEAST
SUFFICIENT TO REDUCE THE AGGREGATE PRINCIPAL BALANCE OF SWINGLINE LOANS THEN
OUTSTANDING TO THE AMOUNT OF THE SWINGLINE LOAN COMMITMENT, AND UNTIL SUCH
REPAYMENT IS MADE, LENDERS, INCLUDING THE SWINGLINE LINE LENDER, SHALL NOT BE
OBLIGATED TO MAKE ANY LOANS, INCLUDING THE SWINGLINE LOANS.  ANY REPAYMENTS
PURSUANT TO THIS SUBSECTION 1.6(C) SHALL BE APPLIED IN ACCORDANCE WITH
SUBSECTION 1.8, AND SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE AMOUNT
REPAID AND ANY APPLICABLE BREAKAGE FEES.


 


1.7.                              VOLUNTARY PREPAYMENTS AND OTHER MANDATORY
REPAYMENTS.


 


(A)                              VOLUNTARY PREPAYMENT OF LOANS.  SUBJECT TO THE
PROVISIONS OF SUBSECTION 1.8, AT ANY TIME, BORROWER MAY PREPAY ANY BASE RATE
LOAN AND ANY SWINGLINE LOAN, IN WHOLE OR IN PART, WITHOUT PENALTY.  SUBJECT TO
THE PROVISIONS OF SUBSECTION 1.8, PAYMENT OF APPLICABLE BREAKAGE FEES

 

14

--------------------------------------------------------------------------------



 


AND THE NOTICE REQUIREMENT IN THE FOLLOWING SENTENCE, AT ANY TIME BORROWER MAY
PREPAY ANY LIBOR LOAN OR THE FIXED RATE LOAN, IN WHOLE OR IN PART.  NOTICE OF
ANY PREPAYMENT OF A LIBOR LOAN OR OF THE FIXED RATE LOAN SHALL BE GIVEN NOT
LATER THAN 11:00 A.M. (DENVER, COLORADO TIME) ON THE THIRD BUSINESS DAY
PRECEDING THE DATE OF PREPAYMENT.  ALL PREPAYMENT NOTICES SHALL BE IRREVOCABLE. 
ALL PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE AMOUNT PREPAID
AND ANY APPLICABLE BREAKAGE FEES.


 


(B)                                REPAYMENTS FROM INSURANCE PROCEEDS.  BORROWER
SHALL REPAY THE TERM LOANS IN AN AMOUNT EQUAL TO THE NET PROCEEDS RECEIVED BY
BORROWER OR ANY OF ITS SUBSIDIARIES WHICH ARE INSURANCE PROCEEDS FROM ANY ASSET
DISPOSITION TO THE EXTENT THAT SUCH PROCEEDS ARE NOT REINVESTED IN EQUIPMENT OR
OTHER ASSETS THAT ARE USED OR USEFUL IN THE BUSINESS OF BORROWER OR ANY OF ITS
SUBSIDIARIES WITHIN 180 DAYS OF RECEIPT BY BORROWER OR SUCH SUBSIDIARY OF SUCH
PROCEEDS.  ALL SUCH REPAYMENTS SHALL BE APPLIED IN ACCORDANCE WITH
SUBSECTION 1.8.  ALL SUCH REPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON
THE AMOUNT REPAID AND ANY APPLICABLE BREAKAGE FEES.


 


(C)                                REPAYMENTS FROM ASSET DISPOSITIONS.  PROMPTLY
UPON RECEIPT BY BORROWER OR ANY OF ITS SUBSIDIARIES OF NET PROCEEDS OF AN ASSET
DISPOSITION, OTHER THAN INSURANCE PROCEEDS REINVESTED PURSUANT TO SUBSECTION
1.7(B) OR NET PROCEEDS OF ASSET DISPOSITIONS PERMITTED PURSUANT TO SUBSECTION
3.6, WITHOUT THE CONSENT OF ADMINISTRATIVE AGENT (UNLESS PURSUANT TO
SUBSECTION 3.6(VI) BORROWER IS REQUIRED TO APPLY SUCH PROCEEDS TO THE REPAYMENT
OF THE TERM LOANS PURSUANT TO THIS SUBSECTION 1.7(C)), BORROWER SHALL REPAY THE
TERM LOANS IN AN AMOUNT EQUAL TO THE NET PROCEEDS RECEIVED BY BORROWER OR ANY OF
ITS SUBSIDIARIES.  ALL SUCH REPAYMENTS SHALL BE APPLIED IN ACCORDANCE WITH
SUBSECTION 1.8.  ALL SUCH REPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON
THE AMOUNT REPAID AND ANY APPLICABLE BREAKAGE FEES.


 


1.8.                              APPLICATION OF PREPAYMENTS AND REPAYMENTS;
PAYMENT OF BREAKAGE FEES, ETC.  ALL PREPAYMENTS AND REPAYMENTS MADE PURSUANT TO
SUBSECTION 1.7 WITH RESPECT TO THE TERM LOANS SHALL APPLIED PRO RATA TO THE TERM
LOANS.  ALL OTHER PREPAYMENTS AND REPAYMENTS MADE PURSUANT TO SUBSECTIONS 1.6
AND 1.7 SHALL BE APPLIED AS DIRECTED IN WRITING BY BORROWER (IN THE ABSENCE OF
SUCH DIRECTION, SUCH PREPAYMENTS AND REPAYMENTS SHALL FIRST BE APPLIED TO THE
SWINGLINE LOAN FACILITY UNTIL PAID IN FULL, THEN TO THE REVOLVING LOAN FACILITY
UNTIL PAID IN FULL, AND THEN TO THE TERM LOAN FACILITIES ON A PRO RATA BASIS). 
ALL PREPAYMENT AND REPAYMENTS MADE PURSUANT TO SUBSECTIONS 1.6 AND 1.7 SHALL
FIRST BE APPLIED TO SUCH OF THE APPLICABLE TYPE OF LOANS OF A FACILITY AS
BORROWER SHALL DIRECT IN WRITING AND, IN THE ABSENCE OF SUCH DIRECTION, SHALL
FIRST BE APPLIED TO THE BASE RATE LOAN AND THEN TO SUCH LIBOR LOANS OR THE FIXED
RATE LOAN AS BORROWER AND COBANK SHALL AGREE (IN THE ABSENCE OF AGREEMENT, SUCH
PREPAYMENTS AND REPAYMENTS SHALL BE APPLIED TO THE LIBOR LOANS AND THE FIXED
RATE LOAN ON WHICH THE LOWEST AMOUNT OF BREAKAGE FEES WOULD BE DUE).


 


1.9.                              LOAN ACCOUNTS.  ADMINISTRATIVE AGENT WILL
MAINTAIN LOAN ACCOUNT RECORDS FOR (I) ALL LOANS, INTEREST CHARGES AND PAYMENTS
THEREOF, (II) ALL LETTER OF CREDIT LIABILITY, (III) THE CHARGING AND PAYMENT OF
ALL FEES, COSTS AND EXPENSES AND (IV) ALL OTHER DEBITS AND CREDITS PURSUANT TO
THIS AGREEMENT. ABSENT MANIFEST ERROR, THE BALANCE IN THE LOAN ACCOUNTS SHALL BE
PRESUMPTIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO LENDERS, PROVIDED THAT ANY
FAILURE BY ADMINISTRATIVE AGENT TO MAINTAIN SUCH RECORDS SHALL NOT LIMIT OR
AFFECT BORROWER’S OBLIGATION TO PAY.  DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BORROWER IRREVOCABLY WAIVES THE RIGHT TO DIRECT THE APPLICATION OF ANY
AND ALL

 

15

--------------------------------------------------------------------------------



 


PAYMENTS AND BORROWER HEREBY IRREVOCABLY AGREES THAT ADMINISTRATIVE AGENT SHALL
HAVE THE CONTINUING EXCLUSIVE RIGHT TO APPLY AND REAPPLY PAYMENTS IN ANY MANNER
IT DEEMS APPROPRIATE.


 


1.10.                        CHANGES IN LIBOR RATE AVAILABILITY.  IF WITH
RESPECT TO ANY PROPOSED INTEREST PERIOD, ADMINISTRATIVE AGENT OR ANY LENDER
(AFTER CONSULTATION WITH ADMINISTRATIVE AGENT) DETERMINES THAT DEPOSITS IN
DOLLARS (IN THE APPLICABLE AMOUNT) ARE NOT BEING OFFERED IN THE RELEVANT MARKET
FOR SUCH INTEREST PERIOD, OR LENDERS HAVING A PRO RATA SHARE OF MORE THAN 50%
UNDER A FACILITY DETERMINE (AND NOTIFY ADMINISTRATIVE AGENT) THAT THE LIBOR RATE
APPLICABLE PURSUANT TO SUBSECTION 1.2(A) FOR ANY REQUESTED INTEREST PERIOD WITH
RESPECT TO A PROPOSED LIBOR LOAN UNDER SUCH FACILITY DOES NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF FUNDING SUCH LOAN, ADMINISTRATIVE
AGENT SHALL FORTHWITH GIVE NOTICE THEREOF TO BORROWER AND LENDERS, WHEREUPON AND
UNTIL SUCH AFFECTED LENDER OR LENDERS NOTIFIES ADMINISTRATIVE AGENT, AND
ADMINISTRATIVE AGENT NOTIFIES BORROWER AND THE OTHER LENDERS THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH SITUATION NO LONGER EXIST, THE OBLIGATIONS OF
ANY AFFECTED LENDER TO MAKE ITS PORTION OF SUCH TYPE OF LIBOR LOAN SHALL BE
SUSPENDED AND SUCH AFFECTED LENDER SHALL MAKE ITS PRO RATA SHARE OF SUCH TYPE OF
LIBOR LOANS AS A BASE RATE LOAN OR SUCH OTHER TYPE OF LOAN AS PERMITTED BY
ADMINISTRATIVE AGENT.  ANY LENDER MAY, IN ITS SOLE DISCRETION, WAIVE THE
BENEFITS AND PROVISIONS OF THIS SUBSECTION WITH RESPECT TO ANY PROPOSED INTEREST
PERIOD.


 

If the introduction of, or any change in, any Applicable Law or treaty or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, quasi-governmental entity or comparable agency charged
with the interpretation or administration thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) of any
such Governmental Authority, central bank, quasi-governmental agency or
comparable agency (collectively, a “Change of Law”), shall make it unlawful or
impossible for one or more Lenders to honor its obligations hereunder to make or
maintain any LIBOR Loan, such Lender shall promptly give notice thereof to
Administrative Agent, and Administrative Agent shall promptly give notice
thereof to Borrower and all other Lenders.  Thereafter, until such Lender or
Lenders notifies Administrative Agent, and Administrative Agent notifies
Borrower and the other Lenders that such circumstances no longer exist, (i) the
obligations of such Lender or Lenders to make LIBOR Loans and the right of
Borrower to convert any Loan of such Lender or Lenders to a LIBOR Loan or
continue any Loan of such Lender or Lenders as a LIBOR Loan shall be suspended
and (ii) if any Lender may not lawfully continue to maintain a LIBOR Loan to the
end of the then current Interest Period applicable thereto, such Lender’s Loan
shall immediately be converted to the Base Rate Loan.

 


1.11.                        CAPITAL ADEQUACY AND OTHER ADJUSTMENTS.


 

(A)                              If any Change of Law would increase the reserve
requirement or otherwise increase the cost to Administrative Agent of making or
maintaining a LIBOR Loan, then Administrative Agent, on behalf of all affected
Lenders, shall submit a certificate to Borrower setting forth the amount and
demonstrating the calculation of such increased cost.  Administrative Agent may
seek recovery of such additional amounts from Borrower only to the extent it
seeks recovery for such amounts from similarly situated borrowers.  Borrower
shall pay the amount of such increased cost to Administrative Agent for the
benefit of the affected Lenders within 15 days after receipt of such
certificate.  Such certificate shall, absent manifest error, be final,
conclusive and binding for all purposes.  There is no limitation on the number
of times such a certificate may be submitted.

 

16

--------------------------------------------------------------------------------


 

(B)                                In the event that any Lender shall have
determined that any Change of Law regarding capital adequacy, reserve
requirements or similar requirements or compliance by any Lender or any entity
controlling such Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law and whether or not failure to comply therewith would be
unlawful) from any central bank or governmental agency or body having
jurisdiction does or shall have the effect of increasing the amount of capital,
reserves or other funds required to be maintained by such Lender or any entity
controlling such Lender and thereby reducing the rate of return on such Lender’s
or such entity’s capital as a consequence of its obligations hereunder, then
Borrower shall from time to time within 15 days after notice and demand from
such Lender (together with the certificate referred to in the next sentence and
with a copy to Administrative Agent), pay to Administrative Agent, for the
account of such Lender, additional amounts sufficient to compensate such Lender
for such reduction. A Lender may seek recovery of such additional amounts from
Borrower only to the extent it seeks recovery for such amounts from similarly
situated borrowers.  A certificate as to the amount of such cost and showing the
basis of the computation of such cost submitted by such Lender to Borrower and
Administrative Agent shall, absent manifest error, be final, conclusive and
binding for all purposes.  There shall be no limitation on the number of times
such a certificate may be submitted.

 

(C)                                Notwithstanding any other provision of this
Agreement, Borrower shall not be obligated to pay any increased costs suffered
or incurred by a Lender under this Subsection 1.11 more than 180 days prior to
the date that such Lender obtained knowledge of the circumstances giving rise to
such increased costs.  Any Lender which becomes aware of (i) any Change of Law
that will make it unlawful or impossible for such Lender to make or maintain any
LIBOR Loan or (ii) any Change of Law or other event or condition that will
obligate Borrower to pay any amount pursuant to this Subsection 1.11 shall
notify Borrower and Administrative Agent thereof as promptly as practical.  If
any Lender has given notice of any such Change of Law or other event or
condition and thereafter becomes aware that such Change of Law or other event or
condition has ceased to exist, such Lender shall notify Borrower and
Administrative Agent thereof as promptly as practical.  Each Lender affected by
any Change of Law which makes it unlawful or impossible for such Lender to make
or maintain any LIBOR Loan or to which Borrower is obligated to pay any amount
pursuant to this Subsection 1.11 shall use reasonable commercial efforts
(including changing the jurisdiction of its applicable lending office) to avoid
the effect of such Change of Law or to avoid or materially reduce any amounts
which Borrower is obligated to pay pursuant to this Subsection 1.11 if, in the
reasonable opinion of such Lender, such efforts would not be disadvantageous to
such Lender or contrary to such Lender’s normal lending practices.

 


1.12.                        OPTIONAL PREPAYMENT/REPLACEMENT OF LENDER IN
RESPECT OF INCREASED COSTS.  IF (A) ANY LENDER SHALL BECOME A DEFAULTING LENDER
AT ANY TIME, (B) ANY LENDER SHALL SUSPEND ITS OBLIGATION TO MAKE OR MAINTAIN
LIBOR LOANS PURSUANT TO SUBSECTION 1.11 FOR A REASON WHICH IS NOT APPLICABLE TO
ANY OTHER LENDER, OR (C) ANY LENDER SHALL DEMAND ANY PAYMENT UNDER SUBSECTION
1.11, 1.13 OR 1.14 FOR A REASON WHICH IS NOT APPLICABLE TO ANY OTHER LENDER,
THEN, UNLESS SUCH LENDER (AN “AFFECTED LENDER”) HAS THERETOFORE TAKEN STEPS TO
REMOVE OR CURE, AND HAS REMOVED OR CURED, THE CONDITIONS CREATING THE CAUSE FOR
SUCH OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS OR FOR SUCH ILLEGALITY OR
IMPOSSIBILITY, BORROWER MAY, AT ITS OPTION, NOTIFY ADMINISTRATIVE AGENT AND SUCH
AFFECTED LENDER OF ITS INTENTION TO DO THE FOLLOWING:  BORROWER MAY OBTAIN, AT
BORROWER’S EXPENSE, A REPLACEMENT LENDER

 

17

--------------------------------------------------------------------------------



 


(“REPLACEMENT LENDER”) FOR SUCH AFFECTED LENDER, WHICH REPLACEMENT LENDER SHALL
BE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.  IN THE EVENT BORROWER
OBTAINS A REPLACEMENT LENDER WITHIN 180 DAYS FOLLOWING NOTICE OF ITS INTENTION
TO DO SO, THE AFFECTED LENDER SHALL SELL AND ASSIGN ITS LOANS AND ITS
OBLIGATIONS UNDER THE LOAN COMMITMENTS TO SUCH REPLACEMENT LENDER AT A PRICE OF
PAR PLUS ACCRUED INTEREST AND OTHER AMOUNTS DUE TO SUCH AFFECTED LENDER,
PROVIDED THAT BORROWER HAS REIMBURSED SUCH AFFECTED LENDER FOR ITS INCREASED
COSTS FOR WHICH IT IS ENTITLED TO REIMBURSEMENT UNDER THIS AGREEMENT THROUGH THE
DATE OF SUCH SALE AND ASSIGNMENT.


 


1.13.                        TAXES: NO DEDUCTIONS.

 


(A)                              NO DEDUCTIONS.  ANY AND ALL PAYMENTS OR
REIMBURSEMENTS MADE HEREUNDER OR UNDER THE NOTES SHALL BE MADE FREE AND CLEAR OF
AND WITHOUT DEDUCTION FOR ANY AND ALL TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, PROVIDED,
HOWEVER, THAT BORROWER SHALL NOT BE REQUIRED TO MAKE ANY ADDITIONAL PAYMENT
PURSUANT TO THIS SUBSECTION 1.13 FOR OR ON ACCOUNT OF  (ALL OF THE FOLLOWING IN
CLAUSES (I) AND (II), “EXCLUDED TAXES”) (I) TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO (A) WHICH ARE
PAYABLE OTHER THAN BY WITHHOLDING FROM PAYMENTS OR REIMBURSEMENTS MADE HEREUNDER
OR UNDER THE NOTES, (B) WHICH ARE IMPOSED ON THE PAYMENTS TO, OR REVENUES,
INCOME OR NET INCOME OF, A LENDER BY ITS JURISDICTION OF INCORPORATION OR BY THE
FEDERAL, STATE, LOCAL OR FOREIGN TAXING AUTHORITIES IN THE JURISDICTION IN WHICH
THE PRINCIPAL PLACE OF BUSINESS OF SUCH LENDER IS LOCATED OR IN WHICH SUCH
LENDER HAS OR HAD A CONNECTION (OTHER THAN A CONNECTION ARISING SOLELY AS A
RESULT OF SUCH LENDER HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR
RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT), OR BY ANY JURISDICTION OR TAXING AUTHORITY THEREOF OR THEREIN OR
(C) WHICH WOULD NOT HAVE BEEN IMPOSED BUT FOR THE FAILURE OF THE LENDER TO
COMPLY WITH CERTIFICATION, INFORMATION OR OTHER REPORTING REQUIREMENTS
CONCERNING THE NATIONALITY, RESIDENCE, IDENTITY OR CONNECTION WITH THE UNITED
STATES OF THE LENDER IF SUCH COMPLIANCE IS NECESSARY BY STATUTE OR BY REGULATION
OF THE UNITED STATES TREASURY DEPARTMENT AS A PRECONDITION TO RELIEF OR
EXEMPTION FROM SUCH TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS,
AND ALL LIABILITIES WITH RESPECT THERETO, OR (II) IN THE CASE OF A LENDER THAT
IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE UNITED STATES (A
“FOREIGN LENDER”), ANY WITHHOLDING TAX THAT IS IMPOSED ON AMOUNTS PAYABLE TO
SUCH FOREIGN LENDER AT THE TIME SUCH FOREIGN LENDER BECOMES A PARTY HERETO (OR
DESIGNATES A NEW LENDING OFFICE), EXCEPT TO THE EXTENT THAT SUCH FOREIGN LENDER
(OR ITS ASSIGNOR, IF ANY) WAS ENTITLED, AT THE TIME OF DESIGNATION OF A NEW
LENDING OFFICE (OR ASSIGNMENT), TO RECEIVE ADDITIONAL AMOUNTS FROM THE BORROWER
WITH RESPECT TO SUCH WITHHOLDING TAX PURSUANT TO THIS SUBSECTION 1.13 (ALL SUCH
NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS OR WITHHOLDINGS, AND ALL
LIABILITIES WITH RESPECT THERETO, COLLECTIVELY, “TAX LIABILITIES”).  IF BORROWER
SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAX LIABILITIES FROM OR IN RESPECT OF ANY
SUM PAYABLE HEREUNDER TO ANY LENDER, THEN THE SUM PAYABLE HEREUNDER SHALL BE
INCREASED AS MAY BE NECESSARY SO THAT, AFTER MAKING ALL REQUIRED DEDUCTIONS,
SUCH LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO
SUCH DEDUCTIONS BEEN MADE.


 


(B)                                FOREIGN LENDERS.  EACH FOREIGN LENDER AS TO
WHICH PAYMENTS MADE UNDER THIS AGREEMENT OR UNDER THE NOTES ARE EXEMPT FROM
WITHHOLDING TAX UNDER THE IRC OR OTHER APPLICABLE TAX LAW OR ARE SUBJECT TO
WITHHOLDING TAX AT A REDUCED RATE UNDER AN APPLICABLE STATUTE OR TAX TREATY
SHALL PROVIDE TO BORROWER AND ADMINISTRATIVE AGENT A PROPERLY COMPLETED AND
EXECUTED UNITED STATES INTERNAL REVENUE SERVICE FORM W-8ECI OR W-8BEN OR OTHER
APPLICABLE FORM, CERTIFICATE OR DOCUMENT PRESCRIBED BY THE INTERNAL REVENUE
SERVICE OF THE UNITED STATES OR OTHER TAXING AUTHORITY

 

18

--------------------------------------------------------------------------------



 


CERTIFYING AS TO SUCH FOREIGN LENDER’S ENTITLEMENT TO SUCH EXEMPTION OR REDUCED
RATE OF WITHHOLDING WITH RESPECT TO PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER
UNDER THIS AGREEMENT AND UNDER THE NOTES (A “CERTIFICATE OF EXEMPTION”).  PRIOR
TO BECOMING A LENDER UNDER THIS AGREEMENT AND WITHIN 15 DAYS AFTER A REASONABLE
WRITTEN REQUEST OF BORROWER OR ADMINISTRATIVE AGENT FROM TIME TO TIME
THEREAFTER, EACH FOREIGN LENDER THAT BECOMES A LENDER UNDER THIS AGREEMENT SHALL
PROVIDE A CERTIFICATE OF EXEMPTION TO BORROWER AND ADMINISTRATIVE AGENT.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER A PROPERLY COMPLETED UNITED STATES INTERNAL REVENUE SERVICE
FORM W-9 OR OTHER APPLICABLE FORM AS WILL ENABLE THE BORROWER OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.


 

If a Foreign Lender is entitled to an exemption with respect to payments to be
made to such Foreign Lender under this Agreement (or to a reduced rate of
withholding) and does not provide a Certificate of Exemption to Borrower and
Administrative Agent within the time periods set forth in the preceding
paragraph, Borrower shall withhold taxes from payments to such Foreign Lender at
the applicable statutory rates and Borrower shall not be required to pay any
additional amounts as a result of such withholding, provided that all such
withholding from subsequent payments shall cease or be reduced, as appropriate,
upon delivery by such Foreign Lender of a Certificate of Exemption to Borrower
and Administrative Agent.

 


1.14.                        CHANGES IN TAX LAWS.  IN THE EVENT THAT, SUBSEQUENT
TO THE CLOSING DATE, (I) ANY CHANGES IN ANY EXISTING LAW, REGULATION, TREATY OR
DIRECTIVE OR IN THE INTERPRETATION OR APPLICATION THEREOF, (II) ANY NEW LAW,
REGULATION, TREATY OR DIRECTIVE ENACTED OR ANY INTERPRETATION OR APPLICATION
THEREOF, OR (III) COMPLIANCE BY ADMINISTRATIVE AGENT OR ANY LENDER WITH ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY:


 

(A)                                  DOES OR SHALL SUBJECT ANY LENDER TO ANY TAX
OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
OR ANY LOANS MADE OR ANY LETTERS OF CREDIT ISSUED HEREUNDER, OR CHANGE THE BASIS
OF TAXATION OF PAYMENTS TO SUCH LENDER OF PRINCIPAL, FEES, INTEREST OR ANY OTHER
AMOUNT PAYABLE HEREUNDER (EXCEPT TAX LIABILITIES COVERED BY SUBSECTION 1.13 AND
THE IMPOSITION OR, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY
SUCH LENDER); OR

 

(B)                                 DOES OR SHALL IMPOSE ON ANY LENDER ANY OTHER
CONDITION OR INCREASED COST IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY;

 

AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH LENDER OF
MAKING OR CONTINUING ANY LOAN OR OF ISSUING ANY LETTERS OF CREDIT HEREUNDER, OR
TO REDUCE ANY AMOUNT RECEIVABLE HEREUNDER, THEN, IN ANY SUCH CASE, BORROWER
SHALL PROMPTLY PAY TO ADMINISTRATIVE AGENT (FOR THE ACCOUNT OF SUCH LENDER),
UPON ITS DEMAND, ANY ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER, ON
AN AFTER-TAX BASIS, FOR SUCH ADDITIONAL COST OR REDUCED AMOUNT RECEIVABLE, AS
DETERMINED BY SUCH LENDER WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS. IF ANY LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS
PURSUANT TO THIS SUBSECTION 1.14, IT SHALL PROMPTLY NOTIFY BORROWER (THROUGH
ADMINISTRATIVE AGENT) OF THE EVENT BY REASON OF WHICH SUCH LENDER HAS BECOME SO
ENTITLED.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THE
FOREGOING SENTENCE

 

19

--------------------------------------------------------------------------------


 

SUBMITTED BY A LENDER TO BORROWER SHALL, ABSENT MANIFEST ERROR, BE FINAL,
CONCLUSIVE AND BINDING FOR ALL PURPOSES.  THERE IS NO LIMITATION ON THE NUMBER
OF TIMES SUCH A CERTIFICATE MAY BE SUBMITTED.

 


1.15.                        TREATMENT OF CERTAIN REFUNDS.  IF ADMINISTRATIVE
AGENT, A LENDER OR AN ISSUING LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT
HAS RECEIVED A REFUND OF ANY TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY
BORROWER OR WITH RESPECT TO WHICH BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT
TO SUBSECTION 1.13 OR 1.14, IT SHALL PAY TO BORROWER AN AMOUNT EQUAL TO SUCH
REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS
PAID, BY BORROWER UNDER SUBSECTION 1.13 OR 1.14 WITH RESPECT TO THE TAXES GIVING
RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR SUCH ISSUING LENDER, AS THE CASE MAY BE, AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND), PROVIDED THAT BORROWER, UPON THE REQUEST OF
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING LENDER, AGREES TO REPAY THE
AMOUNT PAID OVER TO BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES
IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO ADMINISTRATIVE AGENT, SUCH
LENDER OR SUCH ISSUING LENDER IN THE EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER
OR SUCH ISSUING LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL
AUTHORITY.  THIS SUBSECTION 1.15 SHALL NOT BE CONSTRUED TO REQUIRE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS
CONFIDENTIAL) TO BORROWER OR ANY OTHER PERSON.


 


1.16.                        MITIGATION OBLIGATIONS.  IF ANY LENDER REQUIRES
BORROWER TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SUBSECTION 1.13 OR 1.14,
THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING
OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE
OR REDUCE AMOUNTS PAYABLE PURSUANT TO SUBSECTION 1.13 OR 1.14, AS THE CASE MAY
BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED
COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER. 
BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY
LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


1.17.                        TERM OF THIS AGREEMENT.  ALL OF THE OBLIGATIONS
SHALL BECOME DUE AND PAYABLE AS OTHERWISE SET FORTH HEREIN, BUT IN ANY EVENT,
ALL OF THE REMAINING OBLIGATIONS SHALL BECOME DUE AND PAYABLE ON THE TERM LOAN A
MATURITY DATE.  UNTIL ALL OBLIGATIONS HAVE BEEN INDEFEASIBLY AND IRREVOCABLY
PAID AND SATISFIED IN FULL, ALL LETTERS OF CREDIT HAVE BEEN TERMINATED AND EACH
OF THE LOAN COMMITMENTS HAS BEEN TERMINATED, THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


1.18.                        LETTER OF CREDIT LIABILITY.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AND IN THE EVENT ANY LETTERS
OF CREDIT ARE OUTSTANDING AT THE TIME THAT BORROWER TERMINATES THE REVOLVING
LOAN COMMITMENT, THEN (A) WITH RESPECT TO EACH SUCH LETTER OF CREDIT, BORROWER
SHALL EITHER (I) DELIVER TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF ALL LENDERS
WITH A REVOLVING LOAN COMMITMENT A LETTER OF CREDIT IN THE SAME CURRENCY THAT
SUCH LETTER OF CREDIT IS PAYABLE, WITH A TERM THAT EXTENDS 60 DAYS BEYOND THE
EXPIRATION DATE OF SUCH LETTER OF CREDIT, ISSUED BY A BANK SATISFACTORY TO
ADMINISTRATIVE AGENT AND IN AN AMOUNT EQUAL TO 105% OF THE AGGREGATE OUTSTANDING
LETTER OF CREDIT LIABILITY WITH RESPECT TO SUCH LETTER OF CREDIT, WHICH LETTER
OF CREDIT SHALL BE DRAWABLE BY ADMINISTRATIVE AGENT TO REIMBURSE PAYMENTS OF
DRAFTS DRAWN UNDER SUCH LETTER OF

 

20

--------------------------------------------------------------------------------



 


CREDIT AND TO PAY ANY FEES AND EXPENSES RELATED THERETO OR (II) IMMEDIATELY
DEPOSIT WITH ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE AGGREGATE OUTSTANDING
LETTER OF CREDIT LIABILITY TO ENABLE ADMINISTRATIVE AGENT TO MAKE PAYMENTS UNDER
THE LETTERS OF CREDIT WHEN REQUIRED AND SUCH AMOUNT SHALL BECOME IMMEDIATELY DUE
AND PAYABLE, AND (B) BORROWER SHALL PREPAY THE FEES PAYABLE UNDER SUBSECTION
1.4(E) WITH RESPECT TO ALL SUCH LETTERS OF CREDIT FOR THE FULL REMAINING TERMS
OF SUCH LETTERS OF CREDIT.  UPON TERMINATION OF ANY SUCH LETTER OF CREDIT, THE
UNEARNED PORTION OF SUCH PREPAID FEE ATTRIBUTABLE TO SUCH LETTER OF CREDIT SHALL
BE REFUNDED TO BORROWER.


 


SECTION 2


 


AFFIRMATIVE COVENANTS


 

Borrower covenants and agrees that so long as the Loan Commitments remain in
effect, or any Letter of Credit, any Loan, any interest on any Loan or any fee
payable to Administrative Agent or any Lender hereunder remains outstanding, or
any other amount then due and payable is owing to Administrative Agent or any
Lender hereunder, and unless the Requisite Lenders shall otherwise give their
prior written consent, Borrower shall and shall cause its Subsidiaries to,
perform and comply with all covenants in this Section 2.

 


2.1.                              COMPLIANCE WITH LAWS.  BORROWER WILL
(I) COMPLY WITH AND WILL CAUSE ITS SUBSIDIARIES TO COMPLY WITH THE REQUIREMENTS
OF ALL APPLICABLE LAWS (INCLUDING LAWS, RULES, REGULATIONS AND ORDERS RELATING
TO TAXES, EMPLOYER AND EMPLOYEE CONTRIBUTIONS, SECURITIES, EMPLOYEE RETIREMENT
AND WELFARE BENEFITS, ENVIRONMENTAL PROTECTION MATTERS AND EMPLOYEE HEALTH AND
SAFETY) AS NOW IN EFFECT AND WHICH MAY BE IMPOSED IN THE FUTURE IN ALL
JURISDICTIONS IN WHICH BORROWER OR ANY OF ITS SUBSIDIARIES IS NOW OR HEREAFTER
DOING BUSINESS, OTHER THAN THOSE APPLICABLE LAWS THE NONCOMPLIANCE WITH WHICH
COULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, (II) OBTAIN AND MAINTAIN AND WILL CAUSE
ITS SUBSIDIARIES TO OBTAIN AND MAINTAIN ALL LICENSES, QUALIFICATIONS AND PERMITS
(INCLUDING THE LICENSES) NOW HELD OR HEREAFTER REQUIRED TO BE HELD BY BORROWER
OR ANY OF ITS SUBSIDIARIES, THE LOSS, SUSPENSION OR REVOCATION OF WHICH OR WHICH
THE FAILURE TO OBTAIN OR RENEW COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND (III) COMPLY WITH AND WILL CAUSE ITS SUBSIDIARIES TO COMPLY
WITH ALL MATERIAL CONTRACTS, OTHER THAN, IN ALL SUCH CASES, AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THIS SUBSECTION 2.1 SHALL NOT PRECLUDE BORROWER OR ANY OF ITS
SUBSIDIARIES FROM CONTESTING ANY TAXES OR OTHER PAYMENTS, IF THEY ARE BEING
DILIGENTLY CONTESTED IN GOOD FAITH AND IF ADEQUATE RESERVES THEREFOR ARE
MAINTAINED IN CONFORMITY WITH GAAP.


 


2.2.                              MAINTENANCE OF BOOKS AND RECORDS; PROPERTIES;
INSURANCE.  BORROWER WILL KEEP AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO KEEP
ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES
WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, REFLECTING ALL
FINANCIAL TRANSACTIONS OF SUCH PERSONS.  BORROWER WILL MAINTAIN OR CAUSE TO BE
MAINTAINED AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN OR CAUSE TO BE
MAINTAINED IN GOOD REPAIR, WORKING ORDER AND CONDITION ALL MATERIAL PROPERTY
USED IN ITS BUSINESS AND THE BUSINESS OF ITS SUBSIDIARIES, AND WILL MAKE OR
CAUSE TO BE MADE ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF. 
BORROWER WILL AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN COMPLETE,
ACCURATE AND UP-TO-DATE BOOKS, RECORDS,

 

21

--------------------------------------------------------------------------------



 


ACCOUNTS AND OTHER INFORMATION RELATING TO ALL PROPERTY IN SUCH FORM AND IN SUCH
DETAIL AS MAY BE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.  BORROWER WILL
MAINTAIN OR CAUSE TO BE MAINTAINED AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO
MAINTAIN OR CAUSE TO BE MAINTAINED, WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS, COMMERCIAL GENERAL LIABILITY, PROPERTY LOSS AND DAMAGE, BUSINESS
INTERRUPTION AND WORKERS’ COMPENSATION INSURANCE WITH RESPECT TO ITS BUSINESS
AND PROPERTIES AND THE BUSINESS AND PROPERTIES OF ITS SUBSIDIARIES AGAINST LOSS
AND DAMAGE OF THE KINDS CUSTOMARILY CARRIED OR MAINTAINED BY CORPORATIONS OF
ESTABLISHED REPUTATION ENGAGED IN SIMILAR INDUSTRIES, WHICH MAY INCLUDE
SELF-INSURANCE, IF DETERMINED BY BORROWER TO BE REASONABLY PRUDENT, AND WILL
DELIVER EVIDENCE THEREOF TO ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING
DATE, AND THEREAFTER AT LEAST 30 DAYS PRIOR TO ANY EXPIRATION THEREOF, EVIDENCE
OF RENEWAL OF SUCH INSURANCE.  ALL PROPERTY LOSS AND DAMAGE INSURANCE SHALL BE
ON AN ALL RISK BASIS AND SHALL INSURE PROPERTY FOR THE FULL REPLACEMENT COST
THEREOF.


 

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of Borrower and its
Subsidiaries carried and maintained with respect to Borrower’s obligations under
this Subsection 2.2.  Notwithstanding anything to the contrary herein, no
provision of this Subsection 2.2 or any provision of this Agreement shall impose
on Administrative Agent and Lenders any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by Borrower and its
Subsidiaries, nor shall Administrative Agent and Lenders be responsible for any
representations or warranties made by or on behalf of Borrower and its
Subsidiaries to any insurance broker, company or underwriter.  Administrative
Agent, at its sole option, may obtain such insurance if not provided by Borrower
and in such event, Borrower shall reimburse Administrative Agent upon demand for
the cost thereof.

 


2.3.                              INSPECTION.  BORROWER WILL AND WILL CAUSE ITS
SUBSIDIARIES TO PERMIT ANY AUTHORIZED REPRESENTATIVES OF ADMINISTRATIVE AGENT
(I) TO VISIT AND INSPECT ANY OF THE PROPERTIES OF BORROWER AND ITS SUBSIDIARIES,
INCLUDING ITS FINANCIAL AND ACCOUNTING RECORDS, AND TO MAKE COPIES AND TAKE
EXTRACTS THEREFROM, AND (II) TO DISCUSS ITS AFFAIRS, FINANCES AND BUSINESS WITH
ITS OFFICERS, EMPLOYEES AND CERTIFIED PUBLIC ACCOUNTANTS, ALL UPON AT LEAST FIVE
DAYS NOTICE, AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND, UNLESS A
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NOT MORE THAN TWICE
A YEAR.


 


2.4.                              LEGAL EXISTENCE, ETC.  EXCEPT AS OTHERWISE
PERMITTED BY SUBSECTION 3.5, BORROWER WILL AND WILL CAUSE ITS SUBSIDIARIES TO AT
ALL TIMES PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS OR THEIR  LEGAL
EXISTENCE AND GOOD STANDING AND ALL RIGHTS AND FRANCHISES MATERIAL TO ITS OR
THEIR BUSINESS.


 


2.5.                              USE OF PROCEEDS.  BORROWER WILL USE AND WILL
CAUSE ITS SUBSIDIARIES TO USE THE PROCEEDS OF THE LOANS SOLELY FOR THE PURPOSES
DESCRIBED IN THE RECITAL PARAGRAPHS TO THE ORIGINAL CREDIT AGREEMENT, THE FIRST
AMENDED CREDIT AGREEMENT AND THE EXISTING CREDIT AGREEMENT.  NO PART OF ANY LOAN
WILL BE USED TO PURCHASE ANY MARGIN SECURITIES OR OTHERWISE IN VIOLATION OF THE
REGULATIONS OF THE FEDERAL RESERVE SYSTEM.


 


2.6.                              FURTHER ASSURANCES.  BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, FROM TIME TO TIME, DO, EXECUTE AND DELIVER
ALL SUCH ADDITIONAL AND FURTHER ACTS, DOCUMENTS AND INSTRUMENTS AS
ADMINISTRATIVE AGENT REASONABLY REQUESTS TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND TO VEST COMPLETELY IN AND ASSURE ADMINISTRATIVE AGENT OF
ITS RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

22

--------------------------------------------------------------------------------


 


2.7.                              COBANK PATRONAGE CAPITAL.  BORROWER WILL
ACQUIRE NON-VOTING PARTICIPATION CERTIFICATES IN COBANK IN SUCH AMOUNTS AND AT
SUCH TIMES AS COBANK MAY REQUIRE IN ACCORDANCE WITH COBANK’S BYLAWS AND CAPITAL
PLAN (AS EACH MAY BE AMENDED FROM TIME TO TIME), EXCEPT THAT THE MAXIMUM AMOUNT
OF PARTICIPATION CERTIFICATES THAT BORROWER MAY BE REQUIRED TO PURCHASE IN
COBANK IN CONNECTION WITH THE LOANS MAY NOT EXCEED THE MAXIMUM AMOUNT PERMITTED
BY THE BYLAWS AT THE TIME THIS AGREEMENT IS ENTERED INTO.  THE RIGHTS AND
OBLIGATIONS OF THE PARTIES WITH RESPECT TO SUCH PARTICIPATION CERTIFICATES AND
ANY DISTRIBUTIONS MADE ON ACCOUNT THEREOF OR ON ACCOUNT OF BORROWER’S PATRONAGE
WITH COBANK SHALL BE GOVERNED BY COBANK’S BYLAWS.  BORROWER HEREBY CONSENTS AND
AGREES THAT THE AMOUNT OF ANY DISTRIBUTIONS WITH RESPECT TO ITS PATRONAGE WITH
COBANK THAT ARE MADE IN QUALIFIED WRITTEN NOTICES OF ALLOCATION (AS DEFINED IN
26 U.S.C. § 1388) AND THAT ARE RECEIVED BY BORROWER FROM COBANK, WILL BE TAKEN
INTO ACCOUNT BY BORROWER AT THE STATED DOLLAR AMOUNTS WHETHER THE DISTRIBUTION
IS EVIDENCED BY A PARTICIPATION CERTIFICATE OR OTHER FORM OF WRITTEN NOTICE THAT
SUCH DISTRIBUTION HAS BEEN MADE AND RECORDED IN THE NAME OF BORROWER ON THE
RECORDS OF COBANK.  THE OBLIGATIONS SHALL BE SECURED BY A STATUTORY FIRST LIEN
ON ALL EQUITY WHICH BORROWER MAY NOW OWN OR HEREAFTER ACQUIRE IN COBANK.


 


2.8.                             INVESTMENT COMPANY ACT.  NEITHER BORROWER NOR
ANY OF ITS SUBSIDIARIES SHALL BE OR BECOME AN “INVESTMENT COMPANY” AS THAT TERM
IS DEFINED IN AND IS NOT OTHERWISE SUBJECT TO REGULATION UNDER, THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.


 


2.9.                              PAYMENT OF OBLIGATIONS.  UNLESS CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND THEN ONLY TO THE EXTENT RESERVES
REQUIRED BY GAAP HAVE BEEN SET ASIDE THEREFORE, BORROWER WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, (I) PAY, DISCHARGE OR OTHERWISE SATISFY AT OR
BEFORE MATURITY ALL LIABILITIES AND OBLIGATIONS AS AND WHEN DUE (SUBJECT TO ANY
APPLICABLE SUBORDINATION PROVISIONS), AND ANY ADDITIONAL COSTS THAT ARE IMPOSED
AS A RESULT OF ANY FAILURE TO SO PAY, DISCHARGE OR OTHERWISE SATISFY SUCH
OBLIGATIONS, EXCEPT TO THE EXTENT FAILURE TO DO SO WOULD NOT BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, AND (II) PAY AND DISCHARGE ALL TAXES,
ASSESSMENTS, CLAIMS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT, UPON ITS
INCOME OR PROFITS OR UPON ANY OF ITS PROPERTIES, PRIOR TO THE DATE ON WHICH
PENALTIES WOULD ATTACH THERETO OR A LIEN WOULD ATTACH TO ANY OF THE PROPERTIES
OF BORROWER IF UNPAID UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS AND THEN ONLY IF AND TO THE EXTENT RESERVES REQUIRED BY
GAAP HAVE BEEN SET ASIDE THEREFOR.


 


2.10.                        ENVIRONMENTAL LAWS.  BORROWER WILL, AND WILL AT ALL
TIMES CAUSE EACH OF ITS SUBSIDIARIES TO:


 

(A)                              Comply in all material respects with, and
ensure compliance in all material respects by all its tenants and subtenants, if
any, with, all applicable Environmental Laws and obtain and comply in all
material respects with and maintain, and ensure that all its tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(B)                                Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by

 

23

--------------------------------------------------------------------------------


 

appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect.

 

(C)                                Defend, indemnify and hold harmless
Administrative Agent and Lenders, and their Affiliates and their and their
Affiliates’ respective employees, agents, officers and directors, from and
against any and all claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of Borrower or any of its Subsidiaries or their respective
properties, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing is
determined by a final judgment of a court of competent jurisdiction or pursuant
to arbitration as set forth herein to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification therefor.  The
agreements in this Subsection 2.10 shall survive repayment of the Obligations
and the termination of this Agreement.

 


2.11.                        ERISA COMPLIANCE.  WITH RESPECT TO ANY PLAN THAT IS
INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE IRC, BORROWER WILL APPLY FOR AND
OBTAIN A FAVORABLE DETERMINATION LETTER WITHIN THE PERIOD REQUIRED BY APPLICABLE
LAW.


 


SECTION 3


 


NEGATIVE COVENANTS


 

Borrower covenants and agrees that so long as the Loan Commitments remain in
effect, or any Letter of Credit, any Loan, any interest on any Loan or any fee
payable to Administrative Agent or any Lender hereunder remains outstanding, or
any other amount then due and payable is owing to Administrative Agent or any
Lender hereunder, and unless Requisite Lenders (or (x) such other number of
Lenders as is required by Subsection 9.2 or (y) Administrative Agent if
expressly set forth in this Section 3) shall otherwise give their prior written
consent, Borrower shall, and shall cause its Subsidiaries to, perform and comply
with all covenants in this Section 3.

 


3.1.                              INDEBTEDNESS.  BORROWER WILL NOT AND WILL NOT
PERMIT ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY TO CREATE, INCUR, ASSUME,
GUARANTY OR OTHERWISE BECOME OR REMAIN LIABLE WITH RESPECT TO ANY INDEBTEDNESS
OTHER THAN:


 

(A)                              the Obligations;

 

(B)                                Acquired Indebtedness if after giving effect
to the incurrence the Acquired Indebtedness, Borrower, on a combined and
consolidated basis with its Subsidiaries as set forth in Section 4, are in
compliance on a pro forma basis with the covenants set forth in Section 4
recomputed for the most recently ended fiscal quarter for which information is
available;

 

24

--------------------------------------------------------------------------------


 

(C)                                Indebtedness issued or incurred by any of
Borrower’s Subsidiaries if after giving effect thereto and the application of
proceeds therefrom, the aggregate of all Priority Debt incurred after
December 8, 1998 would not exceed 10% of Consolidated Net Assets as of the most
recently completed fiscal quarter of Borrower;

 

(D)                               secured Indebtedness issued by Borrower
secured by a Lien described in clause (9) of the definition of Permitted
Encumbrances;

 

(E)                                 Other unsecured Indebtedness issued by
Borrower, provided, that no Default or Event of Default exists at the time of or
will result in the succeeding 12 months after such issuance, including under
Subsections 4.1 and 4.2, taking such additional Indebtedness (and a reasonable
estimate of its related interest expense into account);

 

(F)                                 Indebtedness incurred in connection with any
Related Interest Rate Agreement; and

 

(G)                                Indebtedness under purchase money security
agreements and Capital Leases not to exceed $40,000,000 in the aggregate
principal at any one time.

 


3.2.                              LIENS AND RELATED MATTERS..  BORROWER WILL NOT
AND WILL NOT PERMIT ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY TO CREATE, INCUR,
ASSUME OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR ASSET
(INCLUDING ANY DOCUMENT OR INSTRUMENT WITH RESPECT TO GOODS OR ACCOUNTS
RECEIVABLE) OF BORROWER OR ITS SUBSIDIARIES, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM, EXCEPT PERMITTED ENCUMBRANCES.


 


3.3.                              INVESTMENTS.  BORROWER WILL NOT MAKE OR OWN
AND WILL NOT PERMIT ITS SUBSIDIARIES TO MAKE OR OWN ANY INVESTMENT IN ANY PERSON
THAT IS PROHIBITED BY ITS INVESTMENT POLICY AS THEN IN EFFECT, EXCEPT EQUITIES
IN ADMINISTRATIVE AGENT, AS SET FORTH IN SUBSECTION 2.7, PERMITTED ACQUISITIONS
AND INVESTMENTS ACQUIRED IN CONNECTION WITH PERMITTED ACQUISITIONS.


 


3.4.                              RESTRICTED JUNIOR PAYMENTS.  BORROWER WILL NOT
DIRECTLY OR INDIRECTLY DECLARE, ORDER, PAY, MAKE OR SET APART ANY SUM FOR ANY
RESTRICTED JUNIOR PAYMENT; PROVIDED, HOWEVER, THAT SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT EXISTS BEFORE OR WILL RESULT IN THE SUCCEEDING 12 MONTHS AFTER
SUCH DISTRIBUTIONS AND REPURCHASES, BASED UPON BORROWER’S BUDGET DELIVERED TO
ADMINISTRATIVE AGENT PURSUANT TO SUBSECTION 4.4(D), BORROWER MAY (I) DECLARE OR
PAY LAWFUL DISTRIBUTIONS TO ITS SHAREHOLDERS AND (II) REPURCHASE ITS ISSUED AND
OUTSTANDING STOCK SO LONG AS THE AGGREGATE AMOUNT OF SUCH DISTRIBUTIONS AND
REPURCHASES DOES NOT EXCEED (A) DURING THE FISCAL YEAR ENDING DECEMBER 31, 2008,
$25,000,000 AND (B) DURING EACH FISCAL YEAR THEREAFTER, THE HIGHER OF
$25,000,000 OR 100% OF THE NET INCOME OF THE IMMEDIATELY PRECEDING FISCAL YEAR;
PROVIDED, FURTHER, HOWEVER, THAT BORROWER MAY SATISFY ON A NON-CASH BASIS THE
EXERCISE OF ANY STOCK OPTION OR SIMILAR AWARD UNDER A STOCK-BASED COMPENSATION
PLAN.


 


3.5.                              RESTRICTION ON FUNDAMENTAL CHANGES.  BORROWER
WILL NOT AND WILL NOT PERMIT ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY TO: 
(I) UNLESS AND ONLY TO THE EXTENT REQUIRED BY LAW, AMEND, MODIFY OR WAIVE ANY
TERM OR PROVISION OF ITS ARTICLES OF ORGANIZATION, PARTNERSHIP AGREEMENT,
OPERATING AGREEMENT, MANAGEMENT AGREEMENTS, ARTICLES OF INCORPORATION OR
CERTIFICATES OF

 

25

--------------------------------------------------------------------------------



 


DESIGNATIONS PERTAINING TO PREFERRED STOCK OR BY-LAWS WITHOUT THE CONSENT OF
ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), OTHER
THAN AN AMENDMENT, MODIFICATION OR WAIVER THAT IS SOLELY MINISTERIAL OR
ADMINISTRATIVE IN NATURE OR THE REINCORPORATION OF BORROWER IN THE STATE OF
DELAWARE; PROVIDED, HOWEVER, BORROWER SHALL PROMPTLY GIVE ADMINISTRATIVE AGENT
NOTICE OF ANY SUCH AMENDMENT, MODIFICATION OR WAIVER; (II) ENTER INTO ANY
TRANSACTION OF MERGER OR CONSOLIDATION OR ACQUIRE BY PURCHASE OR OTHERWISE ALL
OR ANY SUBSTANTIAL PART OF THE BUSINESS OR ASSETS OF ANY OTHER PERSON, EXCEPT
(EACH OF THE FOLLOWING, A “PERMITTED ACQUISITION”) (A) ANY SUBSIDIARY OF
BORROWER MAY BE MERGED WITH OR INTO BORROWER OR ANY WHOLLY OWNED SUBSIDIARY OF
BORROWER PROVIDED THAT BORROWER OR SUCH WHOLLY OWNED SUBSIDIARY OF BORROWER IS
THE SURVIVING ENTITY, AND (B) BORROWER OR ITS SUBSIDIARIES MAY CONSOLIDATE OR
MERGE WITH OR INTO ANY OTHER PERSON OR ACQUIRE BY PURCHASE OR OTHERWISE ALL OR
ANY SUBSTANTIAL PART OF THE BUSINESS OR ASSETS OF ANY OTHER PERSON, PROVIDED
THAT NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT FROM SUCH
TRANSACTION, BORROWER OR SUCH SUBSIDIARY IS THE SURVIVING OR CONTINUING ENTITY
AND THE CONSIDERATION FOR EACH SUCH TRANSACTION PROVIDED BY BORROWER (WHETHER IN
THE FORM OF STOCK, CASH OR OTHER CONSIDERATION) DOES NOT EXCEED $100,000,000 AND
SUCH CONSIDERATION FOR ALL SUCH TRANSACTIONS UNDER THIS SUBCLAUSE (B) AFTER THE
AMENDMENT DATE DOES NOT IN THE AGGREGATE EXCEED $200,000,000; OR
(III) LIQUIDATE, WIND-UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION).


 


3.6.                              DISPOSAL OF ASSETS OR SUBSIDIARY STOCK. 
BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR
INDIRECTLY, CONVEY, SELL (INCLUDING, WITHOUT LIMITATION, PURSUANT TO A SALE AND
LEASEBACK TRANSACTION), LEASE (INCLUDING, WITHOUT LIMITATION, PURSUANT TO A
LEASE AND LEASEBACK TRANSACTION), SUBLEASE, TRANSFER OR OTHERWISE DISPOSE OF, OR
GRANT ANY PERSON AN OPTION TO ACQUIRE, IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS, ANY OF ITS PROPERTY, BUSINESS OR ASSETS, OR THE CAPITAL STOCK OF
OR OTHER EQUITY INTERESTS IN ANY OF ITS SUBSIDIARIES, EXCEPT FOR (I) BONA FIDE
SALES OR LEASES OF INVENTORY TO CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS,
DISPOSITIONS OF EQUIPMENT NOT USED OR USEFUL IN THE BUSINESS OR OTHERWISE
OBSOLETE AND ANY SALE, CONVEYANCE, LEASE, SUBLEASE, TRANSFER OR OTHER
DISPOSITION OF ASSETS OF ANY OF BORROWER OR ITS SUBSIDIARIES TO BORROWER OR ANY
WHOLLY OWNED SUBSIDIARY; (II) FAIR MARKET VALUE SALES OF CASH EQUIVALENTS OR
OTHER INVESTMENTS PERMITTED BY SUBSECTION 3.3; (III) LEASING OR SUBLEASING OF
ITS PROPERTY IN THE ORDINARY COURSE OF BUSINESS; (IV) OTHER ASSET DISPOSITIONS
IF ALL OF THE FOLLOWING CONDITIONS ARE MET: (A) THE AGGREGATE BOOK VALUE OF SUCH
ASSETS SOLD IN ANY ONE TRANSACTION OR SERIES OF RELATED TRANSACTIONS (EXCLUDING
THE WIRELESS SALE) FOR ANY 12-MONTH PERIOD DOES NOT EXCEED 20% OF CONSOLIDATED
NET ASSETS DETERMINED AS OF THE END OF THE IMMEDIATELY PRECEDING FISCAL YEAR IN
THE AGGREGATE FOR BORROWER AND ITS SUBSIDIARIES, (B) THE CONSIDERATION RECEIVED
BY BORROWER OR SUCH SUBSIDIARY IS AT LEAST EQUAL TO THE FAIR MARKET VALUE OF
SUCH ASSETS, (C) THE SOLE CONSIDERATION RECEIVED IS CASH OR OTHER ASSETS (OTHER
THAN A NOTE OR OTHER DELAYED PAYMENT TRANSACTION), (D) AFTER GIVING EFFECT TO
THE ASSET DISPOSITION, BORROWER, ON A COMBINED AND CONSOLIDATED BASIS WITH ITS
SUBSIDIARIES AS SET FORTH IN SECTION 4, ARE IN COMPLIANCE ON A PRO FORMA BASIS
WITH THE COVENANTS SET FORTH IN SECTION 4 RECOMPUTED FOR THE MOST RECENTLY ENDED
FISCAL QUARTER FOR WHICH INFORMATION IS AVAILABLE AND BORROWER IS IN COMPLIANCE
WITH ALL OTHER TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT, AND (E) NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT FROM THE ASSET
DISPOSITION; (V) THE SALE BY BORROWER OR ANY SUBSIDIARY OF PROPERTY AND THE
SUBSEQUENT LEASE, AS LESSEE, OF THE SAME PROPERTY, WITHIN 180 DAYS FOLLOWING THE
ACQUISITION OR CONSTRUCTION OF SUCH PROPERTY, IN AN AGGREGATE AMOUNT NOT TO
EXCEED $25,000,000; AND (VI) AN ASSET DISPOSITION IF (A) THE AGGREGATE NET
PROCEEDS OF SUCH ASSETS DISPOSED OF UNDER THIS CLAUSE (VII) DOES NOT EXCEED
$100,000,000 FROM AND AFTER THE AMENDMENT DATE, (B) THE CONSIDERATION

 

26

--------------------------------------------------------------------------------



 


RECEIVED IS AT LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH ASSETS, (C) THE SOLE
CONSIDERATION RECEIVED IS CASH OR OTHER ASSETS (OTHER THAN A NOTE OR OTHER
DELAYED PAYMENT TRANSACTION), (D) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR
WOULD RESULT FROM THE ASSET DISPOSITION, (E) AFTER GIVING EFFECT TO THE ASSET
DISPOSITION, BORROWER, ON A COMBINED AND CONSOLIDATED BASIS WITH ITS
SUBSIDIARIES AS SET FORTH IN SECTION 4, ARE IN COMPLIANCE ON A PRO FORMA BASIS
WITH THE COVENANTS SET FORTH IN SECTION 4 RECOMPUTED FOR THE MOST RECENTLY ENDED
FISCAL QUARTER FOR WHICH INFORMATION IS AVAILABLE AND BORROWER IS IN COMPLIANCE
WITH ALL OTHER TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT, AND (F) THE
PROCEEDS FROM ANY SALE UNDER THIS CLAUSE (VI) ARE PROMPTLY USED TO REPAY THE
TERM LOAN PURSUANT TO SUBSECTION 1.7(C), PROVIDED THAT IF AT THE TIME OF SUCH
DISPOSITION UNDER THIS CLAUSE (VI) BORROWER’S LEVERAGE RATIO IS LESS THAN OR
EQUAL TO 2.2:1.0 FOR A DISPOSITION OCCURRING ON OR BEFORE DECEMBER 31, 2007 AND
LESS THAN OR EQUAL TO 2.0:1.0 FOR A DISPOSITION OCCURRING ON OR AFTER JANUARY 1,
2008, BORROWER MAY IN LIEU OF REPAYING THE TERM LOAN APPLY SUCH PROCEEDS TO THE
ACQUISITION OF FIXED ASSETS OR OTHER PROPERTY USEFUL AND INTENDED TO BE USED IN
THE OPERATION OF THE BUSINESS OF BORROWER IS SUBSIDIARIES WITHIN 365 DAYS OF THE
DATE OF SALE OF SUCH ASSETS, ANY REMAINING UNAPPLIED PROCEEDS AFTER SUCH 365
DAYS TO BE APPLIED PROMPTLY TO REPAY THE TERM LOAN PURSUANT TO SUBSECTION
1.7(C).


 


3.7.                              TRANSACTIONS WITH AFFILIATES.  BORROWER WILL
NOT AND WILL NOT PERMIT ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY TO ENTER INTO OR
PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE PURCHASE, SALE, LEASE OR EXCHANGE
OF ANY PROPERTY OR THE RENDERING OF ANY SERVICE) WITH ANY AFFILIATE OR WITH ANY
DIRECTOR, OFFICER OR EMPLOYEE OF BORROWER OR ANY AFFILIATE, EXCEPT (I) AS SET
FORTH ON SCHEDULE 3.7; (II) TRANSACTIONS BETWEEN BORROWER OR ANY WHOLLY OWNED
SUBSIDIARIES WITH BORROWER OR ANY WHOLLY OWNED SUBSIDIARIES; (III) PURSUANT TO
THE REASONABLE REQUIREMENTS OF THE BUSINESS OF BORROWER OR SUCH SUBSIDIARY AND
UPON FAIR AND REASONABLE TERMS AND ARE NO LESS FAVORABLE TO BORROWER OR SUCH
SUBSIDIARY THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH
A PERSON THAT IS NOT AN AFFILIATE; OR (IV) PAYMENT OF COMPENSATION TO DIRECTORS,
OFFICERS AND EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS FOR SERVICES ACTUALLY
RENDERED IN THEIR CAPACITIES AS DIRECTORS, OFFICERS AND EMPLOYEES, PROVIDED SUCH
COMPENSATION IS REASONABLE AND COMPARABLE WITH COMPENSATION PAID BY COMPANIES OF
LIKE NATURE AND SIMILARLY SITUATED.


 


3.8.                              CONDUCT OF BUSINESS.  BORROWER WILL NOT AND
WILL NOT PERMIT ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY TO ENGAGE IN ANY
BUSINESS OTHER THAN BUSINESSES OF OWNING, CONSTRUCTING, MANAGING AND OPERATING
TELECOMMUNICATIONS SYSTEMS, OR OTHER LINES OF BUSINESS NECESSARY TO OR ANCILLARY
TO THE FOREGOING OR CONSISTENT WITH ADVANCES IN THE TELECOMMUNICATIONS SYSTEMS
INDUSTRY.


 


3.9.                              FISCAL YEAR.  BORROWER WILL NOT AND WILL NOT
PERMIT ITS SUBSIDIARIES TO CHANGE ITS OR THEIR FISCAL YEAR FROM A FISCAL YEAR
ENDING ON DECEMBER 31 OF EACH YEAR.


 


3.10.                        INCONSISTENT AGREEMENTS.  BORROWER WILL NOT, AND
WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY AGREEMENT CONTAINING
ANY PROVISION WHICH WOULD (A) BE VIOLATED OR BREACHED BY ANY BORROWING BY
BORROWER HEREUNDER OR BY THE PERFORMANCE BY BORROWER OR SUCH SUBSIDIARY OF ANY
OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (B) CREATE OR
PERMIT TO EXIST OR BECOME EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION ON THE
ABILITY OF SUCH SUBSIDIARY TO (I) PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS TO
BORROWER OR PAY ANY INDEBTEDNESS OWED TO BORROWER, (II) MAKE LOANS OR ADVANCES
TO BORROWER OR (III) TRANSFER ANY OF ITS ASSETS OR PROPERTIES TO BORROWER, THE
EFFECT OF WHICH ENCUMBRANCE OR RESTRICTION WOULD REASONABLY BE TO HAVE A
MATERIAL

 

27

--------------------------------------------------------------------------------



 


ADVERSE EFFECT; PROVIDED, HOWEVER, THAT  THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS AND CONDITIONS IMPOSED BY APPLICABLE GOVERNMENTAL RULES OR BY THIS
AGREEMENT.


 


SECTION 4


 


FINANCIAL COVENANTS AND REPORTING


 

Borrower covenants and agrees that so long as the Loan Commitments remain in
effect, or any Letter of Credit, any Loan, any interest on any Loan or any fee
payable to Administrative Agent or any Lender hereunder remains outstanding, or
any other amount then due and payable is owing to Administrative Agent or any
Lender hereunder, and unless the Requisite Lenders (or Administrative Agent if
expressly set forth in this Section 4) shall otherwise give their prior written
consent, Borrower shall perform and comply with, and shall cause its
Subsidiaries to perform and comply with, all covenants in this Section 4.  For
purposes of this Section 4, all covenants calculated for Borrower shall be
calculated on a consolidated basis for Borrower and its Subsidiaries.

 


4.1.                              LEVERAGE RATIO.  BORROWER SHALL HAVE AT EACH
FISCAL QUARTER END A LEVERAGE RATIO LESS THAN OR EQUAL TO 3.75:1.0.


 


4.2.                              INTEREST COVERAGE RATIO.  BORROWER SHALL HAVE
AT EACH FISCAL QUARTER END AN INTEREST COVERAGE RATIO GREATER THAN OR EQUAL TO
3.0:1.0.


 


4.3.                              NET WORTH.  BORROWER SHALL HAVE AT EACH FISCAL
QUARTER END AN ADJUSTED CONSOLIDATED NET WORTH NOT LESS THAN $160,000,000.


 


4.4.                              FINANCIAL STATEMENTS AND OTHER REPORTS. 
BORROWER WILL AND WILL CAUSE ITS SUBSIDIARIES TO MAINTAIN A SYSTEM OF ACCOUNTING
ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH SOUND BUSINESS PRACTICES TO
PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP (IT BEING
UNDERSTOOD THAT QUARTERLY FINANCIAL STATEMENTS ARE NOT REQUIRED TO HAVE FOOTNOTE
DISCLOSURES OR REFLECT YEAR END ADJUSTMENTS).  BORROWER WILL DELIVER EACH OF THE
FINANCIAL STATEMENTS AND OTHER REPORTS DESCRIBED BELOW TO ADMINISTRATIVE AGENT.


 


(A)                              QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE AND
IN ANY EVENT WITHIN 60 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR, BORROWER WILL DELIVER CONSOLIDATED BALANCE SHEETS
OF BORROWER AND ITS SUBSIDIARIES, AS AT THE END OF SUCH FISCAL QUARTER, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW FOR SUCH FISCAL QUARTER
AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR OF
BORROWER TO THE END OF SUCH QUARTER; PROVIDED THAT DELIVERY WITHIN THE TIME
PERIOD SPECIFIED ABOVE OF COPIES OF BORROWER’S QUARTERLY REPORT ON FORM 10-Q
PREPARED IN COMPLIANCE WITH THE REQUIREMENTS THEREFORE AND FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) WILL BE DEEMED TO SATISFY THE
REQUIREMENTS OF THIS SUBSECTION 4.4(A).


 


(B)                                YEAR-END FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 105 DAYS AFTER THE END OF EACH FISCAL YEAR OF BORROWER,
BORROWER WILL DELIVER (I) CONSOLIDATED BALANCE SHEETS OF BORROWER AND ITS
SUBSIDIARIES, AS AT THE END OF SUCH YEAR, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH FISCAL YEAR
AND (II) A REPORT WITH RESPECT TO THE

 

28

--------------------------------------------------------------------------------



 


FINANCIAL STATEMENTS FROM ERNST & YOUNG LLP, OR ANOTHER FIRM OF CERTIFIED PUBLIC
ACCOUNTANTS SELECTED BY BORROWER AND REASONABLY ACCEPTABLE TO ADMINISTRATIVE
AGENT, WHICH REPORT SHALL BE PREPARED IN ACCORDANCE WITH STATEMENT OF AUDITING
STANDARDS NO. 58 (THE “STATEMENT”), AS AMENDED, ENTITLED “REPORTS ON AUDITED
FINANCIAL STATEMENTS” AND SUCH REPORT SHALL BE “UNQUALIFIED” (AS SUCH TERM IS
DEFINED IN SUCH STATEMENT); PROVIDED THAT DELIVERY WITHIN THE TIME PERIOD
SPECIFIED ABOVE OF COPIES OF BORROWER’S ANNUAL REPORT ON FORM 10-K PREPARED IN
COMPLIANCE WITH THE REQUIREMENTS THEREFORE AND FILED WITH THE SEC WILL BE DEEMED
TO SATISFY THE REQUIREMENTS OF THIS SUBSECTION 4.4(B).


 


(C)                                BORROWER COMPLIANCE CERTIFICATE.  TOGETHER
WITH EACH DELIVERY OF FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES
PURSUANT TO SUBSECTIONS 4.4(A) AND 4.4(B), BORROWER WILL DELIVER A FULLY AND
PROPERLY COMPLETED COMPLIANCE CERTIFICATE IN SUBSTANTIALLY THE SAME FORM AS
EXHIBIT 4.4(C) (EACH, A “COMPLIANCE CERTIFICATE”) SIGNED BY THE CHIEF FINANCIAL
OFFICER OF BORROWER.


 


(D)                               BUDGETS.  AS SOON AS AVAILABLE AND IN ANY
EVENT NO LATER THAN 45 DAYS FOLLOWING THE FIRST DAY OF EACH OF BORROWER’S FISCAL
YEARS, BORROWER WILL DELIVER A FINAL BUDGET OF BORROWER AND ITS SUBSIDIARIES FOR
SUCH FISCAL YEAR APPROVED BY BORROWER’S SENIOR MANAGEMENT AND BOARD OF
DIRECTORS.


 


(E)                                 SEC FILINGS.  PROMPTLY UPON THEIR BECOMING
AVAILABLE, BORROWER WILL DELIVER COPIES OF (I) ALL FINANCIAL STATEMENTS,
REPORTS, NOTICES AND PROXY STATEMENTS SENT OR MADE AVAILABLE BY BORROWER OR ITS
SUBSIDIARIES TO ITS OR THEIR SECURITY HOLDERS AND (II) ALL REGULAR AND PERIODIC
REPORTS AND ALL REGISTRATION STATEMENTS AND PROSPECTUSES, IF ANY, FILED BY
BORROWER OR ANY OF ITS SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR WITH THE SEC
OR ANY GOVERNMENTAL OR PRIVATE REGULATORY AUTHORITY, PROVIDED, THAT, SUCH
FINANCIAL STATEMENTS AND REPORTS SHALL BE DEEMED TO HAVE BEEN DELIVERED UPON THE
FILING OF SUCH FINANCIAL STATEMENTS AND REPORTS BY BORROWER THROUGH THE SEC’S
EDGAR SYSTEM OR PUBLICATION BY BORROWER OF SUCH FINANCIAL STATEMENTS AND REPORTS
ON ITS WEBSITE.


 


(F)                                 EVENTS OF DEFAULT, ETC.  PROMPTLY UPON ANY
EXECUTIVE OFFICER OF BORROWER OBTAINING KNOWLEDGE OF ANY OF THE FOLLOWING EVENTS
OR CONDITIONS, BORROWER SHALL DELIVER COPIES OF ALL NOTICES GIVEN OR RECEIVED BY
BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY SUCH EVENT OR CONDITION
AND A CERTIFICATE OF BORROWER’S CHIEF EXECUTIVE OFFICER SPECIFYING THE NATURE
AND PERIOD OF EXISTENCE OF SUCH EVENT OR CONDITION AND WHAT ACTION BORROWER HAS
TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO:  (I) ANY CONDITION
OR EVENT THAT CONSTITUTES AN EVENT OF DEFAULT OR DEFAULT; (II) ANY NOTICE THAT
ANY PERSON HAS GIVEN TO BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OTHER ACTION
TAKEN WITH RESPECT TO A CLAIMED DEFAULT OR EVENT OR CONDITION OF THE TYPE
REFERRED TO IN SUBSECTION 6.1(B); OR (III) ANY EVENT OR CONDITION THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)                                LITIGATION.  PROMPTLY UPON ANY EXECUTIVE
OFFICER OF BORROWER OBTAINING KNOWLEDGE OF (I) THE INSTITUTION OF ANY ACTION,
SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION AGAINST OR AFFECTING
BORROWER OR ANY OF ITS SUBSIDIARIES NOT PREVIOUSLY DISCLOSED BY BORROWER TO
ADMINISTRATIVE AGENT WHICH, IN EACH CASE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR (II) ANY MATERIAL DEVELOPMENT IN ANY ACTION, SUIT,
PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION AT ANY TIME PENDING
AGAINST OR AFFECTING BORROWER OR ANY OF ITS SUBSIDIARIES WHICH, IN EACH CASE,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,

 

29

--------------------------------------------------------------------------------



 


BORROWER WILL GIVE NOTICE THEREOF TO ADMINISTRATIVE AGENT AND PROVIDE SUCH OTHER
INFORMATION AS MAY BE REASONABLY AVAILABLE TO BORROWER TO ENABLE ADMINISTRATIVE
AGENT AND ITS COUNSEL TO EVALUATE SUCH MATTER.


 


(H)                               ENVIRONMENTAL NOTICES.  IMMEDIATELY AFTER
BECOMING AWARE OF ANY MATERIAL VIOLATION BY BORROWER OR ANY SIGNFICANT
SUBSIDIARY OF ENVIRONMENTAL LAWS OR IMMEDIATELY UPON RECEIPT OF ANY NOTICE THAT
A GOVERNMENTAL AUTHORITY HAS ASSERTED THAT BORROWER OR ANY SUBSIDIARY IS NOT IN
MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS OR THAT ITS COMPLIANCE IS BEING
INVESTIGATED, WHICH, IN EACH CASE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, BORROWER WILL GIVE NOTICE TO ADMINISTRATIVE AGENT
THEREOF AND PROVIDE SUCH OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO
BORROWER TO ENABLE ADMINISTRATIVE AGENT AND ITS COUNSEL TO REASONABLY EVALUATE
SUCH MATTER.


 


(I)                                    ERISA EVENTS.  PROMPTLY AFTER BECOMING
AWARE OF ANY ERISA EVENT, ACCOMPANIED BY ANY MATERIALS REQUIRED TO BE FILED WITH
THE PBGC WITH RESPECT THERETO; PROMPTLY AFTER ANY BORROWER’S OR ANY OF ITS
SUBSIDIARIES’ RECEIPT OF ANY NOTICE CONCERNING THE IMPOSITION OF ANY WITHDRAWAL
LIABILITY UNDER SECTION 4042 OF ERISA WITH RESPECT TO A PLAN; PROMPTLY UPON THE
ESTABLISHMENT OF ANY PENSION PLAN NOT EXISTING AT THE CLOSING DATE OR THE
COMMENCEMENT OF CONTRIBUTIONS BY ANY BORROWER OR ANY OF ITS SUBSIDIARIES TO ANY
PENSION PLAN TO WHICH ANY BORROWER OR ANY OF ITS SUBSIDIARIES WAS NOT
CONTRIBUTING AT THE CLOSING DATE; AND PROMPTLY UPON BECOMING AWARE OF ANY OTHER
EVENT OR CONDITION REGARDING A PLAN OR ANY BORROWER’S, OR ANY OF ITS
SUBSIDIARIES’ OR AN ERISA AFFILIATE’S COMPLIANCE WITH ERISA WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, SUCH BORROWER WILL
GIVE NOTICE TO ADMINISTRATIVE AGENT THEREOF AND PROVIDE SUCH OTHER INFORMATION
AS MAY BE REASONABLY AVAILABLE TO SUCH BORROWER TO ENABLE ADMINISTRATIVE AGENT
AND ITS COUNSEL TO REASONABLY EVALUATE SUCH MATTER.


 


(J)                                   OTHER INFORMATION.  WITH REASONABLE
PROMPTNESS, BORROWER WILL DELIVER SUCH OTHER INFORMATION AND DATA WITH RESPECT
TO BORROWER OR ANY OF ITS SUBSIDIARIES AS FROM TIME TO TIME MAY BE REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT.


 


4.5.                              ACCOUNTING TERMS; UTILIZATION OF GAAP FOR
PURPOSES OF CALCULATIONS UNDER AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, ALL
ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED
TO SUCH TERMS IN CONFORMITY WITH GAAP. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED,
FINANCIAL STATEMENTS AND OTHER INFORMATION FURNISHED TO ADMINISTRATIVE AGENT
PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN ACCORDANCE WITH GAAP AS IN
EFFECT AT THE TIME OF SUCH PREPARATION. NO “ACCOUNTING CHANGES” (AS DEFINED
BELOW) SHALL AFFECT FINANCIAL COVENANTS, STANDARDS OR TERMS IN THIS AGREEMENT;
PROVIDED THAT BORROWER SHALL PREPARE FOOTNOTES TO EACH COMPLIANCE CERTIFICATE
AND THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER THAT SHOW THE
DIFFERENCES BETWEEN THE FINANCIAL STATEMENTS DELIVERED (WHICH REFLECT SUCH
ACCOUNTING CHANGES) AND THE BASIS FOR CALCULATING FINANCIAL COVENANT COMPLIANCE
(WITHOUT REFLECTING SUCH ACCOUNTING CHANGES). “ACCOUNTING CHANGES” MEANS:
(I) CHANGES OCCURRING AFTER THE AMENDMENT DATE IN ACCOUNTING PRINCIPLES REQUIRED
BY GAAP AND IMPLEMENTED BY BORROWER; (II) CHANGES OCCURRING AFTER THE AMENDMENT
DATE IN ACCOUNTING PRINCIPLES RECOMMENDED BY BORROWER’S CERTIFIED PUBLIC
ACCOUNTANTS AND IMPLEMENTED BY BORROWER; AND (III) CHANGES OCCURRING AFTER THE
AMENDMENT DATE IN THE METHOD OF DETERMINING CARRYING VALUE OF BORROWER’S OR ANY
OF ITS SUBSIDIARIES’ ASSETS, LIABILITIES OR EQUITY ACCOUNTS. ALL SUCH
ADJUSTMENTS RESULTING FROM EXPENDITURES MADE SUBSEQUENT TO THE AMENDMENT

 

30

--------------------------------------------------------------------------------



 


DATE (INCLUDING, BUT NOT LIMITED TO, CAPITALIZATION OF COSTS AND EXPENSES OR
PAYMENT OF PRE-AMENDMENT DATE LIABILITIES) SHALL BE TREATED AS EXPENSES IN THE
PERIOD THE EXPENDITURES ARE MADE.


 


SECTION 5


 


REPRESENTATIONS AND WARRANTIES


 

In order to induce Administrative Agent and Lenders to enter into this Agreement
and to make Loans, Borrower hereby represents and warrants to Administrative
Agent and each Lender that the following statements are true and correct on the
Amendment Date and on the date of each request for a Loan or the issuance of a
Letter of Credit unless another date is expressly noted below:

 


5.1.                              DISCLOSURE.  THE INFORMATION FURNISHED BY OR
ON BEHALF OF BORROWER AND ITS SUBSIDIARIES CONTAINED IN THIS AGREEMENT, THE
FINANCIAL STATEMENTS REFERRED TO IN SUBSECTION 5.8 AND ANY OTHER DOCUMENT,
CERTIFICATE, OPINION OR WRITTEN STATEMENT FURNISHED TO ADMINISTRATIVE AGENT
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN PROJECTIONS),
TAKEN AS A WHOLE, DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED HEREIN OR THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN
WHICH THE SAME WERE MADE.  ANY PROJECTIONS PROVIDED BY OR ON BEHALF OF BORROWER
AND ITS SUBSIDIARIES HAVE BEEN PREPARED BY MANAGEMENT IN GOOD FAITH AND BASED
UPON ASSUMPTIONS BELIEVED BY MANAGEMENT TO BE REASONABLE AT THE TIME THE
PROJECTIONS WERE PREPARED.  BORROWER IS NOT AWARE OF ANY FACT WHICH IT HAS NOT
DISCLOSED IN WRITING TO ADMINISTRATIVE AGENT HAVING OR WHICH COULD REASONABLY BE
EXPECT TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.2.                              NO MATERIAL ADVERSE EFFECT.  SINCE
DECEMBER 31, 2007, THERE HAS BEEN NO EVENT OR CHANGE IN FACTS OR CIRCUMSTANCES
AFFECTING BORROWER OR ANY OF ITS SUBSIDIARIES WHICH INDIVIDUALLY OR IN THE
AGGREGATE HAVE HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT AND THAT HAVE NOT BEEN DISCLOSED HEREIN OR IN THE ATTACHED SCHEDULES.


 


5.3.                              ORGANIZATION, POWERS, AUTHORIZATION AND GOOD
STANDING.


 


(A)                              ORGANIZATION AND POWERS.  EACH OF BORROWER AND
ITS SUBSIDIARIES IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION (WHICH JURISDICTION
IS SET FORTH ON SCHEDULE 5.3(A) AS OF THE AMENDMENT DATE).  EACH OF BORROWER AND
ITS SUBSIDIARIES HAS ALL REQUISITE LEGAL POWER AND AUTHORITY TO OWN AND OPERATE
ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND PROPOSED TO BE
CONDUCTED, TO ENTER INTO EACH LOAN DOCUMENT TO WHICH IT IS A PARTY AND TO CARRY
OUT ITS RESPECTIVE OBLIGATIONS WITH RESPECT THERETO.


 


(B)                                AUTHORIZATION; BINDING OBLIGATION.  EACH OF
BORROWER AND ITS SUBSIDIARIES HAS TAKEN ALL NECESSARY CORPORATE AND OTHER ACTION
TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY. THIS AGREEMENT IS, AND THE
OTHER LOAN DOCUMENTS WHEN EXECUTED AND DELIVERED WILL BE, THE LEGALLY VALID AND
BINDING OBLIGATIONS OF THE APPLICABLE PARTIES THERETO (OTHER THAN ADMINISTRATIVE
AGENT AND LENDERS), EACH ENFORCEABLE AGAINST EACH OF SUCH PARTIES, AS
APPLICABLE, IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,

 

31

--------------------------------------------------------------------------------



 


EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR STATE OR FEDERAL DEBT OR RELIEF LAWS FROM
TIME TO TIME IN EFFECT WHICH AFFECT THE ENFORCEMENT OF CREDITORS’ RIGHTS IN
GENERAL AND GENERAL PRINCIPLES OF EQUITY.


 


(C)                                QUALIFICATION.  EACH OF BORROWER AND ITS
SUBSIDIARIES IS DULY QUALIFIED AND AUTHORIZED TO DO BUSINESS AND IN GOOD
STANDING IN EACH JURISDICTION WHERE THE NATURE OF ITS BUSINESS AND OPERATIONS
REQUIRES SUCH QUALIFICATION AND AUTHORIZATION, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED, AUTHORIZED AND IN GOOD STANDING COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  ALL JURISDICTIONS IN WHICH EACH SUCH PERSON IS
QUALIFIED AND AUTHORIZED TO DO BUSINESS ARE SET FORTH ON SCHEDULE 5.3(C) AS OF
THE AMENDMENT DATE.


 


5.4.                              COMPLIANCE OF AGREEMENT, LOAN DOCUMENTS AND
BORROWINGS WITH APPLICABLE LAW.  EXCEPT AS SET FORTH ON SCHEDULE 5.4  HERETO,
THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER AND ITS SUBSIDIARIES OF THE
LOAN DOCUMENTS TO WHICH EACH IS A PARTY, THE BORROWINGS HEREUNDER AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL NOT, BY THE PASSAGE
OF TIME, THE GIVING OF NOTICE OR OTHERWISE, (I) REQUIRE ANY GOVERNMENTAL
APPROVAL OR VIOLATE ANY APPLICABLE LAW RELATING TO BORROWER OR ANY OF ITS
SUBSIDIARIES, THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (II) CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE
A DEFAULT UNDER THE ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL
DOCUMENTS OF BORROWER OR ANY OF ITS SUBSIDIARIES, (III) CONFLICT WITH, RESULT IN
A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY MATERIAL CONTRACT TO WHICH SUCH
PERSON IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES MAY BE BOUND OR ANY
GOVERNMENTAL APPROVAL RELATING TO SUCH PERSON, THE BREACH OR DEFAULT OF WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR (IV) RESULT
IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY
PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH PERSON, THE CREATION OR
IMPOSITION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


5.5.                              COMPLIANCE WITH LAW; GOVERNMENTAL APPROVALS. 
EACH OF BORROWER AND ITS SUBSIDIARIES (I) HAS, OR HAS THE RIGHT TO USE, ALL
MATERIAL GOVERNMENTAL APPROVALS, INCLUDING THE LICENSES, REQUIRED BY ANY
APPLICABLE LAW FOR IT TO CONDUCT ITS BUSINESS AND (II) IS IN MATERIAL COMPLIANCE
WITH EACH GOVERNMENTAL APPROVAL, INCLUDING THE LICENSES, APPLICABLE TO IT AND IN
COMPLIANCE WITH ALL OTHER APPLICABLE LAWS RELATING TO IT OR ANY OF ITS
RESPECTIVE PROPERTIES THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  EACH SUCH GOVERNMENTAL APPROVAL IS IN FULL
FORCE AND EFFECT, IS FINAL AND NOT SUBJECT TO REVIEW ON APPEAL AND IS NOT THE
SUBJECT OF ANY PENDING OR THREATENED ATTACK BY DIRECT OR COLLATERAL PROCEEDING.


 


5.6.                              TAX RETURNS AND PAYMENTS.  EACH OF BORROWER
AND ITS SUBSIDIARIES HAS DULY FILED OR CAUSED TO BE FILED, EXCEPT AS SET FORTH
ON SCHEDULE 5.6, ALL FEDERAL, STATE, LOCAL AND OTHER TAX RETURNS REQUIRED BY
APPLICABLE LAW TO BE FILED, AND HAS PAID, OR MADE ADEQUATE PROVISION FOR THE
PAYMENT OF, ALL FEDERAL, STATE, LOCAL AND OTHER TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES UPON IT AND ITS PROPERTY, INCOME, PROFITS AND
ASSETS WHICH ARE DUE AND PAYABLE, EXCEPT WHERE THE PAYMENT OF SUCH TAX IS BEING
DILIGENTLY CONTESTED IN GOOD FAITH AND ADEQUATE RESERVES THEREFOR HAVE BEEN
ESTABLISHED IN COMPLIANCE WITH GAAP.  THE CHARGES, ACCRUALS AND RESERVES ON THE
BOOKS OF BORROWER AND ITS SUBSIDIARIES IN RESPECT OF FEDERAL, STATE, LOCAL AND
OTHER TAXES FOR ALL FISCAL YEARS AND PORTIONS THEREOF ARE IN THE JUDGMENT OF
BORROWER ADEQUATE.

 

32

--------------------------------------------------------------------------------


 


5.7.                              ENVIRONMENTAL MATTERS.  EACH OF BORROWER AND
ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION AT, UNDER OR ABOUT THE 
PROPERTIES OR OPERATIONS OF  BORROWER AND ITS SUBSIDIARIES, WHICH INTERFERE IN
ANY MATERIAL RESPECT WITH THE CONTINUED OPERATION OF SUCH PROPERTIES OR IMPAIR
IN ANY MATERIAL RESPECT THE FAIR SALEABLE VALUE THEREOF OR WITH SUCH OPERATIONS,
EXCEPT FOR ANY SUCH VIOLATIONS OR CONTAMINATION AS COULD NOT REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


5.8.                              FINANCIAL STATEMENTS.


 

(A)                              Except as set forth on Schedule 5.8, all
financial statements concerning Borrower and its Subsidiaries which have been
furnished to Administrative Agent pursuant to this Agreement have been prepared
in accordance with GAAP consistently applied (except as disclosed therein) and
present fairly the financial condition of the Persons covered thereby as of the
date thereof and the results of their operations for the periods covered thereby
and disclose all material liabilities of Borrower or its Subsidiaries as at the
dates thereof. Neither Borrower nor any of its Subsidiaries has outstanding, as
of the Amendment Date, and after giving effect to the initial Loans hereunder on
the Amendment Date, any Indebtedness for borrowed money other than (i) the Loans
and (ii) the Indebtedness permitted under Subsection 3.1.

 

(B)                                All Budgets concerning Borrower and its
Subsidiaries which have been furnished to Administrative Agent were prepared in
good faith by or on behalf of Borrower and such Subsidiaries.  No fact is known
to Borrower which materially and adversely affects or is reasonably expected to
have a Material Adverse Effect which has not been set forth in the financial
statements referred to in Subsection 5.8(A) or in such information, reports,
papers and data or otherwise disclosed in writing to Administrative Agent prior
to the date hereof.

 


5.9.                              INTELLECTUAL PROPERTY.  EACH OF BORROWER AND
ITS SUBSIDIARIES OWNS, OR POSSESSES THROUGH VALID LICENSING ARRANGEMENTS, THE
RIGHT TO USE ALL PATENTS, COPYRIGHTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS,
TECHNOLOGY KNOW-HOW AND PROCESSES USED IN OR NECESSARY FOR THE CONDUCT OF ITS
BUSINESS AS CURRENTLY OR ANTICIPATED TO BE CONDUCTED (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY RIGHTS”), TO ITS KNOWLEDGE, WITHOUT INFRINGING UPON ANY
VALIDLY ASSERTED RIGHTS OF OTHERS, EXCEPT FOR ANY INTELLECTUAL PROPERTY RIGHTS
THE ABSENCE OF WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NO EVENT HAS OCCURRED WHICH PERMITS, OR AFTER NOTICE OR LAPSE OF TIME
OR BOTH WOULD PERMIT, THE REVOCATION OR TERMINATION OF ANY SUCH RIGHTS THE
ABSENCE OF WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


5.10.                        LITIGATION, INVESTIGATIONS, AUDITS, ETC.  EXCEPT AS
SET FORTH ON SCHEDULE 5.10, THERE IS NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION PENDING AGAINST, OR, TO THE KNOWLEDGE OF BORROWER, THREATENED
AGAINST OR IN ANY OTHER MANNER RELATING ADVERSELY TO, BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES, INCLUDING THE LICENSES, IN
ANY COURT OR BEFORE ANY ARBITRATOR OF ANY KIND OR BEFORE OR BY ANY GOVERNMENTAL
AUTHORITY (INCLUDING THE FCC), EXCEPT SUCH AS AFFECT THE TELECOMMUNICATIONS
INDUSTRY GENERALLY WHICH, IN EACH CASE OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NONE OF THE ACTIONS, SUITS,
PROCEEDINGS OR INVESTIGATIONS DISCLOSED ON SCHEDULE 5.10 (I) CALLS INTO QUESTION
THE VALIDITY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (II) INDIVIDUALLY
OR COLLECTIVELY COULD REASONABLY BE EXPECTED TO RESULT IN A JUDGMENT OR
LIABILITY NOT FULLY COVERED BY INSURANCE WHICH, IF DETERMINED ADVERSELY TO
BORROWER OR ANY OF ITS

 

33

--------------------------------------------------------------------------------



 


SUBSIDIARIES, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS THE SUBJECT OF ANY REVIEW OR
AUDIT BY THE INTERNAL REVENUE SERVICE OR ANY INVESTIGATION BY ANY GOVERNMENTAL
AUTHORITY CONCERNING THE VIOLATION OR POSSIBLE VIOLATION OF ANY LAW.


 


5.11.                        EMPLOYEE LABOR MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 5.11, (I) NONE OF BORROWER, ITS SUBSIDIARIES NOR ANY OF THEIR
RESPECTIVE EMPLOYEES IS SUBJECT TO ANY COLLECTIVE BARGAINING AGREEMENT, (II) NO
PETITION FOR CERTIFICATION OR UNION ELECTION IS PENDING WITH RESPECT TO THE
EMPLOYEES OF ANY SUCH PERSON AND NO UNION OR COLLECTIVE BARGAINING UNIT HAS
SOUGHT SUCH CERTIFICATION OR RECOGNITION WITH RESPECT TO THE EMPLOYEES OF ANY
SUCH PERSON AND (III) THERE ARE NO STRIKES, SLOWDOWNS, UNFAIR LABOR PRACTICE
COMPLAINTS, WORK STOPPAGES OR CONTROVERSIES PENDING OR, TO THE BEST KNOWLEDGE OF
BORROWER AFTER DUE INQUIRY, THREATENED BETWEEN ANY SUCH PERSON AND ITS
RESPECTIVE EMPLOYEES, OTHER THAN EMPLOYEE GRIEVANCES ARISING IN THE ORDINARY
COURSE OF BUSINESS WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


5.12.                        ERISA COMPLIANCE.


 

(A)                              Each Plan is in compliance with the applicable
provisions of ERISA, the IRC and other federal or state law except for failures
to comply that would not reasonably be expected to have a Material Adverse
Effect.  Except as would not reasonably be expected to have a Material Adverse
Effect, Borrower and each ERISA Affiliate has made all required contributions to
any Plan subject to Section 412 of the IRC, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
IRC has been made with respect to any Plan.

 

(B)                                There are no pending or, to the best
knowledge of Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan which has resulted or could
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules by
Borrower or any of its ERISA Affiliates with respect to any Plan which has
resulted or could reasonably be expected to have a Material Adverse Effect.

 

(C)                                (i) No ERISA Event has occurred or is
reasonably expected to occur that could reasonably be expected to have a
Material Adverse Effect; (ii) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) that could reasonably be expected to have a
Material Adverse Effect; (iii) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multi-employer Plan; and (iv) neither Borrower nor any ERISA Affiliate has
engaged in a transaction that could subject any Person to Section 4069 or
4212(c) of ERISA.

 

34

--------------------------------------------------------------------------------


 


5.13.                        COMMUNICATIONS REGULATORY MATTERS.


 

(A)                              The Licenses are valid and in full force and
effect without conditions except for such conditions as are generally applicable
to holders of such Licenses.  No event has occurred and is continuing which
could reasonably be expected to (i) result in the imposition of a material
forfeiture or the revocation, termination or adverse modification of any such
License or (ii) materially and adversely affect any rights of Borrower or its
Subsidiaries or any other holder thereunder.  Borrower has no reason to believe
and has no knowledge that any License will not be renewed in the ordinary
course.  Except as disclosed on Schedule 5.10, neither Borrower nor any of its
Subsidiaries is a party to any investigation, notice of violation, order or
complaint issued by or before the FCC or any applicable Governmental Authority,
and there are no proceedings pending by or before the FCC or any applicable
Governmental Authority, which could in any manner threaten or adversely affect
the validity of any License.

 

(B)                                All of the material properties, equipment and
systems owned, leased or managed by Borrower or its Subsidiaries are, and (to
the best knowledge of Borrower) all such property, equipment and systems to be
acquired or added in connection with any contemplated system expansion or
construction will be, in good repair, working order and condition (reasonable
wear and tear excepted) and are and will be in material compliance with all
terms and conditions of the Licenses and all standards or rules imposed by any
Governmental Authority or as imposed under any agreements with telephone
companies and customers.

 

(C)                                Each of Borrower and its Subsidiaries has
paid all material franchise, license or other fees and charges which have become
due pursuant to any Governmental Approval in respect of its business and has
made appropriate provision as is required by GAAP for any such material fees and
charges which have accrued.

 


5.14.                        SOLVENCY.  EACH OF BORROWER AND ITS SUBSIDIARIES: 
(I) OWNS AND WILL OWN ASSETS THE PRESENT FAIR SALEABLE VALUE OF WHICH ARE
(A) GREATER THAN THE TOTAL AMOUNT OF LIABILITIES (INCLUDING CONTINGENT
LIABILITIES) OF BORROWER OR ITS SUBSIDIARIES AND (B) GREATER THAN THE AMOUNT
THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITIES OF ITS THEN EXISTING DEBTS
AND LIABILITIES AS THEY BECOME ABSOLUTE AND MATURED CONSIDERING ALL FINANCING
ALTERNATIVES AND POTENTIAL ASSET SALES REASONABLY AVAILABLE TO BORROWER OR SUCH
SUBSIDIARY; (II) HAS CAPITAL THAT IS NOT UNREASONABLY SMALL IN RELATION TO ITS
BUSINESS AS PRESENTLY CONDUCTED OR AFTER GIVING EFFECT TO ANY CONTEMPLATED
TRANSACTION; AND (III) DOES NOT INTEND TO INCUR AND DOES NOT BELIEVE THAT IT
WILL INCUR DEBTS AND LIABILITIES BEYOND ITS ABILITY TO PAY SUCH DEBTS AND
LIABILITIES AS THEY BECOME DUE.


 


5.15.                        INVESTMENT COMPANY ACT.  NONE OF BORROWER OR ANY OF
ITS SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS THAT TERM IS DEFINED IN AND IS
NOT OTHERWISE SUBJECT TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


5.16.                        CERTAIN AGREEMENTS AND MATERIAL CONTRACTS.  EACH OF
BORROWER AND ITS SUBSIDIARIES HAS PERFORMED ALL OF ITS MATERIAL OBLIGATIONS
UNDER ALL LOAN AGREEMENTS, INDENTURES, GUARANTEES, CAPITAL LEASES AND MATERIAL
CONTRACTS AND, TO THE BEST KNOWLEDGE OF BORROWER, EACH OTHER PARTY THERETO IS IN
COMPLIANCE WITH EACH SUCH AGREEMENT OR MATERIAL CONTRACT.  EACH SUCH AGREEMENT
OR MATERIAL CONTRACT IS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS
THEREOF.

 

35

--------------------------------------------------------------------------------



 


5.17.                        TITLE TO PROPERTIES.  BORROWER AND EACH OF ITS
SUBSIDIARIES HAS SUCH TITLE OR LEASEHOLD INTEREST IN AND TO THE REAL PROPERTY OR
INTERESTS THEREIN, INCLUDING MATERIAL EASEMENTS, LICENSES AND SIMILAR RIGHTS IN
REAL ESTATE, OWNED OR LEASED BY IT AS IS NECESSARY OR DESIRABLE TO THE CONDUCT
OF ITS BUSINESS AND VALID AND LEGAL TITLE OR LEASEHOLD INTEREST IN AND TO ALL OF
ITS PERSONAL PROPERTY, INCLUDING THOSE REFLECTED ON THE BALANCE SHEETS OF
BORROWER DELIVERED PURSUANT TO SUBSECTION 5.8, EXCEPT THOSE WHICH HAVE BEEN
DISPOSED OF BY BORROWER SUBSEQUENT TO SUCH DATE WHICH DISPOSITIONS HAVE BEEN IN
THE ORDINARY COURSE OF BUSINESS OR AS OTHERWISE EXPRESSLY PERMITTED HEREUNDER.


 


5.18.                        TRANSACTIONS WITH AFFILIATES.  NO AFFILIATE OF
BORROWER IS A PARTY TO ANY AGREEMENT, CONTRACT, COMMITMENT OR TRANSACTION WITH
BORROWER OR HAS ANY MATERIAL INTEREST IN ANY MATERIAL PROPERTY USED BY BORROWER,
EXCEPT AS PERMITTED BY SUBSECTION 3.7.


 


5.19.                        OFAC.  NONE OF BORROWER OR ITS SUBSIDIARIES (I) IS
A PERSON WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO
BLOCKING PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001
BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN
TO COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001)), (II) ENGAGES IN ANY
DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF SUCH EXECUTIVE ORDER, OR IS
OTHERWISE ASSOCIATED WITH ANY SUCH PERSON IN ANY MANNER VIOLATIVE OF SECTION 2,
OR (III) IS A PERSON ON THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS OR SUBJECT TO THE LIMITATIONS OR PROHIBITIONS UNDER ANY OTHER U.S.
DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL REGULATION OR
EXECUTIVE ORDER.


 


5.20.                        PATRIOT ACT.  EACH OF BORROWER AND ITS SUBSIDIARIES
IS IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH THE (I) TRADING WITH THE ENEMY
ACT, AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED)
AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND
(II) UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED
TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001).  NO PART OF THE
PROCEEDS OF THE LOANS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO
ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL
PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL
CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER
ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF
1977, AS AMENDED.


 


SECTION 6


 


EVENTS OF DEFAULT AND RIGHTS AND REMEDIES


 


6.1.                              EVENT OF DEFAULT.  “EVENT OF DEFAULT” SHALL
MEAN THE OCCURRENCE OR EXISTENCE OF ANY ONE OR MORE OF THE FOLLOWING:


 


(A)                              PAYMENT.  FAILURE TO REPAY ANY OUTSTANDING
AMOUNT OF THE LOANS AT THE TIME REQUIRED PURSUANT TO THIS AGREEMENT, OR TO
REIMBURSE ADMINISTRATIVE AGENT (FOR THE ACCOUNT OF ISSUING LENDER) FOR ANY
PAYMENT MADE BY ISSUING LENDER UNDER OR WITH RESPECT TO ANY LETTER OF CREDIT
WHEN DUE, OR FAILURE TO PAY, WITHIN FIVE DAYS AFTER THE DUE DATE, ANY INTEREST
ON ANY LOAN OR FAILURE TO PAY, WITHIN FIVE DAYS AFTER RECEIPT BY BORROWER OF
NOTICE FROM ADMINISTRATIVE AGENT, ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS; OR

 

36

--------------------------------------------------------------------------------



 


(B)                                DEFAULT IN OTHER AGREEMENTS.  (I) FAILURE OF
BORROWER OR ANY OF ITS SUBSIDIARIES TO PAY WHEN DUE OR WITHIN ANY APPLICABLE
GRACE PERIOD ANY PRINCIPAL OR INTEREST ON INDEBTEDNESS (OTHER THAN THE LOANS) IN
EXCESS OF $5,000,000 OR (II) ANY OTHER BREACH OR DEFAULT OF BORROWER OR ANY OF
ITS SUBSIDIARIES WITH RESPECT TO THE NOTE PURCHASE AGREEMENT, ANY INDEBTEDNESS
(OTHER THAN THE LOANS), IF THE EFFECT OF SUCH BREACH OR DEFAULT IS TO CAUSE OR
TO PERMIT THE HOLDER OR HOLDERS THEN TO CAUSE SUCH INDEBTEDNESS HAVING AN
AGGREGATE PRINCIPAL AMOUNT FOR BORROWER AND ITS SUBSIDIARIES IN EXCESS OF
$5,000,000 TO BECOME OR BE DECLARED DUE PRIOR TO ITS STATED MATURITY; OR


 


(C)                                BREACH OF CERTAIN PROVISIONS.  FAILURE OF
BORROWER OR ANY OF ITS SUBSIDIARIES TO PERFORM OR COMPLY WITH ANY TERM OR
CONDITION CONTAINED IN THAT PORTION OF SUBSECTION 2.2 RELATING TO BORROWER’S OR
ANY OF ITS SUBSIDIARIES’ OBLIGATION TO MAINTAIN INSURANCE, SUBSECTION 2.4,
SECTION 3 OR SECTION 4; OR


 


(D)                               BREACH OF WARRANTY.  ANY REPRESENTATION,
WARRANTY, CERTIFICATION OR OTHER STATEMENT MADE BY BORROWER OR ANY OF ITS
SUBSIDIARIES IN ANY LOAN DOCUMENT OR IN ANY STATEMENT OR CERTIFICATE AT ANY TIME
GIVEN BY BORROWER OR ANY OF ITS SUBSIDIARIES IN WRITING PURSUANT TO ANY LOAN
DOCUMENT IS FALSE IN ANY MATERIAL RESPECT ON THE DATE MADE OR DEEMED MADE; OR


 


(E)                                 OTHER DEFAULTS UNDER LOAN DOCUMENTS. 
BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OTHER PARTY (OTHER THAN ADMINISTRATIVE
AGENT OR A LENDER) BREACHES OR DEFAULTS IN THE PERFORMANCE OF OR COMPLIANCE WITH
ANY TERM CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AND SUCH
DEFAULT IS NOT REMEDIED OR WAIVED WITHIN 30 DAYS AFTER RECEIPT BY BORROWER, ANY
SUCH SUBSIDIARY OR SUCH OTHER PARTY OF NOTICE FROM ADMINISTRATIVE AGENT OF SUCH
DEFAULT (OTHER THAN OCCURRENCES DESCRIBED IN OTHER PROVISIONS OF THIS SUBSECTION
6.1 FOR WHICH A DIFFERENT GRACE OR CURE PERIOD IS SPECIFIED OR WHICH CONSTITUTE
IMMEDIATE EVENTS OF DEFAULT); OR


 


(F)                                 INVOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER; ETC.  (I) A COURT ENTERS A DECREE OR ORDER FOR RELIEF WITH RESPECT TO
BORROWER OR ANY OF ITS SUBSIDIARIES IN AN INVOLUNTARY CASE UNDER THE BANKRUPTCY
CODE, WHICH DECREE OR ORDER IS NOT STAYED OR OTHER SIMILAR RELIEF IS NOT GRANTED
UNDER ANY APPLICABLE FEDERAL OR STATE LAW WITHIN 60 DAYS; OR (II) THE
CONTINUANCE OF ANY OF THE FOLLOWING EVENTS FOR 60 DAYS UNLESS DISMISSED, BONDED
OR DISCHARGED:  (A) AN INVOLUNTARY CASE IS COMMENCED AGAINST BORROWER OR ANY OF
ITS SUBSIDIARIES, UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
LAW NOW OR HEREAFTER IN EFFECT; OR (B) A DECREE OR ORDER OF A COURT FOR THE
APPOINTMENT OF A RECEIVER, LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CUSTODIAN OR OTHER
OFFICER HAVING SIMILAR POWERS OVER BORROWER OR ANY OF ITS SUBSIDIARIES, OR OVER
ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, IS ENTERED; OR (C) AN INTERIM
RECEIVER, TRUSTEE OR OTHER CUSTODIAN IS APPOINTED WITHOUT THE CONSENT OF
BORROWER OR ANY OF ITS SUBSIDIARIES, FOR ALL OR A SUBSTANTIAL PART OF THE
PROPERTY OF BORROWER OR ANY OF ITS SUBSIDIARIES; OR


 


(G)                                VOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER; ETC.  BORROWER OR ANY OF ITS SUBSIDIARIES (I) COMMENCES A VOLUNTARY
CASE UNDER THE BANKRUPTCY CODE, FILES A PETITION SEEKING TO TAKE ADVANTAGE OF
ANY OTHER LAW RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING UP OR
COMPOSITION FOR ADJUSTMENT OF DEBTS OF BORROWER OR ANY OF ITS SUBSIDIARIES, OR
CONSENTS TO, OR FAILS TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, THE ENTRY
OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE, THE CONVERSION OF AN INVOLUNTARY
CASE TO A VOLUNTARY CASE UNDER ANY SUCH LAW, OR THE APPOINTMENT OF OR TAKING
POSSESSION BY A RECEIVER, TRUSTEE OR OTHER CUSTODIAN OF ALL OR A SUBSTANTIAL
PART OF THE PROPERTY OF BORROWER OR ANY OF ITS SUBSIDIARIES; OR (II) MAKES ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR

 

37

--------------------------------------------------------------------------------



 


(III) THE BOARD OF DIRECTORS OR THE SHAREHOLDERS OF BORROWER OR ANY OF ITS
SUBSIDIARIES ADOPTS ANY RESOLUTION OR OTHERWISE AUTHORIZES ACTION TO APPROVE ANY
OF THE ACTIONS REFERRED TO IN THIS SUBSECTION 6.1(G); OR


 


(H)                               JUDGMENT AND ATTACHMENTS.  ANY MONEY JUDGMENT,
WRIT OR WARRANT OF ATTACHMENT OR SIMILAR PROCESS INVOLVING AN AMOUNT IN ANY
INDIVIDUAL CASE OR IN THE AGGREGATE FOR BORROWER AND ITS SUBSIDIARIES AT ANY
TIME IN EXCESS OF $5,000,000 (IN EITHER CASE NOT ADEQUATELY COVERED BY INSURANCE
AS TO WHICH THE INSURANCE COMPANY HAS NOT DENIED COVERAGE) IS ENTERED OR FILED
AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ASSETS
AND REMAINS UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF 60
DAYS OR IN ANY EVENT LATER THAN FIVE BUSINESS DAYS PRIOR TO THE DATE OF ANY
PROPOSED SALE THEREUNDER; OR


 


(I)                                    DISSOLUTION.  ANY ORDER, JUDGMENT OR
DECREE IS ENTERED AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES DECREEING THE
DISSOLUTION OR SPLIT UP OF BORROWER OR ANY OF ITS SUBSIDIARIES AND SUCH ORDER
REMAINS UNDISCHARGED OR UNSTAYED FOR A PERIOD IN EXCESS OF 15 DAYS; OR


 


(J)                                   SOLVENCY.  BORROWER OR ANY OF ITS
SUBSIDIARIES CEASES TO BE SOLVENT OR BORROWER OR ANY OF ITS SUBSIDIARIES ADMITS
IN WRITING ITS PRESENT OR PROSPECTIVE INABILITY TO PAY ITS DEBTS AS THEY BECOME
DUE; OR


 


(K)                               INJUNCTION.  BORROWER OR ANY OF ITS
SUBSIDIARIES IS ENJOINED, RESTRAINED OR IN ANY WAY PREVENTED BY THE ORDER OF ANY
COURT OR ANY GOVERNMENTAL AUTHORITY FROM CONDUCTING ALL OF ITS BUSINESS OR
OTHERWISE FOR MORE THAN 60 DAYS TO THE EXTENT THAT THE RESULTS OF SUCH
INJUNCTION OR RESTRAINT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADEVERSE
EFFECT; OR


 


(L)                                 ERISA; PENSION PLANS.  (I) BORROWER OR ANY
OF ITS SUBSIDIARIES FAILS TO MAKE FULL PAYMENT WHEN DUE OF ALL AMOUNTS WHICH,
UNDER THE PROVISIONS OF ANY EMPLOYEE BENEFIT PLANS OR ANY APPLICABLE PROVISIONS
OF THE IRC, ANY SUCH PERSON IS REQUIRED TO PAY AS CONTRIBUTIONS THERETO AND SUCH
FAILURE RESULTS IN OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; OR (II) AN ACCUMULATED FUNDING DEFICIENCY OCCURS OR EXISTS, WHETHER OR
NOT WAIVED, WITH RESPECT TO ANY SUCH EMPLOYEE BENEFIT PLANS AND SUCH ACCUMULATED
FUNDING DEFICIENCY RESULTS IN OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; OR (III) ANY EMPLOYEE BENEFIT PLAN OF BORROWER OR ANY OF ITS
SUBSIDIARIES LOSES ITS STATUS AS A QUALIFIED PLAN UNDER THE IRC AND SUCH LOSS
RESULTS IN OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(M)                            INVALIDITY OF LOAN DOCUMENTS.  ANY OF THE LOAN
DOCUMENTS FOR ANY REASON, OTHER THAN A PARTIAL OR FULL RELEASE IN ACCORDANCE
WITH THE TERMS THEREOF, CEASES TO BE IN FULL FORCE AND EFFECT OR IS DECLARED TO
BE NULL AND VOID AND BORROWER OR ANY APPLICABLE SUBSIDIARY FAILS TO PROMPTLY
CORRECT SUCH CESSATION OR DECLARATION, OR BORROWER OR ANY OF ITS SUBSIDIARIES
DENIES THAT IT HAS ANY FURTHER LIABILITY UNDER ANY LOAN DOCUMENTS TO WHICH IT IS
PARTY, OR GIVES NOTICE TO SUCH EFFECT; OR


 


(N)                               LICENSES AND PERMITS.  THE LOSS, SUSPENSION OR
REVOCATION OF, OR FAILURE TO RENEW, ANY LICENSE OR PERMIT, INCLUDING ANY
LICENSE, NOW HELD OR HEREAFTER ACQUIRED BY BORROWER OR ANY OF ITS SUBSIDIARIES,
IF SUCH LOSS, SUSPENSION, REVOCATION OR FAILURE TO RENEW COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

 

38

--------------------------------------------------------------------------------



 


(O)                               CHANGE IN CONTROL.  ANY PERSON ACQUIRES OR
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, AND CONTROLS AT LEAST 35% OF THE
VOTING EQUITY IN BORROWER.


 


6.2.                              SUSPENSION OF COMMITMENTS.  UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF ANY DEFAULT OR EVENT OF DEFAULT, AND
WITHOUT LIMITING ANY OTHER RIGHT OR REMEDY HEREUNDER, ADMINISTRATIVE AGENT MAY
WITH THE CONSENT OF THE REQUISITE LENDERS OR SHALL UPON WRITTEN INSTRUCTIONS
FROM THE REQUISITE LENDERS, UPON WRITTEN NOTICE TO BORROWER, CEASE MAKING
ADDITIONAL LOANS AND SUSPEND THE LENDERS’ OBLIGATION TO LEND THEIR PRO RATA
SHARE OF THE LOAN COMMITMENTS; PROVIDED THAT, IN THE CASE OF A DEFAULT, IF THE
SUBJECT CONDITION OR EVENT IS CURED TO THE REASONABLE SATISFACTION OF THE
REQUISITE LENDERS (UNLESS OTHERWISE PROVIDED IN SUBSECTION 9.2) OR WAIVED OR
REMOVED BY THE REQUISITE LENDERS (UNLESS OTHERWISE PROVIDED IN SUBSECTION 9.2)
WITHIN ANY APPLICABLE GRACE OR CURE PERIOD, ANY SUSPENDED PORTION OF THE LOAN
COMMITMENTS SHALL BE REINSTATED.


 


6.3.                              ACCELERATION.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT DESCRIBED IN THE FOREGOING SUBSECTIONS
6.1(F) OR 6.1(G), THE UNPAID PRINCIPAL AMOUNT OF AND ACCRUED INTEREST AND FEES
ON THE LOANS, PAYMENTS UNDER THE LETTERS OF CREDIT AND ALL OTHER OBLIGATIONS
(OTHER THAN OBLIGATIONS UNDER ANY RELATED INTEREST RATE AGREEMENT TO WHICH A
LENDER OR AN AFFILIATE OF A LENDER IS A PARTY, WHICH MAY BE ACCELERATED SOLELY
IN THE DISCRETION OF THE LENDER OR AFFILIATE OF A LENDER PARTY THERETO) SHALL
AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND,
PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OR OTHER
REQUIREMENTS OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY BORROWER,
AND THE OBLIGATIONS OF LENDERS TO MAKE LOANS AND ISSUE LETTERS OF CREDIT SHALL
THEREUPON TERMINATE.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
OTHER EVENT OF DEFAULT, ADMINISTRATIVE AGENT MAY AND UPON WRITTEN DEMAND OF
REQUISITE LENDERS SHALL BY WRITTEN NOTICE TO BORROWER DECLARE ALL OR ANY PORTION
OF THE LOANS, ALL OR ANY LETTER OF CREDIT AND ALL OR SOME OF THE OTHER
OBLIGATIONS (OTHER THAN OBLIGATIONS UNDER ANY RELATED INTEREST RATE AGREEMENT TO
WHICH A LENDER OR AN AFFILIATE OF A LENDER IS A PARTY, WHICH MAY BE ACCELERATED
SOLELY IN THE DISCRETION OF THE LENDER OR AFFILIATE OF A LENDER PARTY THERETO)
TO BE, AND THE SAME SHALL FORTHWITH BECOME, IMMEDIATELY DUE AND PAYABLE TOGETHER
WITH ACCRUED INTEREST THEREON, AND UPON SUCH ACCELERATION THE OBLIGATIONS OF
LENDERS TO MAKE LOANS AND ISSUE LETTERS OF CREDIT SHALL THEREUPON TERMINATE AND
BORROWER SHALL IMMEDIATELY COMPLY WITH THE PROVISIONS OF SUBSECTION 1.18.


 


6.4.                              RIGHTS OF COLLECTION.  UPON THE OCCURRENCE AND
DURING THE CONTINUATION OF ANY EVENT OF DEFAULT AND AT ANY TIME THEREAFTER,
UNLESS AND UNTIL SUCH EVENT OF DEFAULT IS CURED OR WAIVED IN WRITING BY
REQUISITE LENDERS, ADMINISTRATIVE AGENT MAY EXERCISE ON BEHALF OF LENDERS ALL OF
ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
APPLICABLE LAW, IN ORDER TO SATISFY ALL OF THE OBLIGATIONS.


 


6.5.                              CONSENTS.  BORROWER ACKNOWLEDGES THAT CERTAIN
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
CERTAIN ACTIONS WHICH MAY BE TAKEN BY ADMINISTRATIVE AGENT OR A LENDER IN THE
EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY
REQUIRE THE CONSENT OF A GOVERNMENTAL AUTHORITY.  IF COUNSEL TO ADMINISTRATIVE
AGENT REASONABLY DETERMINES THAT THE CONSENT OF A GOVERNMENTAL AUTHORITY IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY OF
THE AFORESAID LOAN DOCUMENTS OR ANY LOAN DOCUMENTS DELIVERED TO ADMINISTRATIVE
AGENT OR ANY LENDER IN CONNECTION THEREWITH OR AS A RESULT OF ANY ACTION WHICH
MAY BE TAKEN PURSUANT THERETO, THEN BORROWER, AT BORROWER’S SOLE COST AND
EXPENSE,

 

39

--------------------------------------------------------------------------------



 


AGREES TO USE ITS REASONABLE EFFORTS, AND TO CAUSE ITS SUBSIDIARIES TO USE THEIR
REASONABLE EFFORTS, TO SECURE SUCH CONSENT AND TO COOPERATE WITH ADMINISTRATIVE
AGENT AND SUCH LENDER IN ANY ACTION COMMENCED BY ADMINISTRATIVE AGENT OR ANY
LENDER TO SECURE SUCH CONSENT.


 


6.6.                              PERFORMANCE BY ADMINISTRATIVE AGENT.  IF
BORROWER SHALL FAIL TO PERFORM ANY COVENANT, DUTY OR AGREEMENT CONTAINED IN ANY
OF THE LOAN DOCUMENTS, ADMINISTRATIVE AGENT MAY PERFORM OR ATTEMPT TO PERFORM
SUCH COVENANT, DUTY OR AGREEMENT ON BEHALF OF BORROWER AFTER THE EXPIRATION OF
ANY CURE OR GRACE PERIODS SET FORTH HEREIN, SUBJECT TO APPLICABLE LAW.  IN SUCH
EVENT, BORROWER SHALL, AT THE REQUEST OF ADMINISTRATIVE AGENT, PROMPTLY PAY ANY
AMOUNT REASONABLY EXPENDED BY ADMINISTRATIVE AGENT IN SUCH PERFORMANCE OR
ATTEMPTED PERFORMANCE TO ADMINISTRATIVE AGENT, TOGETHER WITH INTEREST THEREON AT
THE HIGHEST RATE OF INTEREST IN EFFECT UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AS SPECIFIED IN SUBSECTION 1.2(E) FROM THE DATE OF SUCH EXPENDITURE
UNTIL PAID.  NOTWITHSTANDING THE FOREGOING, IT IS EXPRESSLY AGREED THAT NEITHER
ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY LIABILITY OR RESPONSIBILITY
FOR THE PERFORMANCE OF ANY OBLIGATION OF BORROWER UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.


 


6.7.                              SET OFF AND SHARING OF PAYMENTS.  IN ADDITION
TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY WAY OF
LIMITATION OF ANY SUCH RIGHTS, DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT,
EACH LENDER IS HEREBY AUTHORIZED BY BORROWER AT ANY TIME OR FROM TIME TO TIME,
WITH REASONABLY PROMPT SUBSEQUENT NOTICE TO BORROWER (ANY PRIOR OR
CONTEMPORANEOUS NOTICE BEING HEREBY EXPRESSLY WAIVED) TO SET OFF AND TO
APPROPRIATE AND TO APPLY AGAINST AND ON ACCOUNT OF ANY OF THE OBLIGATIONS ANY
AND ALL (A) BALANCES HELD BY SUCH LENDER AT ANY OF ITS OFFICES FOR THE ACCOUNT
OF BORROWER OR ANY OF ITS SUBSIDIARIES (REGARDLESS OF WHETHER SUCH BALANCES ARE
THEN DUE TO BORROWER OR ANY OF ITS SUBSIDIARIES), AND (B) ALL OTHER PROPERTY AT
ANY TIME HELD OR OWING BY SUCH LENDER TO OR FOR THE CREDIT OR FOR THE ACCOUNT OF
BORROWER OR ANY OF ITS SUBSIDIARIES; PROVIDED, THAT NO LENDER SHALL EXERCISE ANY
SUCH RIGHT WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT.  ANY
LENDER EXERCISING A RIGHT TO SET OFF SHALL, TO THE EXTENT THE AMOUNT OF ANY SUCH
SET OFF EXCEEDS ITS PRO RATA SHARE OF THE AMOUNT SET OFF, PURCHASE FOR CASH (AND
THE OTHER LENDERS SHALL SELL) INTERESTS IN EACH SUCH OTHER LENDER’S PRO RATA
SHARE OF THE OBLIGATIONS AS WOULD BE NECESSARY TO CAUSE SUCH LENDER TO SHARE
SUCH EXCESS WITH EACH OTHER LENDER IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA
SHARES.  BORROWER AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT ANY
LENDER MAY EXERCISE ITS RIGHT TO SET OFF WITH RESPECT TO AMOUNTS IN EXCESS OF
ITS PRO RATA SHARE OF THE OBLIGATIONS AND UPON DOING SO SHALL DELIVER SUCH
EXCESS TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF ALL LENDERS IN ACCORDANCE WITH
THEIR PRO RATA SHARES; PROVIDED, THAT COBANK MAY EXERCISE ITS RIGHTS AGAINST ANY
EQUITY OF COBANK HELD BY BORROWER WITHOUT COMPLYING WITH THIS SUBSECTION 6.7.


 


6.8.                              APPLICATION OF PAYMENTS.  SUBSEQUENT TO THE
OCCURRENCE AND DURING THE CONTINUATION OF ANY DEFAULT OR EVENT OF DEFAULT, ALL
PAYMENTS RECEIVED BY LENDERS (OR AFFILIATES OF LENDERS PARTY TO RELATED INTEREST
RATE AGREEMENTS) ON THE OBLIGATIONS AND ON THE PROCEEDS FROM THE ENFORCEMENT OF
THE OBLIGATIONS SHALL BE APPLIED AMONG ADMINISTRATIVE AGENT AND LENDERS (AND
AFFILIATES OF LENDERS PARTY TO RELATED INTEREST RATE AGREEMENTS) AS FOLLOWS: 
FIRST, TO ALL ADMINISTRATIVE AGENT’S AND LENDERS’ (AND AFFILIATES OF LENDERS
PARTY TO RELATED INTEREST RATE AGREEMENTS) FEES AND EXPENSES THEN DUE AND
PAYABLE, OTHER THAN SUCH FEES AND EXPENSES WHICH, IN EFFECT, CORRESPOND TO
PRINCIPAL, NOTIONAL AMOUNT OR INTEREST UNDER OR WITH RESPECT TO SUCH RELATED
INTEREST RATE AGREEMENTS; SECOND, TO ALL OTHER EXPENSES THEN DUE AND PAYABLE BY
ANY LOAN PARTY UNDER THE LOAN DOCUMENTS; THIRD, TO ALL INDEMNITEE OBLIGATIONS
THEN DUE AND PAYABLE BY ANY LOAN PARTY UNDER THE LOAN DOCUMENTS; FOURTH,

 

40

--------------------------------------------------------------------------------



 


TO ALL COMMITMENT AND OTHER FEES AND COMMISSIONS THEN DUE AND PAYABLE BY
BORROWER UNDER THE LOAN DOCUMENTS; FIFTH, PRO RATA TO (I) ACCRUED AND UNPAID
INTEREST ON THE LOANS (PRO RATA) IN ACCORDANCE WITH ALL SUCH AMOUNTS DUE ON THE
LOANS AND (II) ANY SCHEDULED PAYMENTS (EXCLUDING TERMINATION, UNWIND AND SIMILAR
PAYMENTS) DUE TO A LENDER OR AN AFFILIATE OF A LENDER ON ANY RELATED INTEREST
RATE AGREEMENTS (PRO RATA WITH ALL SUCH AMOUNTS DUE); SIXTH, PRO RATA TO (A) THE
PRINCIPAL AMOUNT OF THE LOANS (PRO RATA AMONG ALL LOANS) AND (B) ANY
TERMINATION, UNWIND AND SIMILAR PAYMENTS DUE TO A LENDER OR AN AFFILIATE OF A
LENDER UNDER RELATED INTEREST RATE AGREEMENTS (PRO RATA WITH ALL SUCH AMOUNTS
DUE); AND SEVENTH, TO ANY REMAINING AMOUNTS DUE UNDER THE OBLIGATIONS, IN THAT
ORDER.  ANY REMAINING MONIES NOT APPLIED AS PROVIDED IN THIS SUBSECTION 6.8
SHALL BE PAID TO BORROWER OR ANY PERSON LAWFULLY ENTITLED THERETO.


 


6.9.                              ADJUSTMENTS.  IF ANY LENDER (A “BENEFITED
LENDER”) SHALL AT ANY TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS LOANS, OR
INTEREST THEREON IN A GREATER PROPORTION THAN ANY SUCH PAYMENT RECEIVED BY ANY
OTHER LENDER (OTHER THAN PURSUANT TO SUBSECTION 1.11(B)), IF ANY, IN RESPECT OF
SUCH OTHER LENDER’S LOANS, OR INTEREST THEREON, SUCH BENEFITED LENDER SHALL, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, PURCHASE FOR CASH FROM THE OTHER LENDERS
SUCH PORTION OF EACH SUCH OTHER LENDER’S LOANS AS SHALL BE NECESSARY TO CAUSE
SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS RATABLY WITH EACH
LENDER; PROVIDED, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS
IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE
RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED TO THE EXTENT OF SUCH
RECOVERY, BUT WITHOUT INTEREST.  BORROWER AGREES THAT EACH LENDER SO PURCHASING
A PORTION OF ANOTHER LENDER’S LOANS MAY EXERCISE ALL RIGHTS OF PAYMENT
(INCLUDING RIGHTS OF SET-OFF) WITH RESPECT TO SUCH PORTION AS FULLY AS IF SUCH
LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.  THIS SUBSECTION 6.9 SHALL NOT
APPLY TO ANY ACTION TAKEN BY COBANK WITH RESPECT TO EQUITY IN IT HELD BY
BORROWER.


 


SECTION 7


 


CONDITIONS TO LOANS


 

The obligations of Lenders to make Loans are subject to satisfaction of all of
the applicable conditions set forth below.

 


7.1.                              CONDITIONS TO EFFECTIVENESS.  THE
EFFECTIVENESS OF THIS AGREEMENT, AND THE AMENDMENTS AND RESTATEMENT CONTAINED
HEREIN, IS SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)                              EXECUTED LOAN AND OTHER DOCUMENTS.  (I) THIS
AGREEMENT, (II) THE NOTES AND (III) ALL OTHER DOCUMENTS AND INSTRUMENTS
CONTEMPLATED BY SUCH AGREEMENTS, SHALL HAVE BEEN DULY AUTHORIZED AND EXECUTED BY
BORROWER OR OTHER PERSON, AS APPLICABLE, IN FORM AND SUBSTANCE SATISFACTORY TO
ADMINISTRATIVE AGENT AND LENDERS, AND BORROWER OR SUCH OTHER PERSON, AS
APPLICABLE, SHALL HAVE DELIVERED ORIGINAL COUNTERPARTS THEREOF TO ADMINISTRATIVE
AGENT FOR DELIVERY TO LENDERS.

 

41

--------------------------------------------------------------------------------


 


(B)                                CLOSING CERTIFICATES; OPINIONS.


 

(1)                                  OFFICERS’ CERTIFICATE.  ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM THE CHIEF EXECUTIVE OFFICER AND THE
SENIOR VICE PRESIDENT, FINANCE AND CORPORATE DEVELOPMENT OF BORROWER, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, TO THE EFFECT
THAT, TO THEIR KNOWLEDGE AFTER REASONABLE DILIGENCE, ALL REPRESENTATIONS AND
WARRANTIES OF BORROWER AND ITS SUBSIDIARIES CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE THEREOF; THAT NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS IN
VIOLATION OF ANY OF THE COVENANTS CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT, AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING; AND
THAT BORROWER HAS SATISFIED EACH OF THE CLOSING CONDITIONS TO BE SATISFIED
HEREBY.

 

(2)                                  CERTIFICATE OF SECRETARY OF BORROWER. 
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY OF BORROWER CERTIFYING THAT ATTACHED THERETO IS A TRUE AND
COMPLETE COPY OF ITS ARTICLES OF INCORPORATION, AND ALL AMENDMENTS THERETO,
CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF ITS
ORGANIZATION; THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF ITS BYLAWS AS
IN EFFECT ON THE DATE OF SUCH CERTIFICATION; THAT ATTACHED THERETO IS A TRUE AND
COMPLETE COPY OF RESOLUTION OF ITS BOARD OF DIRECTORS AUTHORIZING THE BORROWINGS
CONTEMPLATED HEREUNDER, AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND AS TO THE INCUMBENCY AND GENUINENESS
OF THE SIGNATURE OF EACH OF ITS OFFICERS EXECUTING LOAN DOCUMENTS.

 

(3)                                  CLOSING CERTIFICATION.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER AND THE
SENIOR VICE PRESIDENT, FINANCE AND CORPORATE DEVELOPMENT OF THE BORROWER, DATED
THE AMENDMENT DATE, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, TO THE EFFECT THAT AS OF THE AMENDMENT DATE THE BORROWER,
ON A COMBINED AND CONSOLIDATED BASIS WITH ITS SUBSIDIARIES AS SET FORTH IN
SECTION 4, ARE IN COMPLIANCE ON A PRO FORMA BASIS (AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) WITH THE COVENANTS SET FORTH IN
SECTION 4 FOR THE SUCCEEDING 12-MONTH PERIOD BASED UPON THE BUDGETS DELIVERED
PURSUANT TO SUBSECTION 4.4(D) AND OTHER REASONABLE AND GOOD FAITH ASSUMPTIONS,
WHICH SHALL BE SET FORTH IN SUCH CERTIFICATION, AS TO TRANSACTIONS CONTEMPLATED
DURING SUCH 12-MONTH PERIOD.

 

(4)                                  CERTIFICATES OF GOOD STANDING. 
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CERTIFICATES AS OF A RECENT DATE OF THE
GOOD STANDING OF BORROWER UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION AND
SUCH OTHER JURISDICTIONS AS ARE REQUESTED BY ADMINISTRATIVE AGENT.

 

(5)                                  OPINION OF COUNSEL.  ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A FAVORABLE OPINION OF COUNSEL TO BORROWER ADDRESSED TO
ADMINISTRATIVE AGENT WITH RESPECT TO BORROWER AND THE LOAN DOCUMENTS REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT.

 


(C)                                CONSENTS.


 

(1)                                  GOVERNMENTAL AND THIRD PARTY APPROVALS. 
BORROWER SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT ALL NECESSARY MATERIAL
APPROVALS, AUTHORIZATIONS AND CONSENTS, IF ANY, OF ALL PERSONS, GOVERNMENTAL
AUTHORITIES, INCLUDING THE FCC AND ALL APPLICABLE PUCS, AND

 

42

--------------------------------------------------------------------------------


 

COURTS HAVING JURISDICTION WITH RESPECT TO THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ALL SUCH APPROVALS SHALL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.

 

(2)                                  NO INJUNCTION, ETC.  NO ACTION, PROCEEDING,
INVESTIGATION, REGULATION OR LEGISLATION SHALL HAVE BEEN INSTITUTED, THREATENED
OR PROPOSED BEFORE, NOR ANY ADVERSE RULING RECEIVED FROM, ANY GOVERNMENTAL
AUTHORITY TO ENJOIN, RESTRAIN OR PROHIBIT, OR TO OBTAIN SUBSTANTIAL DAMAGES IN
RESPECT OF, OR WHICH IS RELATED TO OR ARISES OUT OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR WHICH, AS DETERMINED BY ADMINISTRATIVE AGENT IN ITS REASONABLE
DISCRETION, IS REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


(D)                               FEES, EXPENSES, TAXES, ETC.  THERE SHALL HAVE
BEEN PAID BY BORROWER TO ADMINISTRATIVE AGENT THE FEES SET FORTH OR REFERENCED
IN SUBSECTION 1.4 AND ANY OTHER ACCRUED AND UNPAID FEES OR COMMISSIONS DUE
HEREUNDER (INCLUDING LEGAL FEES AND EXPENSES), AND TO ANY OTHER PERSON SUCH
AMOUNT AS MAY BE DUE THERETO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING ALL TAXES, FEES AND OTHER CHARGES IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDING, FILING AND REGISTRATION OF ANY OF THE LOAN
DOCUMENTS.


 


(E)                                 MISCELLANEOUS.


 

(1)                                  PROCEEDINGS AND DOCUMENTS. ALL OPINIONS,
CERTIFICATES AND OTHER INSTRUMENTS AND ALL PROCEEDINGS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT.  ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COPIES OF ALL OTHER INSTRUMENTS AND OTHER EVIDENCE AS ADMINISTRATIVE
AGENT OR ANY LENDER MAY REQUEST, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO ADMINISTRATIVE AGENT AND LENDERS, WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE TAKING OF ALL ACTIONS IN CONNECTION
THEREWITH.

 

(2)                                  LITIGATION, INVESTIGATIONS, AUDITS, ETC. 
THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING AGAINST, OR, TO
THE KNOWLEDGE OF BORROWER AFTER DUE INQUIRY, THREATENED AGAINST OR IN ANY OTHER
MANNER RELATING ADVERSELY TO, BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE PROPERTIES, INCLUDING THE LICENSES, IN ANY COURT OR BEFORE ANY
ARBITRATOR OF ANY KIND OR BEFORE OR BY ANY GOVERNMENTAL AUTHORITY (INCLUDING THE
FCC), EXCEPT SUCH AS AFFECT THE TELECOMMUNICATIONS INDUSTRY GENERALLY, THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


7.2.                              CONDITIONS TO ALL LOANS.  THE OBLIGATIONS OF
LENDERS TO MAKE LOANS, INCLUDING ANY LOAN ON THE AMENDMENT DATE, AND OF ISSUING
LENDERS TO ISSUE LETTERS OF CREDIT, INCLUDING THE INITIAL LETTER OF CREDIT, ON
ANY DATE (EACH SUCH DATE A “FUNDING DATE”), ARE SUBJECT TO THE FURTHER
CONDITIONS PRECEDENT SET FORTH BELOW.


 

(1)                                  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED,
IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 1.3, A NOTICE OF BORROWING
REQUESTING AN ADVANCE OF A LOAN OR SUCH NOTICE AS ISSUING LENDER SHALL REQUIRE
FOR THE ISSUANCE OF A LETTER OF CREDIT.

 

43

--------------------------------------------------------------------------------


 

(2)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 5 OF THIS AGREEMENT AND ELSEWHERE HEREIN AND IN THE LOAN
DOCUMENTS SHALL BE (AND EACH REQUEST BY BORROWER FOR A LOAN OR A LETTER OF
CREDIT SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY BORROWER THAT SUCH
REPRESENTATIONS AND WARRANTIES ARE) TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF SUCH FUNDING DATE TO THE SAME EXTENT AS THOUGH MADE ON AND AS OF THAT
DATE, EXCEPT FOR ANY REPRESENTATION OR WARRANTY LIMITED BY ITS TERMS TO A
SPECIFIC DATE AND TAKING INTO ACCOUNT ANY AMENDMENTS TO THE SCHEDULES OR
EXHIBITS AS A RESULT OF ANY DISCLOSURES MADE IN WRITING BY BORROWER TO
ADMINISTRATIVE AGENT AFTER THE AMENDMENT DATE SO LONG AS WHAT IS BEING DISCLOSED
DOES NOT GIVE RISE TO A DEFAULT OR AN EVENT OF DEFAULT.

 

(3)                                  NO EVENT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM THE CONSUMMATION OF THE BORROWING OR ISSUANCE
CONTEMPLATED THAT WOULD CONSTITUTE AN EVENT OF DEFAULT OR A DEFAULT.

 

(4)                                  NO ORDER, JUDGMENT OR DECREE OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL AUTHORITY SHALL PURPORT TO ENJOIN OR RESTRAIN ANY
LENDER FROM MAKING ANY LOAN OR ISSUING LENDER FROM ISSUING ANY LETTER OF CREDIT.

 

(5)                                  SINCE DECEMBER 31, 2007, THERE SHALL NOT
HAVE OCCURRED ANY EVENT OR CONDITION THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(6)                                  ALL LOAN DOCUMENTS SHALL BE IN FULL FORCE
AND EFFECT.

 


SECTION 8


 


ASSIGNMENT AND PARTICIPATION


 


8.1.                              ASSIGNMENTS AND PARTICIPATIONS IN LOANS AND
NOTES.


 


(A)                              GENERAL.  NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 8.1(B), (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 8.1(D), OR
(III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF SUBSECTION 8.1(F) (AND ANY OTHER ATTEMPTED ASSIGNMENT OR
TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION 8.1(D) AND,
TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF
ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.  IN THE EVENT OF AN ASSIGNMENT
PURSUANT TO THIS SUBSECTION 8.1, IF A NEW NOTE IS REQUESTED BY THE PERSON TO
WHICH INTERESTS ARE TO BE ASSIGNED, BORROWER SHALL, UPON SURRENDER OF THE
ASSIGNING LENDER’S NOTE, ISSUE A NEW NOTE TO REFLECT THE INTERESTS OF THE
ASSIGNING LENDER AND THE PERSON TO WHICH INTERESTS ARE TO BE ASSIGNED.  EACH
LENDER MAY FURNISH ANY INFORMATION CONCERNING LOAN PARTIES AND THEIR
SUBSIDIARIES IN THE POSSESSION OF THAT LENDER FROM TIME TO TIME TO ASSIGNEES AND
PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS), SUBJECT TO THE
PROVISIONS OF SUBSECTION 9.13.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE

 

44

--------------------------------------------------------------------------------



 


CONTRARY, SO LONG AS THE REQUISITE LENDERS SHALL REMAIN CAPABLE OF MAKING LIBOR
LOANS, NO PERSON SHALL BECOME A “LENDER” HEREUNDER UNLESS SUCH PERSON SHALL ALSO
BE CAPABLE OF MAKING LIBOR LOANS.


 


(B)           ASSIGNMENTS BY THE LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO
ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS LOAN COMMITMENTS AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS:


 

(i)            Minimum Amounts.

 

(a)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loan Commitment and the Loans at the time owing to it or in
the case of an assignment to another Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(b)           in any case not described in Subsection 8.1(B)(i)(a), the
aggregate amount of the Loan Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Loan Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if an “Effective Date” is specified in the Assignment and Assumption,
as of the Effective Date) shall not be less than $3,000,000, in the case of any
assignment in respect of a revolving facility, or $1,000,000, in the case of any
assignment in respect of a term facility, unless each of Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Loan
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by of Subsection 8.1(B)(i)(b) and, in
addition:

 

(a)           the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and provided that assignments by CoBank to institutions chartered under
the Farm Credit System shall not require written consent of the Borrower; and

 

45

--------------------------------------------------------------------------------


 

(b)                                 the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Facility if such assignment is to a Person that is
not a Lender with a Loan Commitment in respect of such Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500, and
the assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No Assignment to the Borrower.  No such
assignment shall be made to Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Subsection 8.1(C), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of a Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Subsections 1.4(D), 1.11, 1.13, 1.14, 9.1, 9.14 and 9.15 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Subsection 8.1(B) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Subsection
8.1(D).

 


(C)                                REGISTER.  ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF BORROWER, SHALL MAINTAIN AT ONE OF ITS
OFFICES IN DENVER, COLORADO A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED
TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS, AND THE LOAN COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING
TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR, AND BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWER AND ANY
LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


 


(D)                               PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, BORROWER OR ADMINISTRATIVE AGENT, SELL
PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR BORROWER OR ANY OF
BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF

 

46

--------------------------------------------------------------------------------



 


ITS LOAN COMMITMENT AND/OR THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) BORROWER, ADMINISTRATIVE AGENT AND THE
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT. 
COBANK RESERVES THE RIGHT TO ASSIGN OR SELL PARTICIPATIONS IN ALL OR ANY PART OF
ITS PRO RATA SHARE OF EACH LOAN COMMITMENT ON A NON-PATRONAGE BASIS.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Subsection 9.2 relating to
amendments requiring unanimous consent of the Lenders that affects such
Participant.  Subject to Subsection 8.1(E), Borrower agrees that each
Participant shall be entitled to the benefits of Subsections 1.11, 1.13 and 1.14
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Subsection 8.1(B).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Subsection 6.7 as though
it were a Lender, provided such Participant agrees to be subject to Subsection
6.7 as though it were a Lender.

 


(E)                                 LIMITATIONS UPON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SUBSECTIONS 1.11, 1.13 AND 1.14 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE
BORROWER’S PRIOR WRITTEN CONSENT AND AFTER DISCLOSURE IN WRITING OF SUCH GREATER
PAYMENT TO THE EXTENT SUCH PARTICIPANT HAS KNOWLEDGE OF THE CIRCUMSTANCES GIVING
RISE TO SUCH GREATER PAYMENT AT THE TIME OF SUCH SALE.  A PARTICIPANT THAT WOULD
BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF
SUBSECTION 1.13 UNLESS BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF BORROWER, TO COMPLY
WITH SUBSECTION 1.13(B) AS THOUGH IT WERE A LENDER.


 


(F)                                 CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME
PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR
ASSIGNMENT  TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


 


8.2.                              ADMINISTRATIVE AGENT.


 


(A)                              APPOINTMENT.  EACH LENDER HEREBY IRREVOCABLY
APPOINTS AND AUTHORIZES COBANK, AS ADMINISTRATIVE AGENT, TO ACT AS
ADMINISTRATIVE AGENT HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT WITH SUCH
POWERS AS ARE SPECIFICALLY DELEGATED TO ADMINISTRATIVE AGENT BY THE TERMS OF
THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH OTHER POWERS AS
ARE REASONABLY INCIDENTAL THERETO.  ADMINISTRATIVE AGENT IS AUTHORIZED AND
EMPOWERED TO AMEND, MODIFY OR WAIVE ANY PROVISIONS OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS ON BEHALF OF LENDERS, SUBJECT TO THE REQUIREMENT THAT THE
CONSENT OF CERTAIN LENDERS OR ALL LENDERS, AS APPROPRIATE, BE OBTAINED IN
CERTAIN INSTANCES AS PROVIDED IN THIS AGREEMENT.  COBANK HEREBY AGREES TO ACT AS
ADMINISTRATIVE AGENT ON

 

47

--------------------------------------------------------------------------------


 

the express conditions contained in this Subsection 8.2.  The provisions of this
Subsection 8.2 are solely for the benefit of Administrative Agent and Lenders,
and Borrower shall have no rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties under this Agreement,
Administrative Agent shall act solely as an Administrative Agent of Lenders and
Administrative Agent shall not assume or be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Loan Party
or their respective Affiliates.  Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact that it selects with reasonable care.

 


(B)                                NATURE OF DUTIES.  THE DUTIES OF
ADMINISTRATIVE AGENT SHALL BE MECHANICAL AND ADMINISTRATIVE IN NATURE. 
ADMINISTRATIVE AGENT SHALL NOT HAVE BY REASON OF THIS AGREEMENT A FIDUCIARY
RELATIONSHIP IN RESPECT OF ANY LENDER.  NOTHING IN THIS AGREEMENT OR ANY OF THE
LOAN DOCUMENTS, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL BE CONSTRUED TO
IMPOSE UPON ADMINISTRATIVE AGENT ANY OBLIGATIONS IN RESPECT OF THIS AGREEMENT OR
ANY OF THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN.  EACH
LENDER EXPRESSLY ACKNOWLEDGES THAT NONE OF ADMINISTRATIVE AGENT OR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES HAVE
MADE ANY REPRESENTATION OR WARRANTY TO IT AND THAT NO ACT BY ADMINISTRATIVE
AGENT OR ANY SUCH PERSON HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF
BORROWER OR ANY OF ITS SUBSIDIARIES, SHALL BE DEEMED TO CONSTITUTE ANY
REPRESENTATION OR WARRANTY BY ADMINISTRATIVE AGENT TO ANY LENDER.  EACH LENDER
REPRESENTS TO ADMINISTRATIVE AGENT THAT (I) IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL
OF AND INVESTIGATION INTO THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTIES,
FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF BORROWER AND ITS
SUBSIDIARIES AND MADE ITS OWN DECISION TO ENTER INTO THIS AGREEMENT AND EXTEND
CREDIT TO BORROWER HEREUNDER, AND (II) IT WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING
ACTION HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND TO MAKE SUCH
INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS,
PROSPECTS, OPERATIONS, PROPERTIES, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF LOAN PARTIES.  ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR
RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER
WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO (OTHER THAN AS
EXPRESSLY REQUIRED HEREIN).  IF ADMINISTRATIVE AGENT SEEKS THE CONSENT OR
APPROVAL OF ANY LENDERS TO THE TAKING OR REFRAINING FROM TAKING OF ANY ACTION
HEREUNDER, THEN ADMINISTRATIVE AGENT SHALL SEND NOTICE THEREOF TO EACH LENDER. 
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER ANY TIME THAT REQUISITE
LENDERS HAVE INSTRUCTED ADMINISTRATIVE AGENT TO ACT OR REFRAIN FROM ACTING
PURSUANT HERETO.


 


(C)                                RIGHTS, EXCULPATION, ETC.  ADMINISTRATIVE
AGENT, ITS AFFILIATES AND ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR ATTORNEYS-IN-FACT SHALL NOT BE LIABLE TO ANY
LENDER FOR ANY ACTION TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE
LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT EACH SUCH
ENTITY SHALL BE LIABLE WITH RESPECT TO ITS OWN GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT.  ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY
APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN GOOD FAITH AND IF ANY
SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY DETERMINED TO HAVE BEEN MADE
IN ERROR, THE SOLE RECOURSE OF ANY LENDER TO WHOM PAYMENT WAS DUE BUT NOT MADE
SHALL BE TO RECOVER FROM OTHER

 

48

--------------------------------------------------------------------------------



 


LENDERS ANY PAYMENT IN EXCESS OF THE AMOUNT TO WHICH THEY ARE DETERMINED TO BE
ENTITLED (AND SUCH OTHER LENDERS HEREBY AGREE TO RETURN TO SUCH LENDER ANY SUCH
ERRONEOUS PAYMENTS RECEIVED BY THEM).  IN PERFORMING ITS FUNCTIONS AND DUTIES
HEREUNDER, ADMINISTRATIVE AGENT SHALL EXERCISE THE SAME CARE WHICH IT WOULD IN
DEALING WITH LOANS FOR ITS OWN ACCOUNT, BUT ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE TO ANY LENDER FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR
WARRANTIES HEREIN OR FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY,
ENFORCEABILITY, COLLECTIBILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OF THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR THE FINANCIAL
CONDITION OF LOAN PARTIES.  ADMINISTRATIVE AGENT MAY AT ANY TIME REQUEST
INSTRUCTIONS FROM LENDERS WITH RESPECT TO ANY ACTIONS OR APPROVALS WHICH BY THE
TERMS OF THIS AGREEMENT OR OF ANY OF THE LOAN DOCUMENTS ADMINISTRATIVE AGENT IS
PERMITTED OR REQUIRED TO TAKE OR TO GRANT, AND IF SUCH INSTRUCTIONS ARE PROMPTLY
REQUESTED, ADMINISTRATIVE AGENT SHALL BE ABSOLUTELY ENTITLED TO REFRAIN FROM
TAKING ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE UNDER ANY
LIABILITY WHATSOEVER TO ANY PERSON FOR REFRAINING FROM ANY ACTION OR WITHHOLDING
ANY APPROVAL UNDER ANY OF THE LOAN DOCUMENTS (I) IF SUCH ACTION OR OMISSION
WOULD, IN THE REASONABLE OPINION OF ADMINISTRATIVE AGENT, VIOLATE ANY APPLICABLE
LAW OR ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (II) UNTIL
IT SHALL HAVE RECEIVED SUCH INSTRUCTIONS FROM REQUISITE LENDERS OR ALL OF
LENDERS, AS APPLICABLE.  WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE
ANY RIGHT OF ACTION WHATSOEVER AGAINST ADMINISTRATIVE AGENT AS A RESULT OF
ADMINISTRATIVE AGENT ACTING OR REFRAINING FROM ACTING UNDER THIS AGREEMENT, THE
NOTES, OR ANY OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF
REQUISITE LENDERS, EXCEPT IN CONNECTION WITH ITS OWN GROSS NEGLIGENCE, BAD FAITH
OR WILLFUL MISCONDUCT.


 


(D)                               RELIANCE.  ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITTEN OR
ORAL NOTICES, STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY
TELEPHONE MESSAGE OR OTHER COMMUNICATION (INCLUDING ANY WRITING, TELEX, TELECOPY
OR TELEGRAM) BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE
BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON, AND WITH RESPECT TO ALL MATTERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS AND ITS DUTIES
HEREUNDER OR THEREUNDER, UPON ADVICE OF COUNSEL SELECTED BY IT IN CONNECTION
WITH THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY, ADMINISTRATION,
AMENDMENT, MODIFICATION, WAIVER OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS,
LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


(E)                                 INDEMNIFICATION.  LENDERS WILL REIMBURSE AND
INDEMNIFY ADMINISTRATIVE AGENT AND ITS AFFILIATES AND ITS AND ITS AFFILIATES’
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS-IN-FACT (COLLECTIVELY,
“REPRESENTATIVES”), ON DEMAND (TO THE EXTENT NOT ACTUALLY REIMBURSED BY
BORROWER, BUT WITHOUT LIMITING THE OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT)
FOR AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES), ADVANCES OR DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST
ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES (I) IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN
OR OMITTED BY ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES UNDER THIS AGREEMENT
OR ANY OF THE LOAN DOCUMENTS, AND (II) IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY, ADMINISTRATION, AMENDMENT, MODIFICATION,
WAIVER OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN PROPORTION TO EACH LENDER’S
PRO RATA SHARE; PROVIDED, THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION

 

49

--------------------------------------------------------------------------------



 


OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, ADVANCES OR DISBURSEMENTS RESULTING FROM
ADMINISTRATIVE AGENT’S OR ITS REPRESENTATIVES’ GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT.  IF ANY INDEMNITY FURNISHED TO ADMINISTRATIVE AGENT OR ITS
REPRESENTATIVES FOR ANY PURPOSE SHALL, IN THE OPINION OF ADMINISTRATIVE AGENT,
BE INSUFFICIENT OR BECOME IMPAIRED, ADMINISTRATIVE AGENT MAY CALL FOR ADDITIONAL
INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL
SUCH ADDITIONAL INDEMNITY IS FURNISHED.  THE OBLIGATIONS OF LENDERS UNDER THIS
SUBSECTION 8.2(E) SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.


 


(F)                                 ADMINISTRATIVE AGENT INDIVIDUALLY.  WITH
RESPECT TO ITS OBLIGATIONS UNDER THE LOAN COMMITMENTS, THE LOANS MADE BY IT, AND
THE NOTES ISSUED TO IT, ADMINISTRATIVE AGENT SHALL HAVE AND MAY EXERCISE THE
SAME RIGHTS AND POWERS HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND
LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE
TERMS “LENDERS” OR “REQUISITE LENDERS” OR ANY SIMILAR TERMS SHALL, UNLESS THE
CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE ADMINISTRATIVE AGENT IN ITS
INDIVIDUAL CAPACITY AS A LENDER OR AS ONE OF THE REQUISITE LENDERS. 
ADMINISTRATIVE AGENT MAY LEND MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF
BANKING, TRUST OR OTHER BUSINESS WITH, LOAN PARTIES AS IF IT WERE NOT ACTING AS
ADMINISTRATIVE AGENT PURSUANT HERETO.


 


(G)                                NOTICE OF DEFAULT.  ADMINISTRATIVE AGENT
SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT OR
ANY OF THE LOAN DOCUMENTS OR THE FINANCIAL CONDITION OF BORROWER OR ANY OF ITS
SUBSIDIARIES, OR THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.  ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE
OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT UNLESS ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED WRITTEN NOTICE FROM BORROWER OR A LENDER REFERRING TO THIS
AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH
NOTICE IS A “NOTICE OF DEFAULT.”  IN THE EVENT THAT ADMINISTRATIVE AGENT
RECEIVES SUCH A NOTICE, ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO LENDERS
AS SOON AS REASONABLY PRACTICABLE; PROVIDED, THAT IF ANY SUCH NOTICE HAS ALSO
BEEN FURNISHED TO LENDERS, ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO
NOTIFY LENDERS WITH RESPECT THERETO.  ADMINISTRATIVE AGENT SHALL (SUBJECT TO
THIS SUBSECTION 8.2) TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF
DEFAULT AS SHALL REASONABLY BE DIRECTED BY REQUISITE LENDERS; PROVIDED, FURTHER,
THAT, UNLESS AND UNTIL ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS,
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF
DEFAULT AS THEY SHALL DEEM ADVISABLE AND IN THE BEST INTERESTS OF LENDERS.


 


(H)                               SUCCESSOR ADMINISTRATIVE AGENT.


 

(A)                                  RESIGNATION.  ADMINISTRATIVE AGENT MAY
RESIGN FROM THE PERFORMANCE OF ALL ITS AGENCY FUNCTIONS AND DUTIES HEREUNDER AT
ANY TIME BY GIVING AT LEAST 30 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER
AND LENDERS.  SUCH RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A
SUCCESSOR ADMINISTRATIVE AGENT OF APPOINTMENT PURSUANT TO CLAUSE (B) BELOW OR AS
OTHERWISE PROVIDED BELOW.

 

(B)                                 APPOINTMENT OF SUCCESSOR.  UPON ANY SUCH
NOTICE OF RESIGNATION OR REMOVAL PURSUANT TO CLAUSE (A) ABOVE, REQUISITE LENDERS
SHALL (AND IF NO EVENT OF

 

50

--------------------------------------------------------------------------------


 

DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, UPON RECEIPT OF
BORROWER’S PRIOR CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED),
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT FROM AMONG LENDERS OR ANOTHER FINANCIAL
INSTITUTION.  IF A SUCCESSOR ADMINISTRATIVE AGENT SHALL NOT HAVE BEEN SO
APPOINTED WITHIN THE 30 BUSINESS DAY PERIOD REFERRED TO IN CLAUSE (A) ABOVE, THE
RETIRING ADMINISTRATIVE AGENT, UPON NOTICE TO BORROWER, SHALL THEN APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT FROM AMONG LENDERS WHO SHALL SERVE AS
ADMINISTRATIVE AGENT UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS, UPON RECEIPT
OF BORROWER’S PRIOR WRITTEN CONSENT (IF REQUIRED UNDER THE FIRST SENTENCE OF
THIS PARAGRAPH), WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.

 

(C)                                  SUCCESSOR AGENT.  UPON THE ACCEPTANCE OF
ANY APPOINTMENT AS ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS BY A SUCCESSOR
ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT
SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.
AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION AS ADMINISTRATIVE AGENT
UNDER THE LOAN DOCUMENTS, THE PROVISIONS OF THIS SUBSECTION 8.2 SHALL INURE TO
ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS.

 


(I)                                    DISSEMINATION OF INFORMATION. 
ADMINISTRATIVE AGENT WILL USE ITS BEST EFFORTS (EXCEPT WHERE OTHERWISE PROVIDED
HEREIN) TO PROVIDE LENDERS WITH ANY INFORMATION RECEIVED BY ADMINISTRATIVE AGENT
FROM BORROWER WHICH IS REQUIRED TO BE PROVIDED TO A LENDER HEREUNDER OR WHICH IS
OTHERWISE REQUESTED BY ANY LENDER, PROVIDED THAT ADMINISTRATIVE AGENT SHALL NOT
BE LIABLE TO LENDERS FOR ANY FAILURE TO DO SO, EXCEPT TO THE EXTENT THAT SUCH
FAILURE IS ATTRIBUTABLE TO ADMINISTRATIVE AGENT’S OR ITS REPRESENTATIVES’ GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.


 


8.3.                              CONSENTS; NOTICES.


 

IN THE EVENT ADMINISTRATIVE AGENT REQUESTS THE CONSENT OF A LENDER AND DOES NOT
RECEIVE A WRITTEN CONSENT OR DENIAL THEREOF WITHIN TEN BUSINESS DAYS AFTER SUCH
LENDER’S RECEIPT OF SUCH REQUEST, THEN SUCH LENDER WILL BE DEEMED TO HAVE DENIED
THE GIVING OF SUCH CONSENT.

 


8.4.                              DISBURSEMENT OF FUNDS.  ADMINISTRATIVE AGENT
SHALL ADVISE EACH LENDER BY TELEPHONE OR TELECOPY OF THE AMOUNT OF SUCH LENDER’S
PRO RATA SHARE OF ANY LOAN REQUESTED BY BORROWER NO LATER THAN 11:00 A.M.
(DENVER, COLORADO TIME) AT LEAST TWO BUSINESS DAYS IMMEDIATELY PRECEDING THE
FUNDING DATE APPLICABLE THERETO (IN THE CASE OF LIBOR LOANS), OTHERWISE ON THE
BUSINESS DAY IMMEDIATELY PRECEDING THE FUNDING DATE APPLICABLE THERETO, AND EACH
SUCH LENDER SHALL PAY ADMINISTRATIVE AGENT SUCH LENDER’S PRO RATA SHARE OF SUCH
REQUESTED LOAN, IN SAME DAY FUNDS, BY WIRE TRANSFER TO ADMINISTRATIVE AGENT’S
ACCOUNT BY NO LATER THAN 1:00 P.M. (DENVER, COLORADO TIME) ON SUCH FUNDING
DATE.  IF ANY LENDER FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE FORTHWITH
UPON ADMINISTRATIVE AGENT’S DEMAND, ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
BORROWER, AND ADMINISTRATIVE AGENT SHALL DISBURSE TO BORROWER, BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS, THAT PORTION OF SUCH LOAN AS TO WHICH
ADMINISTRATIVE AGENT HAS RECEIVED FUNDS.  IN SUCH EVENT, ADMINISTRATIVE AGENT
MAY, ON BEHALF OF ANY LENDER NOT TIMELY PAYING ADMINISTRATIVE AGENT, DISBURSE
FUNDS TO BORROWER FOR LOANS REQUESTED, SUBJECT TO THE PROVISIONS OF SUBSECTION
8.5(B).  EACH SUCH LENDER SHALL REIMBURSE ADMINISTRATIVE AGENT ON DEMAND FOR ALL
FUNDS DISBURSED ON ITS

 

51

--------------------------------------------------------------------------------



 


BEHALF BY ADMINISTRATIVE AGENT.  NOTHING IN THIS SUBSECTION 8.4 OR ELSEWHERE IN
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, INCLUDING THE PROVISIONS OF
SUBSECTION 8.5, SHALL BE DEEMED TO REQUIRE ADMINISTRATIVE AGENT (OR ANY OTHER
LENDER) TO ADVANCE FUNDS ON BEHALF OF ANY LENDER OR TO RELIEVE ANY LENDER FROM
ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY RIGHTS
THAT ADMINISTRATIVE AGENT OR BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF
ANY DEFAULT BY SUCH LENDER HEREUNDER.


 


8.5.                              DISBURSEMENTS OF LOANS; PAYMENTS.


 


(A)                              PRO RATA TREATMENT; APPLICATION.  UPON RECEIPT
BY ADMINISTRATIVE AGENT OF EACH PAYMENT FROM BORROWER HEREUNDER, OTHER THAN AS
DESCRIBED IN THE SUCCEEDING SENTENCE, ADMINISTRATIVE AGENT SHALL PROMPTLY CREDIT
EACH LENDER’S ACCOUNT WITH ITS PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH
SUCH LENDER’S PRO RATA SHARE AND SHALL PROMPTLY WIRE ADVICE OF THE AMOUNT OF
SUCH CREDIT TO EACH LENDER.  EACH PAYMENT TO ADMINISTRATIVE AGENT OF ITS FEES
SHALL BE MADE IN LIKE MANNER, BUT FOR THE ACCOUNT OF ADMINISTRATIVE AGENT.


 


(B)                                AVAILABILITY OF LENDER’S PRO RATA SHARE.


 

(A)                                  UNLESS ADMINISTRATIVE AGENT HAS BEEN
NOTIFIED BY A LENDER PRIOR TO A FUNDING DATE OF SUCH LENDER’S INTENTION NOT TO
FUND ITS PRO RATA SHARE OF THE LOAN AMOUNT REQUESTED BY BORROWER, AND
ADMINISTRATIVE AGENT HAS GIVEN NOTICE PURSUANT TO SUBSECTION 8.4, ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH LENDER WILL MAKE SUCH AMOUNT AVAILABLE TO
ADMINISTRATIVE AGENT ON THE FUNDING DATE.  IF SUCH AMOUNT IS NOT, IN FACT, MADE
AVAILABLE TO ADMINISTRATIVE AGENT BY SUCH LENDER WHEN DUE, AND ADMINISTRATIVE
AGENT DISBURSES FUNDS TO BORROWER ON BEHALF OF SUCH LENDER, ADMINISTRATIVE AGENT
WILL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM BORROWER, WITHOUT
SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND, WITH INTEREST THEREON AT THE
RATE PER ANNUM THEN APPLICABLE TO SUCH LOAN.

 

(B)                                 NOTHING CONTAINED IN THIS SUBSECTION
8.5(B) WILL BE DEEMED TO RELIEVE A LENDER OF ITS OBLIGATION TO FULFILL ITS
COMMITMENTS OR TO PREJUDICE ANY RIGHTS ADMINISTRATIVE AGENT OR BORROWER MAY HAVE
AGAINST SUCH LENDER AS A RESULT OF A DEFAULT BY SUCH LENDER UNDER THIS
AGREEMENT.

 

(C)                                  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH LENDER SHALL BE OBLIGATED TO FUND ITS PRO RATA SHARE OF ANY
REVOLVING LOAN MADE AFTER ANY EVENT OF DEFAULT OR ACCELERATION OF THE
OBLIGATIONS WITH RESPECT TO ANY DRAW ON A LETTER OF CREDIT.

 


(C)                                RETURN OF PAYMENTS.


 

(A)                                  IF ADMINISTRATIVE AGENT PAYS AN AMOUNT TO A
LENDER UNDER THIS AGREEMENT IN THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT
HAS BEEN OR WILL BE RECEIVED BY ADMINISTRATIVE AGENT FROM BORROWER AND SUCH
RELATED PAYMENT IS NOT RECEIVED BY ADMINISTRATIVE AGENT, THEN ADMINISTRATIVE
AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH LENDER WITHOUT SET-OFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(B)                                 IF ADMINISTRATIVE AGENT DETERMINES AT ANY
TIME THAT ANY AMOUNT RECEIVED BY ADMINISTRATIVE AGENT UNDER THIS AGREEMENT MUST
BE RETURNED TO BORROWER OR PAID TO ANY

 

52

--------------------------------------------------------------------------------


 

OTHER PERSON PURSUANT TO ANY SOLVENCY LAW OR OTHERWISE, THEN, NOTWITHSTANDING
ANY OTHER TERM OR CONDITION OF THIS AGREEMENT, ADMINISTRATIVE AGENT WILL NOT BE
REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO ANY LENDER.  IN ADDITION, EACH
LENDER WILL REPAY TO ADMINISTRATIVE AGENT ON DEMAND ANY PORTION OF SUCH AMOUNT
THAT ADMINISTRATIVE AGENT HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST
AT SUCH RATE, IF ANY, AS ADMINISTRATIVE AGENT IS REQUIRED TO PAY TO BORROWER OR
SUCH OTHER PERSON, WITHOUT SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


SECTION 9


 


MISCELLANEOUS


 


9.1.                              INDEMNITIES.  BORROWER AGREES TO INDEMNIFY,
PAY, AND HOLD ADMINISTRATIVE AGENT AND EACH LENDER AND THEIR RESPECTIVE
AFFILIATES AND THE RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND
ATTORNEYS OF ADMINISTRATIVE AGENT, EACH LENDER AND THEIR RESPECTIVE AFFILIATES
(THE “INDEMNITEES”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS AND CLAIMS OF
ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE INDEMNITEE AS A RESULT OF ADMINISTRATIVE AGENT AND EACH LENDER BEING
A PARTY TO THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT;
PROVIDED, THAT BORROWER SHALL HAVE NO OBLIGATION TO AN INDEMNITEE HEREUNDER WITH
RESPECT TO LIABILITIES ARISING FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT
INDEMNITEE AS DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED FURTHER,
HOWEVER, THAT BORROWER’S OBLIGATIONS TO INDEMNIFY OR COMPENSATE ANY INDEMNITEE
FOR TAXES SHALL BE SUBJECT TO SUBSECTION 1.13. THIS SUBSECTION 9.1 AND ALL
INDEMNIFICATION PROVISIONS CONTAINED WITHIN ANY OTHER LOAN DOCUMENT SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


9.2.                              AMENDMENTS AND WAIVERS.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY RELATED INTEREST RATE AGREEMENT, WHICH MAY ONLY BE AMENDED, MODIFIED OR
TERMINATED, OR ANY PROVISION THEREOF WAIVED, IN ACCORDANCE WITH THE TERMS
THEREOF), OR CONSENT TO ANY DEPARTURE BY BORROWER THEREFROM, SHALL IN ANY EVENT
BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY BORROWER AND
REQUISITE LENDERS (OR ADMINISTRATIVE AGENT, IF EXPRESSLY SET FORTH HEREIN, IN
ANY NOTE OR IN ANY OTHER LOAN DOCUMENT); PROVIDED, THAT, NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY AND EXCEPT, WITH RESPECT TO AN
ASSIGNEE OR ASSIGNOR HEREUNDER, TO THE EXTENT PERMITTED BY ANY APPLICABLE
ASSIGNMENT AND ASSUMPTION, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER
SHALL, UNLESS IN WRITING AND SIGNED BY BORROWER AND ALL LENDERS AFFECTED
THEREBY, DO ANY OF THE FOLLOWING: (I) INCREASE ANY LENDER’S PRO RATA SHARE OF
ANY LOAN COMMITMENT OR CHANGE A PRO RATA PAYMENT OF ANY LENDER; (II) REDUCE THE
PRINCIPAL OF, RATE OF INTEREST ON (EXCEPT AS CONTEMPLATED BY SUBSECTION 1.2) OR
FEES PAYABLE WITH RESPECT TO ANY LOAN; PROVIDED, HOWEVER, THAT ONLY THE CONSENT
OF THE REQUISITE LENDERS SHALL BE NECESSARY (A) TO AMEND THE DEFINITION OF
“DEFAULT RATE” OR TO WAIVE ANY OBLIGATION OF BORROWER TO PAY INTEREST OR FEES AT
THE DEFAULT RATE OR (B) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY
DEFINED TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO
REDUCE THE RATE OF INTEREST ON ANY LOAN OR TO REDUCE ANY FEE PAYABLE HEREUNDER;
(III) EXTEND THE REVOLVING LOAN EXPIRATION DATE, THE ANY TERM LOAN MATURITY DATE
OR EXTEND ANY OTHER SCHEDULED DATE ON WHICH ANY OBLIGATION IS TO BE PAID (BUT
EXCLUDING MANDATORY PREPAYMENTS); (IV) CHANGE THE PERCENTAGE OF LENDERS WHICH
SHALL BE REQUIRED

 

53

--------------------------------------------------------------------------------



 


FOR LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER; (V) AMEND OR WAIVE THIS
SUBSECTION 9.2 OR THE DEFINITIONS OF THE TERMS USED IN THIS SUBSECTION 9.2
INSOFAR AS THE DEFINITIONS AFFECT THE SUBSTANCE OF THIS SUBSECTION 9.2; OR
(VI) CONSENT TO THE ASSIGNMENT, DELEGATION OR OTHER TRANSFER BY BORROWER OF ANY
OF ITS RIGHTS AND OBLIGATIONS UNDER ANY LOAN DOCUMENT; AND PROVIDED, FURTHER,
THAT NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER AFFECTING THE RIGHTS OR
DUTIES OF ADMINISTRATIVE AGENT OR UNDER ANY LOAN DOCUMENT SHALL IN ANY EVENT BE
EFFECTIVE, UNLESS IN WRITING AND SIGNED BY ADMINISTRATIVE AGENT, IN ADDITION TO
LENDERS REQUIRED HEREINABOVE TO TAKE SUCH ACTION.  EACH AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN.  NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER SHALL BE REQUIRED FOR ADMINISTRATIVE AGENT TO TAKE
COLLATERAL PURSUANT TO ANY LOAN DOCUMENT.  NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER OF ANY PROVISION OF ANY NOTE SHALL BE EFFECTIVE WITHOUT
THE WRITTEN CONCURRENCE OF THE HOLDER OF THAT NOTE, EXCEPT TO THE EXTENT THAT
ALL NOTES HAVE BEEN AMENDED WITH THE CONSENT OF REQUISITE LENDERS AS PERMITTED
HEREIN.  NO NOTICE TO OR DEMAND ON BORROWER OR ANY OTHER PERSON IN ANY CASE
SHALL ENTITLE BORROWER OR SUCH PERSON TO ANY OTHER OR FURTHER NOTICE OR DEMAND
IN SIMILAR OR OTHER CIRCUMSTANCES.  ANY AMENDMENT, MODIFICATION, TERMINATION,
WAIVER OR CONSENT EFFECTED IN ACCORDANCE WITH THIS SUBSECTION 9.2 SHALL BE
BINDING UPON EACH HOLDER OF THE NOTES AT THE TIME OUTSTANDING, EACH FUTURE
HOLDER OF THE NOTES, AND, IF SIGNED BY BORROWER, ON BORROWER.


 

In connection with any such proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (such proposed amendment,
modification, waiver or termination, a “Proposed Change”), if the consent of the
Requisite Lenders is obtained to such Proposed Change, but the consent of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in this Subsection 9.2 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender and provided no Event of
Default has occurred and is then continuing, then Borrower shall have the right
to cause each such Non-Consenting Lender to (and such Non-Consenting Lender
shall) transfer or assign, without recourse, all of the rights, obligations and
interests of each such Non-Consenting Lender or with respect to this Agreement
to one or more assignees (in accordance with and subject to the restrictions
contained in Subsection 8.1(B)) approved by Administrative Agent, which approval
shall not be unreasonably withheld, so long as at the time of such transfer or
assignment, each such assignee consents to such Proposed Change; provided,
however, that no Non-Consenting Lender shall be obligated to make any such
assignment unless, (x) such assignment shall not conflict with any law or any
rule, regulation or order of any Governmental Authority and (y) such assignee
shall pay to the affected Non-Consenting Lender in immediately available funds
on the date of such assignment the principal of and interest accrued to the date
of payment on the Loans made by such Non-Consenting Lender and all fees owed to
such Non-Consenting Lender hereunder and all other amounts accrued for such
Non-Consenting Lender’s account or owed to it hereunder.  In furtherance of the
foregoing, each Non-Consenting Lender agrees to execute an Assignment and
Assumption to reflect such assignment, but regardless of whether such Assignment
and Assumption is executed, such Non-Consenting Lender’s rights hereunder,
except rights under Subsection 9.1 with respect to actions prior to such date,
shall cease from and after the date of tender by the assignee to such
Non-Consenting Lender of the amount specified by clause (y) above.

 

54

--------------------------------------------------------------------------------



 


9.3.                              NOTICES.  ANY REQUIRED NOTICE OR OTHER
COMMUNICATION SHALL BE IN WRITING ADDRESSED TO THE RESPECTIVE PARTY AS SET FORTH
BELOW AND MAY BE PERSONALLY DELIVERED, TELECOPIED, SENT BY OVERNIGHT COURIER
SERVICE OR U.S. MAIL AND SHALL BE DEEMED TO HAVE BEEN GIVEN:  (I) IF DELIVERED
IN PERSON, WHEN DELIVERED; (II) IF DELIVERED BY TELECOPY, ON THE DATE OF
CONFIRMED TRANSMISSION IF TRANSMITTED ON A BUSINESS DAY BEFORE 2:00 P.M.
(DENVER, COLORADO TIME) AND OTHERWISE ON THE BUSINESS DAY NEXT SUCCEEDING THE
DATE OF TRANSMISSION; (III) IF DELIVERED BY OVERNIGHT COURIER, TWO DAYS AFTER
DELIVERY TO THE COURIER PROPERLY ADDRESSED; OR (IV) IF DELIVERED BY U.S. MAIL,
FOUR BUSINESS DAYS AFTER DEPOSIT WITH POSTAGE PREPAID AND PROPERLY ADDRESSED.


 

Notices shall be addressed as follows:

 

If to Borrower:                                                               
SureWest Communications
200 Vernon Street
Roseville, CA 95678
Attn: Chief Financial Officer
Fax:                         (916) 786-1800

 

with a copy to:                                                                
SureWest Communications
200 Vernon Street
Roseville, CA 95678
Attn: Senior Vice President, Finance and Corporate Development
Fax:                         (916) 786-1800

 

If to Administrative Agent:                                      CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado 80111

Attn: Communications & Energy Banking Group

Fax: (303) 224-2639

 


9.4.                              FAILURE OR INDULGENCE NOT WAIVER; REMEDIES
CUMULATIVE.  NO FAILURE OR DELAY ON THE PART OF ADMINISTRATIVE AGENT OR ANY
LENDER TO EXERCISE, NOR ANY PARTIAL EXERCISE OF, ANY POWER, RIGHT OR PRIVILEGE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS SHALL IMPAIR SUCH POWER, RIGHT, OR
PRIVILEGE OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT. 
ALL RIGHTS AND REMEDIES EXISTING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ARE
CUMULATIVE TO AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES OTHERWISE AVAILABLE.


 


9.5.                              PAYMENTS SET ASIDE.  TO THE EXTENT THAT
BORROWER OR ANY OTHER PERSON MAKES PAYMENT(S) OR ADMINISTRATIVE AGENT ENFORCES
ITS LIENS OR ADMINISTRATIVE AGENT OR ANY LENDER EXERCISES ITS RIGHT OF SET-OFF,
AND SUCH PAYMENT(S) OR THE PROCEEDS OF SUCH ENFORCEMENT OR SET-OFF IS
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE,
OR REQUIRED TO BE REPAID BY ANYONE (WHETHER BY DEMAND, LITIGATION, SETTLEMENT OR
OTHERWISE), THEN TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATIONS OR PART THEREOF
ORIGINALLY INTENDED TO BE SATISFIED, AND ALL LIENS, RIGHTS AND REMEDIES
THEREFOR, SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SET-OFF HAD NOT OCCURRED.

 

55

--------------------------------------------------------------------------------



 


9.6.                              SEVERABILITY.  THE INVALIDITY, ILLEGALITY, OR
UNENFORCEABILITY IN ANY JURISDICTION OF ANY PROVISION UNDER THE LOAN DOCUMENTS
SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS IN THE LOAN DOCUMENTS OR ANY
SUCH INVALID, UNENFORCEABLE OR ILLEGAL PROVISION IN ANY JURISDICTION IN WHICH IT
IS NOT INVALID, UNENFORCEABLE OR ILLEGAL.


 


9.7.                              LENDERS’ OBLIGATIONS SEVERAL; INDEPENDENT
NATURE OF LENDERS’ RIGHTS.  THE OBLIGATION OF EACH LENDER HEREUNDER IS SEVERAL
AND NOT JOINT AND NO LENDER SHALL BE RESPONSIBLE FOR THE OBLIGATION OR
COMMITMENT OF ANY OTHER LENDER HEREUNDER.  IN THE EVENT THAT ANY LENDER AT ANY
TIME SHOULD FAIL TO MAKE AN LOAN AS HEREIN PROVIDED, LENDERS, OR ANY OF THEM, AT
THEIR SOLE OPTION, MAY MAKE THE LOAN THAT WAS TO HAVE BEEN MADE BY THE LENDER SO
FAILING TO MAKE SUCH LOAN.  NOTHING CONTAINED IN ANY LOAN DOCUMENT AND NO ACTION
TAKEN BY ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT HERETO OR THERETO SHALL BE
DEEMED TO IMPLY OR CONSTRUE LENDERS TO BE A PARTNERSHIP, AN ASSOCIATION, A JOINT
VENTURE OR ANY OTHER KIND OF ENTITY. THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER
TO EACH LENDER SHALL EACH BE A SEPARATE AND INDEPENDENT DEBT.


 


9.8.                              HEADINGS.  SECTION AND SUBSECTION HEADINGS ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSES OR BE GIVEN SUBSTANTIVE EFFECT.


 


9.9.                              GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION.


 


9.10.                        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS EXCEPT THAT BORROWER MAY NOT ASSIGN ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF ALL LENDERS.


 


9.11.                        NO FIDUCIARY RELATIONSHIP.  NO PROVISION IN THE
LOAN DOCUMENTS AND NO COURSE OF DEALING BETWEEN THE PARTIES SHALL BE DEEMED TO
CREATE ANY FIDUCIARY DUTY OWING TO BORROWER OR ITS AFFILIATES BY ADMINISTRATIVE
AGENT OR ANY LENDER.


 


9.12.                        CONSTRUCTION.  ADMINISTRATIVE AGENT, OR EACH LENDER
AND BORROWER ACKNOWLEDGE THAT EACH OF THEM HAS HAD THE BENEFIT OF LEGAL COUNSEL
OF ITS OWN CHOICE AND HAS BEEN AFFORDED AN OPPORTUNITY TO REVIEW THE LOAN
DOCUMENTS WITH ITS LEGAL COUNSEL AND THAT THE LOAN DOCUMENTS SHALL BE
CONSTRUCTED AS IF JOINTLY DRAFTED BY ADMINISTRATIVE AGENT, EACH LENDER AND
BORROWER.


 


9.13.                        CONFIDENTIALITY.  ADMINISTRATIVE AGENT AND LENDERS
AGREE TO HOLD ANY CONFIDENTIAL INFORMATION THAT THEY MAY RECEIVE FROM BORROWER
OR ITS SUBSIDIARIES PURSUANT TO THIS AGREEMENT IN CONFIDENCE, EXCEPT FOR
DISCLOSURE: (I) ON A CONFIDENTIAL BASIS TO DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR LEGAL COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER PROFESSIONAL
ADVISORS OF ADMINISTRATIVE AGENT OR LENDERS OR THEIR RESPECTIVE AFFILIATES;
(II) TO REGULATORY OFFICIALS HAVING JURISDICTION OVER ADMINISTRATIVE AGENT OR
LENDERS OR THEIR AFFILIATES; (III) AS REQUIRED OR REQUESTED BY APPLICABLE LAW OR
LEGAL PROCESS; OR (IV) IN CONNECTION WITH ANY LEGAL PROCEEDING BETWEEN OR AMONG
ADMINISTRATIVE AGENT OR LENDERS OR THEIR AFFILIATES AND BORROWER AND/OR THEIR
RESPECTIVE SUBSIDIARIES OR AFFILIATES

 

56

--------------------------------------------------------------------------------



 


(PROVIDED THAT, IN THE EVENT ADMINISTRATIVE AGENT OR LENDERS OR THEIR AFFILIATES
ARE SO REQUIRED TO DISCLOSE SUCH CONFIDENTIAL INFORMATION PURSUANT TO CLAUSES
(III) OR (IV) OF THIS SUBSECTION 9.13, ADMINISTRATIVE AGENT OR LENDERS SHALL
PROMPTLY NOTIFY BORROWER (UNLESS LEGALLY PROHIBITED FROM SO DOING), SO THAT
BORROWER OR ANY OF ITS SUBSIDIARIES MAY SEEK, AT ITS SOLE COST AND EXPENSE, A
PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY); AND (V) TO ANOTHER PERSON IN
CONNECTION WITH A DISPOSITION OR POSSIBLE DISPOSITION TO THAT PERSON OF ALL OR
PART OF THAT LENDER’S INTERESTS HEREUNDER OR A PARTICIPATION INTEREST IN ITS PRO
RATA SHARE, PROVIDED THAT SUCH DISCLOSURE IS MADE SUBJECT TO AN APPROPRIATE
CONFIDENTIALITY AGREEMENT ON TERMS SUBSTANTIALLY SIMILAR TO THIS SUBSECTION
9.13.  FOR PURPOSES OF THE FOREGOING, “CONFIDENTIAL INFORMATION” SHALL MEAN ALL
INFORMATION RESPECTING BORROWER OR ITS AFFILIATES OR SUBSIDIARIES, OTHER THAN
(A) INFORMATION PREVIOUSLY FILED BY BORROWER OR ITS AFFILIATES OR SUBSIDIARIES
WITH ANY GOVERNMENTAL AUTHORITY AND AVAILABLE TO THE PUBLIC OR OTHERWISE MADE
AVAILABLE BY BORROWER OR ANY OF ITS AFFILIATES TO THIRD PARTIES ON A
NON-CONFIDENTIAL BASIS, (B) INFORMATION PREVIOUSLY PUBLISHED IN ANY PUBLIC
MEDIUM FROM A SOURCE OTHER THAN, DIRECTLY OR INDIRECTLY, LENDERS IN VIOLATION OF
THIS SUBSECTION 9.13 AND (C) INFORMATION OBTAINED BY ADMINISTRATIVE AGENT OR
LENDERS FROM A SOURCE INDEPENDENT OF BORROWER OR ITS SUBSIDIARIES, WHICH SOURCE
IS NOT ACTUALLY KNOWN TO ADMINISTRATIVE AGENT OR LENDERS TO BE BOUND BY A DUTY
OF CONFIDENTIALITY WITH RESPECT TO SUCH INFORMATION.


 


9.14.                        CONSENT TO JURISDICTION AND SERVICE OF PROCESS.


 

(1)  BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL COURT OR COLORADO STATE COURT IN THE STATE OF COLORADO
HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS.  BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT, PERSONAL JURISDICTION OF ANY SUCH COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION.

 

(2)  BORROWER HEREBY AGREES THAT SERVICE OF THE SUMMONS AND COMPLAINT AND ALL
OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, A COPY OF SUCH
PROCESS TO BORROWER AT THE ADDRESS TO WHICH NOTICES TO BORROWER ARE THEN TO BE
SENT PURSUANT TO SUBSECTION 9.3 AND THAT PERSONAL SERVICE OF PROCESS SHALL NOT
BE REQUIRED.  NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT SERVICE OF PROCESS
BY ANY OTHER METHOD PERMITTED BY LAW.

 


9.15.                        WAIVER OF JURY TRIAL.  BORROWER, ADMINISTRATIVE
AGENT AND EACH LENDER EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN ANY THEM

 

57

--------------------------------------------------------------------------------



 


RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION AND THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS.  BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER EACH
FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT. BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR
THIS WAIVER, BE REQUIRED OF EACH OF THEM.


 


9.16.                        SURVIVAL OF WARRANTIES AND CERTAIN AGREEMENTS.  ALL
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE MAKING OF THE LOANS, THE ISSUANCES
OF LETTERS OF CREDIT AND THE EXECUTION AND DELIVERY OF THE NOTES. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IMPLIED BY LAW TO THE CONTRARY,
THE AGREEMENTS OF BORROWER SET FORTH IN SUBSECTIONS 1.4(D), 1.11, 1.13, 1.14,
9.1, 9.14 AND 9.15 SHALL SURVIVE THE PAYMENT OF THE LOANS, THE PAYMENT OF THE
LETTER OF CREDIT LIABILITIES AND THE TERMINATION OF THIS AGREEMENT.


 


9.17.                        ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING
TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO.


 


9.18.                        COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT AND
ANY AMENDMENTS, WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. 
THIS AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION OF A COUNTERPART HEREOF
BY EACH OF THE PARTIES HERETO.

 

58

--------------------------------------------------------------------------------



 


9.19.                        PATRIOT ACT.  ADMINISTRATIVE AGENT NOTIFIES
BORROWER AND ITS SUBSIDIARIES THAT PURSUANT TO THE REQUIREMENTS OF THE USA
PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001))
(THE “PATRIOT ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES EACH OF BORROWER AND ITS SUBSIDIARIES, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF SUCH ENTITY AND OTHER INFORMATION THAT WILL
ALLOW ADMINISTRATIVE AGENT TO IDENTIFY SUCH IN ACCORDANCE WITH THE PATRIOT ACT. 
EACH OF BORROWER AND ITS SUBSIDIARIES SHALL PROVIDE TO THE EXTENT COMMERCIALLY
REASONABLE, SUCH INFORMATION AND TAKE SUCH OTHER ACTIONS AS ARE REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT IN ORDER TO ASSIST ADMINISTRATIVE AGENT IN
MAINTAINING COMPLIANCE WITH THE PATRIOT ACT.


 


9.20.                        EFFECTIVENESS OF AMENDMENT AND RESTATEMENT; NO
NOVATION.  THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT
PURSUANT TO THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE AMENDMENT DATE.  ALL
OBLIGATIONS AND RIGHTS OF BORROWER AND ITS SUBSIDIARIES AND ADMINISTRATIVE AGENT
ARISING OUT OF OR RELATING TO THE PERIOD COMMENCING ON THE AMENDMENT DATE SHALL
BE GOVERNED BY THE TERMS AND PROVISIONS OF THIS AGREEMENT; THE OBLIGATIONS OF
AND RIGHTS OF BORROWER, ITS SUBSIDIARIES, LENDERS AND ADMINISTRATIVE AGENT
ARISING OUT OF OR RELATING TO THE PERIOD PRIOR TO THE AMENDMENT DATE SHALL
CONTINUE TO BE GOVERNED BY THE EXISTING CREDIT AGREEMENT WITHOUT GIVING EFFECT
TO THE AMENDMENT AND RESTATEMENTS PROVIDED FOR HEREIN. THIS AGREEMENT SHALL NOT
CONSTITUTE A NOVATION OR TERMINATION OF BORROWER’S OR ANY OF ITS SUBSIDIARY’S
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT OR ANY DOCUMENT, NOTE OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH, BUT SHALL CONSTITUTE AN
AMENDMENT AND RESTATEMENT OF THE OBLIGATIONS AND COVENANTS OF BORROWER AND ITS
SUBSIDIARIES UNDER THE SUCH DOCUMENTS, NOTES AND AGREEMENTS, AND EACH BORROWER
AND ITS SUBSIDIARIES HEREBY REAFFIRMS ALL SUCH OBLIGATIONS AND COVENANTS, AS
AMENDED AND RESTATED HEREBY.


 


SECTION 10


 


DEFINITIONS


 


10.1.                        CERTAIN DEFINED TERMS.  THE TERMS DEFINED BELOW ARE
USED IN THIS AGREEMENT AS SO DEFINED.  TERMS DEFINED IN THE PREAMBLE AND
RECITALS TO THIS AGREEMENT ARE USED IN THIS AGREEMENT AS SO DEFINED.


 

“Acquired Indebtedness” shall mean Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Subsidiary or at the
time it merges or consolidates with or into Borrower or any of its Subsidiaries
or assumed in connection with the acquisition of assets from such Person and in
each case not incurred by such Person in connection with, or in anticipation or
contemplation of, such Person becoming a party to this Agreement or such
acquisition, merger or consolidation and which Indebtedness is without recourse
to Borrower or any Subsidiary or to any of their respective properties or assets
other than the Person or the assets to which such Indebtedness related prior to
the time such Person became a Subsidiary or the time of such acquisition, merger
or consolidation.  Acquired Indebtedness shall not include any Indebtedness that
refinances or replaces any Acquired Indebtedness.

 

59

--------------------------------------------------------------------------------


 

“Adjusted Consolidated Net Worth” means, as of any date of determination, the
result of (i) Consolidated Net Worth minus (ii) the sum of Restricted
Investments incurred after December 9, 1998 in excess of 10% of Consolidated Net
Worth, all as of the such date of determination.

 

“Adjustment Date” means each date which is the fifth (5th) Business Day after
the receipt by Administrative Agent of (i) each Compliance Certificate delivered
by Borrower pursuant to Subsection 4.4(C) and (ii) in the case a decrease in an
applicable margin is warranted, a written notice from Borrower to decrease such
margin.

 

“Administrative Agent” means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.

 

“Affiliate” means any Person: (i) directly or indirectly controlling, controlled
by, or under common control with, Borrower or any of its Subsidiaries;
(ii) directly or indirectly owning or holding five percent (5%) or more of any
equity interest in Borrower or any of its Subsidiaries; or (iii) five percent
(5%) or more of whose voting stock or other equity interest is directly or
indirectly owned or held by Borrower or any of its Subsidiaries.  For purposes
of this definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.

 

“Amendment Date” means the date hereof.

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act and all Environmental Laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.

 

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, by Borrower or any of its
Subsidiaries, of any of the following:  (i) any of the capital stock or the
ownership interests of any of its Subsidiaries, or (ii) any or all of its
assets.

 

“Assignment and Assumption” means an agreement among Administrative Agent, a
Lender and such Lender’s assignee regarding their respective rights and
obligations with respect to assignments of the Loans, the Loan Commitment, the
Facilities and other interests under this Agreement and the other Loan Documents
in the form attached hereto as Exhibit 10.1(A).

 

“Available Revolving Commitment” means, at any time, the Revolving Loan
Commitment, as it may have been reduced pursuant to this Agreement, minus the
sum of (a) aggregate principal balance of all Revolving Loans and (b) the Letter
of Credit Liability then outstanding.

 

60

--------------------------------------------------------------------------------


 

“Banking Day” means a day on which CoBank is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time or any applicable bankruptcy,
insolvency or other similar federal or state law now or hereafter in effect and
all rules and regulations promulgated thereunder.

 

“Base Rate” means a variable rate of interest per annum equal, on any day, to
the rate of interest established by CoBank from time to time as its CoBank Base
Rate, which rate is intended by CoBank to be a reference rate and not its lowest
rate.  The CoBank Base Rate will change on the date established by CoBank as the
effective date of any change thereof.

 

“Base Rate Loan” means, at any time, the aggregate amount of all Loans then
bearing interest at the rate determined by reference to the Base Rate.

 

“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“Budget” means, for Borrower prepared on a segment basis, (i) profit and loss
statements and (ii) cash flow statements, all prepared on a consistent basis
with Borrower’s or such Subsidiaries’ historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions. 
The Budget represents and will represent as of the date thereof the good faith
estimate of Borrower and its senior management concerning the course of its
business.

 

“Business Day” means (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of Colorado, or is a day on which banking
institutions located in such state are closed or which the Federal Reserve Banks
are closed, and (ii) with respect to all notices, determinations, fundings and
payments in connection with LIBOR Loans, any day that is a Business Day
described in clause (a) above and that is also a day for trading by and between
banks in U.S. dollar deposits in the applicable interbank LIBOR market.

 

“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.

 

“Capital Lease” means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to Borrower and its Subsidiaries but which otherwise
would be required to be capitalized under GAAP.

 

“Cash Equivalents” means:  (i) marketable direct obligations issued or
unconditionally guarantied by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof;
(ii) commercial paper maturing no more than one (1) year from the date issued
and, at the time of acquisition, having a rating of at least A-1 from Standard &
Poor’s Rating Service or at least P-1 from Moody’s Investors Service, Inc.;
(iii) certificates of deposit or bankers’

 

61

--------------------------------------------------------------------------------


 

acceptances maturing within one (1) year from the date of issuance thereof
issued by, or overnight reverse repurchase agreements from, any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia having combined capital and surplus of not less than
$500,000,000; and (iv) time deposits maturing no more than 30 days from the date
of creation thereof with commercial banks having membership in the Federal
Deposit Insurance Corporation in amounts at any one such institution not
exceeding the lesser of $100,000 or the maximum amount of insurance applicable
to the aggregate amount of Borrower’s deposits at such institution.

 

“Closing Date” means May 1, 2006.

 

“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

 

“Consolidated Net Assets” means, on a consolidated basis for Borrower and its
Subsidiaries, total assets minus the sum of (a) Restricted Investments and
(b) current liabilities.

 

“Consolidated Net Worth” means the consolidated stockholders’ equity of Borrower
and its Subsidiaries.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
any Loan or participation in any Letter of Credit required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

“EBITDA” means the sum of (a) net income or deficit, as the case may be
(excluding extraordinary gains, the write up of any asset or any gain realized
upon the sale of an asset and excluding any extraordinary, non-cash losses, the
write down of any asset and the loss realized upon the sale of any asset),
(b) total interest expense (including non-cash interest), (c) depreciation and
amortization expense, (d) income or franchise taxes, federal, state or local,
(e) non-recurring fees and expenses incurred in connection with any investment,
disposition or acquisition permitted by this Agreement or any issuance of equity
interests or incurrence or early extinguishment of Indebtedness, or refinancing
transactions or other modification of any debt instrument, in each case
permitted herein, (f) non-cash compensation charges, including any such charges
resulting from stock options, stock appreciation rights, restricted stock grants
or other equity incentive programs, (g) to the extent actually reimbursed,
expenses incurred to the extent covered by indemnification provisions in any
agreement in connection with Permitted Acquisitions, and (h) purchase accounting
adjustments in connection with Permitted Acquisitions.  For any period of
calculation, EBITDA shall be adjusted to give effect to any acquisition, sale or
other disposition of any operation or business (or any portion

 

62

--------------------------------------------------------------------------------


 

thereof) during the period of calculation as if such acquisition, sale or other
disposition occurred on the first day of such period of calculation.

 

“Environmental Laws” means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including those relating to
releases, discharges, emissions, spills, leaching, or disposals of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or other hydrocarbons) to air, water, land or ground water, to the
withdrawal or use of ground water, to the use, handling or disposal of
polychlorinated biphenyls, asbestos or urea formaldehyde, to the treatment,
storage, disposal or management of hazardous substances (including petroleum,
crude oil or any fraction or derivative thereof, or other hydrocarbons),
pollutants or contaminants, to exposure to toxic, hazardous or other controlled,
prohibited, or regulated substances, including, without limitation, any such
provisions under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), or the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901 et seq.).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with Borrower
within the meaning of Section 414(b) or (c) of the IRC (and Sections 414(m) and
(o) of the IRC for purposes of provisions relating to Section 412 of the IRC).

 

“ERISA Event” means, with respect to Borrower, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (a) a Reportable Event;
(b) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (c) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (d) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (e) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (f) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (g) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (h) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (i) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of ERISA; (j) an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan; or (k) the imposition of any liability
under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA.

 

“Everest Acquisition” means the acquisition by Borrower of substantially all of
the stock of Everest Broadband, Inc. pursuant to that certain Purchase and Sale
Agreement by and among Everest Broadband, Inc., the equity holders of Everest
Broadband, Inc. and Borrower dated December 6, 2007.

 

63

--------------------------------------------------------------------------------


 

“Facility” and “Facilities” mean, respectively, each of the Term Loan Facility,
the Swingline Facility and the Revolving Loan Facility and, collectively, both
of the Term Loan Facilities, the Swingline Facility and the Revolving Loan
Facility.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

 

“Fixed Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“GAAP” means generally accepted accounting principles as set forth in statements
from Auditing Standards No. 69, as amended, entitled “The Meaning of ‘Present
Fairly in Conformance with Generally Accepted Accounting Principles in the
Independent Auditors Reports’” issued by the Auditing Standards Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.

 

“Governmental Authority” means any nation, province, or state or any political
subdivision of any of the foregoing, and any government or any Person exercising
executive, legislative, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing, including the
FCC and any PUC.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (v) to reimburse or
indemnify an issuer of a letter of credit, surety bond or guarantee issued by
such issuer in respect of primary obligations of a primary obligor other than
Borrower or any Subsidiary; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the

 

64

--------------------------------------------------------------------------------


 

instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s reasonably anticipated liability in respect
thereof as determined by Borrower in good faith.

 

“Indebtedness” as applied to any Person, means, without duplication: (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases or other capitalized agreements that is properly classified as
a liability on a balance sheet in conformity with GAAP; (iii) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business not more than 90 days past due;
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person, but
only to the extent of the fair value of such property or asset; (vi) fixed rate
hedging obligations that are due (after giving effect to any period of grace or
notice requirement applicable thereto) and remain unpaid; (viii) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
or in respect of acceptances, letters of credit, surety bonds or similar
arrangements (other than reimbursement obligations, which are not due and
payable on such date, in respect of documentary letters of credit issued to
provide for the payment of goods and services in the ordinary course of
business); (ix) obligations under partnership, organizational or other
agreements to fund capital contributions or other equity calls with respect to
any Person or investment, or to redeem, repurchase or otherwise make payments in
respect to capital stock or other securities of such Person and (x) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (i) through (ix) above.

 

“Interest Coverage Ratio” means the ratio derived by dividing (i) EBITDA by
(ii) total interest expense (excluding (A) for the period from and including
February 13, 2008 and through and including May 31, 2008, interest expense on
$30,000,000 of the Term Loan B, and (B) interest expense attributable to
Indebtedness repaid by the seller or otherwise in connection with either the
Everest Acquisition or any Permitted Acquisition, but including for the
applicable calculation period prior to the date of any such Permitted
Acquisition, pro forma interest expense on any Indebtedness incurred to finance
all or a portion of the purchase price for the Everest Acquisition or such
Permitted Acquisition based on the principal amount of such Indebtedness on the
date of the Everest Acquisition or such Permitted Acquisition and the rate of
interest thereon on such date), in each case for the then most recently
completed four fiscal quarters.

 

“Interest Rate Agreement” means any interest rate swap, hedge, cap, collar or
similar agreement or arrangement designed to protect Borrower against
fluctuations in interest rates.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of any beneficial interest in, including
stock, partnership interest or other equity securities of, any other Person,
other than trade associations and similar organizations purchased or acquired in
the ordinary course of business; and (ii) any direct or indirect loan, advance,
guarantee, assumption of liability or other obligation of liability, or capital
contribution by Borrower or any of its Subsidiaries to any other Person,
including all indebtedness and accounts receivable

 

65

--------------------------------------------------------------------------------


 

from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business.  The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.

 

“Issuing Lender” means CoBank, or any other Lender designated from time to time
by Administrative Agent or Borrower (and subject to such Lender’s acceptance of
such designation), in such Lender’s capacity as an issuer of Letters of Credit
hereunder.

 

“Lead Arranger” means CoBank in its capacity as Lead Arranger.

 

“Lender” or “Lenders” means one or more of the banks or other financial
institutions identified as Lenders in the first paragraph of this Agreement and
their successors and permitted assigns pursuant to Subsection 8.1.

 

“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to Issuing Lender consisting of (a) the
amount available to be drawn or which may become available to be drawn; (b) all
amounts which have been paid and made available by Issuing Lender to the extent
not reimbursed by Borrower, whether by the making of a Revolving Loan or
otherwise; and (c) all accrued and unpaid interest, fees and expenses with
respect thereto.  In the case of any Letter of Credit that is issued in a
currency other than United Stated Dollars, the corresponding Letter of Credit
Liability shall be determined in United States Dollars based on the currency
exchange rate from time to time applicable to the issuer of such Letter of
Credit.

 

“Leverage Ratio” means, for any period, the ratio derived by dividing (i) all
Indebtedness as of the last day of the applicable period by (ii) EBITDA for the
then most recently completed four fiscal quarters.

 

“LIBOR” means the rate (rounded upward to the nearest sixteenth and adjusted for
reserves required on Eurocurrency Liabilities (as defined in Regulation D as
promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended) for banks subject to such Regulation D or required by any
other federal law or regulation) quoted by the British Bankers Association at
11:00 a.m. London time two Banking Days before the commencement of the Interest
Period for the offering of U.S. dollar deposits in the London interbank market
for the Interest Period designated by Borrower, as published by Bloomberg or
another major information vendor listed on British Bankers Association’s
official website.

 

“LIBOR Loans” means Loans (excluding Swingline Loans) accruing interest at rates
determined by reference to the LIBOR.

 

“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).

 

66

--------------------------------------------------------------------------------


 

“Licenses” means any material telephone, long distance, cellular telephone,
microwave, personal communications or other telecommunications or similar
license, authorization, waiver, certificate of compliance, franchise, approval
or permit, whether for the acquisition, construction or operation of any
Telecommunications System, granted or issued by the FCC or any applicable PUC
and held by Borrower or any of its Subsidiaries.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof), and any agreement to give any lien, mortgage, pledge, security
interest, charge or encumbrance.

 

“Loan” or “Loans” means an advance or advances under the Term Loan Commitments,
the Revolving Loan Commitment and the Swingline Loan Commitment.

 

“Loan Commitment” or “Loan Commitments” mean, respectively, each of the Term
Loan Commitments, the Revolving Loan Commitment and the Swingline Loan
Commitment and collectively, the Term Loan Commitments, the Revolving Loan
Commitment and the Swingline Loan Commitment.

 

“Loan Documents” means this Agreement, the Notes, any outstanding Letters of
Credit, any Related Interest Rate Agreement and all other instruments, documents
and agreements executed and delivered concurrently herewith or at any time
hereafter to or for the benefit of Administrative Agent in connection with the
Loans and other transactions contemplated by this Agreement, all as amended,
supplemented or modified from time to time.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of Borrower
and its Subsidiaries, taken as a whole, or (ii) the material impairment of the
ability of Borrower or any of its Subsidiaries to perform its obligations under
any Loan Document to which it is a party or of Administrative Agent to enforce
any Loan Document or collect any of the Obligations.  In determining whether any
individual event could reasonably be expected to have a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events could reasonably be expected to have a
Material Adverse Effect.

 

“Material Contracts” means (a) any contract or any other agreement, written or
oral, of Borrower or any of its Subsidiaries involving monetary liability of or
to any such Person in an amount in excess of $1,000,000 per annum, and (b) any
other contract or agreement, written or oral, of Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect; provided, however, that any (i) vendor contract
or (ii) contract or agreement which is terminable by a party other than Borrower
or any of its Subsidiaries without cause upon notice of 95 days or less shall
not be considered a Material Contract.

 

“Multi-employer Plan” means a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes, is
making, made, or was at any time during the current year or the immediately
preceding 6 years obligated to make contributions.

 

67

--------------------------------------------------------------------------------


 

“Net Proceeds” means cash proceeds received by Borrower or any of its
Subsidiaries from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition), net of (i) the costs of such sale,
lease, transfer or other disposition (including taxes attributable to such sale,
lease or transfer) and (ii) amounts applied to repayment of Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed.

 

“Note” or “Notes” means one or more of the Term Loan Notes, the Revolving Notes
and the Swingline Notes.

 

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of December 9, 1998, between Borrower and the purchasers listed on Schedule A
thereto, as supplemented by that certain Supplement to Note Purchase Agreement,
dated as of March 13, 2003, between Borrower and the purchasers listed on
Schedule A thereto, and as further amended, supplemented, modified, extended or
restated from time to time.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower from time to time owed to Administrative Agent or any Lender
(or an Affiliate of a Lender party to a Related Interest Rate Agreement) under
the Loan Documents including the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest, all reimbursement obligations in
respect of any Letters of Credit and all fees, costs and expenses thereunder,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable whether before or
after the filing of a proceeding under the Bankruptcy Code by or against
Borrower or any of its Subsidiaries.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Borrower or an ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six plan years.

 

“Permitted Encumbrances” means the following:

 

(1)                                  LIENS FOR TAXES, ASSESSMENTS OR OTHER
GOVERNMENTAL CHARGES NOT YET DUE AND PAYABLE UNLESS THE SAME ARE BEING
DILIGENTLY CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS AND THEN ONLY
IF AND TO THE EXTENT THAT ADEQUATE RESERVES THEREFOR ARE MAINTAINED IN
ACCORDANCE WITH GAAP;

 

(2)                                  STATUTORY LIENS OF LANDLORDS, CARRIERS,
WAREHOUSEMEN, MECHANICS, MATERIALMEN AND OTHER SIMILAR LIENS IMPOSED BY LAW,
WHICH ARE INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR SUMS NOT MORE THAN 90
DAYS DELINQUENT OR WHICH ARE BEING CONTESTED IN GOOD FAITH; PROVIDED THAT A
RESERVE OR OTHER APPROPRIATE PROVISION SHALL HAVE BEEN MADE THEREFOR;

 

(3)                                  LIENS INCURRED OR DEPOSITS MADE IN THE
ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL SECURITY

 

68

--------------------------------------------------------------------------------


 

(OTHER THAN ANY LIEN IMPOSED BY THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974 OR ANY RULE OR REGULATION PROMULGATED THEREUNDER), OR TO SECURE THE
PERFORMANCE OF TENDERS, STATUTORY OBLIGATIONS, SURETY, STAY, CUSTOMS AND APPEAL
BONDS, BIDS, LEASES, GOVERNMENT CONTRACTS, TRADE CONTRACTS, PERFORMANCE AND
RETURN OF MONEY BONDS AND OTHER SIMILAR OBLIGATIONS (EXCLUSIVE OF OBLIGATIONS
FOR THE PAYMENT OF BORROWED MONEY);

 

(4)                                  DEPOSITS, IN AN AGGREGATE AMOUNT NOT TO
EXCEED $1,000,000, MADE IN THE ORDINARY COURSE OF BUSINESS TO SECURE LIABILITY
TO INSURANCE CARRIERS OR OTHERS;

 

(5)                                  ANY ATTACHMENT OR JUDGMENT LIEN NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SUBSECTION 6.1(H);

 

(6)                                  EASEMENTS, RIGHTS OF WAY, RESTRICTIONS AND
OTHER SIMILAR CHARGES OR ENCUMBRANCES NOT INTERFERING IN ANY MATERIAL RESPECT
WITH THE ORDINARY CONDUCT OF THE BUSINESS OF BORROWER OR ANY OF ITS
SUBSIDIARIES;

 

(7)                                  LIENS IN FAVOR OF COBANK AS SET FORTH IN
SUBSECTION 2.7;

 

(8)                                  LIENS SECURING PURCHASE MONEY SECURITY
AGREEMENTS AND CAPITAL LEASES PERMITTED UNDER SUBSECTION 3.1(G), PROVIDED THAT
SUCH LIENS DO NOT ENCUMBER ANY PROPERTY OTHER THAN THE ITEMS PURCHASED WITH THE
PROCEEDS OF SUCH INDEBTEDNESS OR LEASED PURSUANT TO SUCH INDEBTEDNESS AND SUCH
LIENS DO NOT SECURE ANY AMOUNTS OTHER THAN AMOUNTS NECESSARY TO PURCHASE OR
LEASE SUCH ITEMS; AND

 

(9)                                  OTHER LIENS SECURING PRIORITY DEBT OF
BORROWER OR ANY SUBSIDIARY NOT OTHERWISE PERMITTED BY THIS DEFINITION OF
PERMITTED ENCUMBRANCES, PROVIDED THAT PRIORITY DEBT INCURRED AFTER DECEMBER 8,
1998 DOES NOT EXCEED (I) UNTIL THE INDEBTEDNESS OWING BY BORROWER UNDER THE NOTE
PURCHASE AGREEMENT (AND ANY DEBT SECURITIES ISSUED THEREUNDER) IS REPAID IN
FULL, 15% OF CONSOLIDATED NET WORTH AS OF THE MOST RECENTLY COMPLETED FISCAL
QUARTER OF BORROWER AND (II) AFTER THE INDEBTEDNESS OWING BY BORROWER UNDER THE
NOTE PURCHASE AGREEMENT (AND ANY DEBT SECURITIES ISSUED THEREUNDER) IS REPAID IN
FULL, 10% OF CONSOLIDATED NET ASSETS AS OF THE MOST RECENTLY COMPLETED FISCAL
QUARTER OF BORROWER.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Borrower or an ERISA Affiliate sponsors or maintains or to which any
Borrower or an ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan.

 

“Priority Debt” means (without duplication) the sum of (a) unsecured
Indebtedness of the Subsidiaries other than Indebtedness owing to Borrower or
any other Subsidiary and (b) Indebtedness

 

69

--------------------------------------------------------------------------------


 

of Borrower and its Subsidiaries secured by a Lien described in clause (9) of
the definition of Permitted Encumbrances.

 

“Pro Rata Share” means (i) with respect to matters relating to each Facility,
the percentage obtained by dividing (a) the commitment of a Lender under such
facility by (b)  the total commitment of all Lenders under such Facility and
(ii) with respect to all other matters, the percentage obtained by dividing
(a) the total commitments of a Lender under all of the Facilities (b) the
aggregate total commitments of all Lenders, in either case as such percentage
may be adjusted by assignments and participations permitted pursuant to
Subsection 8.1; provided, however, if the commitment under a Facility is
terminated pursuant to the terms hereof, in lieu of commitments, the calculation
of clauses (i) and (ii) above, as they relate to or include such Facility, shall
be based on the aggregate amount of a Lender’s outstanding loans related to such
Facility and the aggregate amount of all outstanding loans related to such
Facility.

 

“PUC” means any state, provincial or other local regulatory agency or body that
exercises jurisdiction over the rates or services or the ownership, construction
or operation of any Telecommunications System or over Persons who own, construct
or operate a Telecommunications System, in each case by reason of the nature or
type of the business subject to regulation and not pursuant to laws and
regulations of general applicability to Persons conducting business in any such
jurisdiction.

 

“Related Interest Rate Agreement” means any interest rate swap, hedge, cap,
collar or similar agreement or arrangement designed to protect Borrower against
fluctuations in interest rates and will also include any arrangement that
Lenders, in their sole discretion, may offer to Borrower to effectively fix the
interest rate applicable to any portions of the Loans.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30 day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Requisite Lenders” means at least two Lenders (to the extent more than one
Lender holds any Loan Commitment) who have in the aggregate Pro Rata Shares
greater than 50%; provided that the Pro Rata Share of any Defaulting Lender
shall be excluded for purposes of making a determination of Requisite Lenders
and for determining how many Lenders hold any Loan Commitment.

 

“Restricted Investment” means all Investments except (i) property to be used in
the ordinary course of business; (ii) current assets arising from the sale of
goods and services in the ordinary course of business; (iii) Investments in one
or more Subsidiaries or any Person that concurrently becomes a Subsidiary;
(iv) Investments existing on December 9, 1998; (v) Investments in obligations,
maturing within one year, issued by or guaranteed by the United States of
America or an agency thereof; (vi) Investments in municipal securities, maturing
within one year, which are rated in one of the top two ratings classifications
by at least one national rating agency; (vii) Investments in certificates of
deposit or banker’s acceptances issued by Bank of America or other commercial
banks which are rated in one of the top two rating classifications by at least
one national rating agency; (viii) Investments in commercial paper, maturing
within 270 days, rating in one of the top two rating

 

70

--------------------------------------------------------------------------------


 

classifications by at least one national rating agency; and (ix) Investments in
money market instrument programs which are classified as current assets in
accordance with GAAP.

 

“Restricted Junior Payment” means:  (i) any dividend or other distribution,
direct or indirect, on account of any equity interest in Borrower, including any
shares of any class of stock of Borrower now or hereafter outstanding, except a
dividend payable solely in shares of a class of stock to the holders of that
class; (ii) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any equity interest in Borrower, including any shares of any class of stock of
Borrower now or hereafter outstanding; (iii) any payment or prepayment of
interest on, principal of, premium, if any, redemption, conversion, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Indebtedness subject to subordination provisions for the benefit of
Administrative Agent and Lenders unless expressly permitted by such
subordination provisions and Administrative Agent and Requisite Lenders have
consented in writing to such provisions; and (iv) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire any equity interest in Borrower, including any shares of any class of
stock of Borrower now or hereafter outstanding.

 

“Revolving Loan” or “Revolving Loans” means an advance or advances under the
Revolving Loan Commitment.

 

“Revolving Loan Commitment” means, initially, $57,500,000, as such amount is
reduced from time to time as provided in this Agreement.

 

“Revolving Loan Expiration Date” means the earlier of (i) the suspension
(subject to reinstatement) of the Lenders’ obligations to make Loans pursuant to
Subsection 6.2, (ii) the acceleration of the Obligations pursuant to Subsection
6.3 or (iii) May 1, 2012.

 

“Revolving Loan Facility” means, the revolving loan credit facility extended to
Borrower pursuant to Subsection 1.1(C).

 

“Revolving Note” or “Revolving Notes” means one or more of the notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, restatements, renewals or extensions of any such notes, in
whole or in part.

 

“7-Day LIBOR Index Rate” means the per annum rate (rounded upward to the nearest
sixteenth and adjusted for reserves required on Eurocurrency Liabilities (as
defined in Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended) for banks subject to such
Regulation D or required by any other federal law or regulation) quoted by the
British Bankers Association at 11:00 a.m. London time for the offering of seven
(7)-day U.S. dollar deposits, as published by Bloomberg or another major
information vendor listed on the British Banker Association’s official website
on the first Banking Day in each week, with such rate to change weekly on such
day.  The rate shall be reset automatically, without the necessity of notice
being provided to the Borrower or any other party, on the first Banking Day of
each succeeding week, and each change in the rate shall be applicable to all
balances subject to this option.

 

71

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than fifty percent (50%) of
the total voting power of shares of stock (or equivalent ownership or
controlling interest) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof.

 

“Swingline Facility” means the working capital loan facility extended to
Borrower pursuant to Subsection 1.1(D).

 

“Swingline Lender” means CoBank, and its successors and permitted assigns under
the Swingline Loan Commitment pursuant to Subsection 8.1.

 

“Swingline Loan Commitment” means, initially $2,500,000, as such amount is
reduced from time to time as provided in this Agreement.

 

“Swingline Loan Expiration Date” means the earlier of (i) the suspension
(subject to reinstatement) of the Lenders’ obligations to make Loans pursuant to
Subsection 6.2, (ii) the acceleration of the Obligations pursuant to Subsection
6.3 or (iii) May 1, 2012.

 

“Swingline Loans” means an advance or advances under the Swingline Loan
Commitment.

 

“Swingline Note” or “Swingline Notes” means one or more of the Notes of Borrower
substantially in the form of Exhibit 10.1(E), or any combination thereof, and
any replacements, reinstatements, renewals or extension of any such notes, in
whole or in part.

 

“Telecommunications System” means a telephone, long distance, internet, data
services, video and satellite services, wireless telecommunications, telephone
directories, fiber and cable leasing, telecommunications equipment, including
hand sets, rental, leasing, installation, selling or maintenance system or
business and shall include a microwave system or a paging system operated in
connection with (and in the same general service area as) any of the foregoing
systems, and businesses related thereto.

 

“Term Loan A “ means the Loan under the Term Loan A Commitment.

 

“Term Loan A Commitment” means $120,000,000, as such amount is reduced from time
to time as provided in this Agreement.

 

“Term Loan A Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(A).

 

“Term Loan A Maturity Date” means the earlier of (i) the acceleration of the
Obligations pursuant to Subsection 6.3 or (ii) May 1, 2012.

 

“Term Loan A Note” or “Term Loan A Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(C), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.

 

72

--------------------------------------------------------------------------------


 

“Term Loan B “ means the Loan under the Term Loan B Commitment.

 

“Term Loan B Commitment” means $30,000,000, reflecting reductions in this
commitment to the Amendment Date, as it may be further reduced from time to time
as provided in this Agreement.

 

“Term Loan B Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(B).

 

“Term Loan B Maturity Date” means the earlier of (i) the acceleration of the
Obligations pursuant to Subsection 6.3 or (ii) May 1, 2012.

 

“Term Loan B Note” or “Term Loan B Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(D), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.

 

“Term Loan Commitments” means the Term Loan A Commitment and the Term Loan B
Commitment.

 

“Term Loan Facilities” means the Term Loan A Facility and the Term Loan B
Facility.

 

“Term Loan Maturity Date” means the Term Loan A Maturity Date and the Term Loan
B Maturity Date, as applicable to the respective Term Loan Facility.

 

“Term Loan Note” or “Term Loan Notes” means, collectively, the Term Loan A Notes
and the Term Loan B Notes.

 

“Term Loans” means the Term Loan A and the Term Loan B.

 

“Wireless Sale” means the Borrower’s sale of substantially all of its wireless
business assets to Cellco Partnership, a Delaware general partnership doing
business as Verizon Wireless (“Verizon”), pursuant to that certain Asset
Purchase Agreement dated January 18, 2008 among SureWest Wireless, West Coast
PCS LLC, Verizon and Borrower.

 


10.2.                        OTHER DEFINITIONAL PROVISIONS.  REFERENCES TO
“SECTIONS,” “SUBSECTIONS,” “EXHIBITS” AND “SCHEDULES” SHALL BE TO SECTIONS,
SUBSECTIONS, EXHIBITS AND SCHEDULES, RESPECTIVELY, OF THIS AGREEMENT UNLESS
OTHERWISE SPECIFICALLY PROVIDED.  ANY OF THE TERMS DEFINED IN SUBSECTION 10.1
MAY, UNLESS THE CONTEXT OTHERWISE REQUIRES, BE USED IN THE SINGULAR OR THE
PLURAL DEPENDING ON THE REFERENCE. IN THIS AGREEMENT, “HEREOF,” “HEREIN,”
“HERETO,” “HEREUNDER” AND THE LIKE MEAN AND REFER TO THIS AGREEMENT AS A WHOLE
AND NOT MERELY TO THE SPECIFIC SECTION, PARAGRAPH OR CLAUSE IN WHICH THE
RESPECTIVE WORD APPEARS; WORDS IMPORTING ANY GENDER INCLUDE THE OTHER GENDER;
REFERENCES TO “WRITING” INCLUDE PRINTING, TYPING, LITHOGRAPHY AND OTHER MEANS OF
REPRODUCING WORDS IN A TANGIBLE VISIBLE FORM; THE WORDS “INCLUDING,” “INCLUDES”
AND “INCLUDE” SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION”;
REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO
INCLUDE SUBSEQUENT AMENDMENTS, ASSIGNMENTS, AND OTHER MODIFICATIONS THERETO, BUT
ONLY TO THE EXTENT SUCH AMENDMENTS, ASSIGNMENTS AND OTHER MODIFICATIONS ARE NOT
PROHIBITED BY THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; REFERENCES
TO PERSONS INCLUDE THEIR RESPECTIVE PERMITTED

 

73

--------------------------------------------------------------------------------



 


SUCCESSORS AND ASSIGNS OR, IN THE CASE OF GOVERNMENTAL PERSONS, PERSONS
SUCCEEDING TO THE RELEVANT FUNCTIONS OF SUCH PERSONS; AND ALL REFERENCES TO
STATUTES AND RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY
SUCCESSOR STATUTES AND REGULATIONS.

 

74

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 /s/ Steven C. Oldham

 

 

Steven C. Oldham

 

 

President and Chief Executive Officer

 

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

 

COBANK, ACB

 

 

 

 

 

 

 

 

By:

 /s/ Ted Koerner

 

 

 

Ted Koerner

 

 

 

Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.7

 

TRANSACTIONS WITH AFFILIATES

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3(A)

 

JURISDICTION OF ORGANIZATION

 

SureWest Communications

 

California

 

 

 

Roseville Alternative Company

 

California

 

 

 

RTC Communications Corp.

 

California

 

 

 

SureWest Broadband

 

California

 

 

 

SureWest Custom Data Services

 

California

 

 

 

SureWest Internet

 

California

 

 

 

SureWest Long Distance Company

 

California

 

 

 

SureWest Telephone

 

California

 

 

 

SureWest TeleVideo

 

California

 

 

 

SureWest TeleVideo of Roseville

 

California

 

 

 

SureWest Wireless

 

California

 

 

 

West Coast PCS LLC

 

California

 

 

 

West Coast PCS Structures

 

California

 

 

 

PCS Structures Towers, Inc.

 

California

 

 

 

Everest Broadband, Inc.

 

Delaware

 

 

 

Everest Connections Holdings, Inc.

 

Delaware

 

 

 

Everest Holdings I, LLC

 

Delaware

 

 

 

Everest Connections, LLC

 

Delaware

 

 

 

Everest Holdings III, LLC

 

Delaware

 

 

 

Everest Midwest, LLC

 

Delaware

 

 

 

Everest I Leasing & Financing, LLC

 

Delaware

 

 

 

Everest Midwest Properties, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

Everest Midwest License, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3(C)

 

QUALIFICATION TO TRANSACT BUSINESS

 

California

 

Delaware

 

Missouri

 

Kansas

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

 

GOVERNMENTAL APPROVALS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

 

TAX RETURNS AND PAYMENTS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

 

FINANCIAL STATEMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

LITIGATION, INVESTIGATIONS, AUDITS, ETC.

 

Borrower reported in its most recent Form 10Q for the six months ended June 30,
2008 that it is subject to certain legal proceedings, Internal Revenue Service
examinations and other income tax exposures, and other claims arising in the
ordinary course of business. The ultimate outcome of these matters will not
materially affect the consolidated financial position, results of operations or
cash flows of the Borrower.

 

Borrower is also subject to a number of regulatory proceedings occuring at the
federal and state levels including but not limited to competition,
interconnection access charges, broadband deployment and universal service
reform.  The outcomes and impact on the Borrower’s operations of these
proceedings and related court matters cannot be determined at this time.

 

With respect to certain regulatory matters Borrower reported in Item 3 of its
2007 Annual Report on Form 10-K, specifically KCC Docket No. 08-EVMC-049-KSF,
Kansas Universal Service Fund Audit for March 1, 2006 through February 28, 2007
— Everest Midwest, LLC – Everest Connections Holdings, Inc Solix conducted an
audit April 17, 2008 and reported no findings.  The State Corporation Commission
of the State of Kansas issued an order adopting the audit report and closed the
docket on May 5, 2008

 

With respect to the Acacia Media allegations of 2003 regarding patent
infringements held by Acacia.  Borrower considers this matter concluded with no
material impacts to the Company.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

 

EMPLOYEE LABOR MATTERS

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.3

 

FORM OF

NOTICE OF BORROWING/CONVERSION/CONTINUATION

 

CoBank, ACB

5500 S. Quebec Street

Greenwood Village, Colorado 80111

Attention:

 

Ladies and Gentlemen:

 

Pursuant to the Third Amended and Restated Credit Agreement, dated as of
September 19, 2008 (as such loan agreement may hereafter be amended, modified or
supplemented, the “Credit Agreement”) by and among SureWest Communications
(“Borrower”) and CoBank, ACB, as Administrative Agent (“Administrative Agent”),
Issuing Lender and Lender, and the other Lenders referred to therein, Borrower
hereby requests that Administrative Agent take the actions indicated below. 
Capitalized terms used but not defined herein have the meanings given to them in
the Credit Agreement.

 

Note:  The following requirements apply to all requests:

 

·              Requests must be made no later than 11:00 a.m. (Denver, Colorado
time) on a Business Day (however, if requesting a borrowing of a Swingline Loan,
not later than 2:00 p.m. (Denver, Colorado time) on the date the proposed
borrowing is to be effective).

 

·              In the case of a borrowing of or conversion to or continuation of
the Base Rate Loan, requests must be made at least one Business Day in advance
of the proposed borrowing, conversion or continuation date.

 

·              In the case of a borrowing of or conversion to or continuation of
a LIBOR Loan, requests must be made at least three Banking Days in advance of
the proposed borrowing, conversion or continuation date.

 

·              Borrowings under the Base Rate Loan must be in a minimum amount
of $100,000 and whole multiples of $5,000 in excess of $100,000.

 

·              LIBOR Loans must be in a minimum amount of $500,000 and whole
multiples of $100,000 in excess of $500,000.

 

--------------------------------------------------------------------------------


 

·              Borrowings under the Swingline Facility must be in a minimum
amount of $50,000 and whole multiples of $5,000 in excess of $50,000.

 

·              No more than a combined total of ten LIBOR Loans under the
Facilities may be outstanding at any one time.

 

                REQUEST FOR BORROWING:

 

Borrower hereby requests an advance under the                    [Term Loan
A/Term Loan B/Revolving Loan/Swingline] Facility.  In connection with such
request under the Revolving Loan Facility, Borrower hereby certifies as follows:

 

(a)           The Revolving Loan Commitment as reduced pursuant to the Credit
Agreement is $                                    ; and

 

(b)           The aggregate principal balance of Revolving Loans outstanding
(not including this requested Loan) is $                          ; and

 

(c)           The aggregate amount of the outstanding Letter of Credit Liability
is $                          ; and

 

(d)           Therefore, the Available Revolving Loan Commitment is
$                              .  [(a) minus (b) and also minus (c))].

 

In connection with such request under the Swingline Loan Facility, Borrower
hereby certifies as follows:

 

(a)           The Swingline Loan Commitment as reduced pursuant to the Credit
Agreement is $                                    ; and

 

(b)           The aggregate principal balance of Swingline Loans outstanding
(not including this requested Loan) is $                          ; and

 

(c)           Therefore, the available Swingline Loan Commitment is
$                              .  [(a) minus (b))]].

 

Borrower hereby requests under the                    [Term Loan A/Term Loan
B/Revolving Loan/Swingline] Facility an advance of
$                                          , to be made on
                         and to bear interest pursuant to the interest rate
option(s) checked below [check all applicable]:

 

--------------------------------------------------------------------------------


 

o            A portion of the Base Rate Loan in the principal amount of $

 

o            A LIBOR Loan in the principal amount of $                        ,
for an Interest Period of [check one]:

 

o 1 month         o 2 months           o 3 months         o 6 months         o 9
months         o 12 months

 

o          If a Swingline Loan, at the 7-Day LIBOR Index Rate

 

                REQUEST FOR CONVERSION:

 

Borrower hereby requests that the following Loan(s) be converted to new interest
rate option(s) as indicated:

 

Description of Loan(s) to be Converted [check one]:

 

o                                   On                   , convert
$                                 of the [Base/Fixed] Rate Loan under the
                   [Term Loan A/Term Loan B/Revolving Loan] Facility

 

o                                   On                     , convert the LIBOR
Loan under the                    [Term Loan A/Term Loan B/Revolving Loan]
Facility in the principal amount of $                              , the
Interest Period for which expires on:

 

Description of New Loan(s) [check all applicable]:

 

o            to the Base Rate Loan in the principal amount of $

 

o            to a LIBOR Loan in the principal amount of
$                                      , for an Interest Period of [check one]:

 

o 1 month         o 2 months           o 3 months         o 6 months         o 9
months         o 12 months

 

                REQUEST FOR CONTINUATION:

 

Borrower hereby requests that the interest rate option(s) applicable to the
following loan(s) be continued as indicated:

 

Upon expiration of its current Interest Period, continue the LIBOR Loan under
the                    [Term Loan A/Term Loan B/Revolving Loan] Facility in the
principal amount of $                        , the current Interest Period for
which expires on                for a new Interest Period of:

 

o 1 month         o 2 months           o 3 months             o 6
months           o 9 months             o 12 months

 

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that both before and after giving effect to the
borrowing, conversion or continuation request above, (i) all of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents, are true and correct in all material respects as of the date
hereof to the same extent as though made on and as of the date hereof, except
for any representation or warranty limited by its terms to a specific date and
taking into account any amendments to the Schedules or Exhibits to the Credit
Agreement as a result of any disclosures made in writing by Borrower to
Administrative Agent after the Amendment Date so long as what is being disclosed
does not give rise to a Default or an Event of Default, (ii) no Default or Event
of Default has occurred and is continuing or would result on the date hereof,
(iii) since December 31, 2007, there has not occurred any event or condition
that has had or could reasonably be expected to have a Material Adverse Effect,
(iv) the undersigned is authorized to execute and deliver this Notice on behalf
of Borrower, and (v) the Loan Documents remain in full force and effect as to
Borrower.

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.4(C)

 

FORM OF

COMPLIANCE CERTIFICATE

 

THIS COMPLIANCE CERTIFICATE is given by                                      and
                                    , the [chief financial officer] of SUREWEST
COMMUNICATIONS (“Borrower”) pursuant to Subsection 4.4(C) of that certain Third
Amended and Restated Credit Agreement, dated as of September 19, 2008 (as such
agreement may hereafter be amended, modified or supplemented, the “Credit
Agreement”), among Borrower and CoBank, ACB, as Administrative Agent
(“Administrative Agent”), Lead Arranger, Issuing Lender and Lender, and the
other Lenders referred to therein.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

 

I hereby certify as follows:

 

1.             I am the [chief financial officer] of Borrower, and as such
possess the knowledge and authority to certify to the matters set forth in this
Compliance Certificate, and hereby certify that the matters set forth below are
true and accurate to the best of my present knowledge, information and belief
after due inquiry;

 

2.             Attached hereto as Annex A are the [audited/unaudited]
[annual/quarterly] financial statements of Borrower, for the fiscal
[year/quarter] ended                             , as required by Subsection
4.4[(A)/(B)] of the Credit Agreement.  Such financial statements were prepared
in accordance with GAAP consistently applied (except as expressly provided in
the Credit Agreement), fairly present the condition of Borrower during the
periods covered thereby and as of the dates thereof, and are in a format that
demonstrates any accounting or formatting changes that may be required by
various jurisdictions in which the business of Borrower is conducted (to the
extent not inconsistent with GAAP);

 

3.             As of the date of such financial statements, Borrower is in
compliance with the covenants set forth in Section 4 of the Credit Agreement,
except as disclosed on Annex B hereto.  Attached hereto as Annex B are
calculations which demonstrate the extent of compliance by Borrower with such
covenants; and

 

4.             I have reviewed the activities of Borrower, and consulted with
appropriate representatives of Borrower during the fiscal [year/quarter] ended
                            , and reviewed the Credit Agreement and the other
Loan Documents.  As of the date of this Compliance Certificate, there is no
condition, event or act which constitutes a Default or an Event of Default under
the Credit Agreement, except as disclosed on Annex C hereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of
                          ,           .

 

 

 

 

 

[CHIEF FINANCIAL OFFICER]

 

SUREWEST COMMUNICATIONS

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Annual (audited) or Quarterly (unaudited)

Financial Statements

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Financial Covenant Compliance Worksheet

 

--------------------------------------------------------------------------------


 

COVENANT 4.1

 

Leverage Ratio

 

As of the fiscal year/quarter ended                             ,
                    .

 

(A)

Indebtedness

 

$

 

 

 

 

(B)

EBITDA (the sum of 1 through 8, without duplication; calculated for the then
most recently completed four fiscal quarters)

 

 

 

 

 

 

 

 

1.

Net income or deficit (excluding extraordinary gains, the write up of any asset
or gain and excluding any extraordinary, non-cash losses, the write down of any
asset and loss realized upon sale of any asset), plus

 

$

 

 

 

 

 

 

2.

Total interest expense (including non-cash interest), plus

 

$

 

 

 

 

 

 

3.

Depreciation and amortization expense, plus

 

$

 

 

 

 

 

 

4.

Income and franchise taxes, federal, state or local

 

$

 

 

 

 

 

 

5.

non-recurring fees and expenses incurred in connection with any investment,
disposition or acquisition permitted by this Agreement or any issuance of equity
interests or incurrence or early extinguishment of Indebtedness, or refinancing
transactions or other modification of any debt instrument, in each case
permitted herein

 

$

 

 

 

 

 

 

6.

non-cash compensation charges, including any such charges resulting from stock
options, stock appreciation rights, restricted stock grants or other equity
incentive programs

 

$

 

 

 

 

 

 

7.

to the extent actually reimbursed, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with Permitted
Acquisitions, and

 

$

 

 

 

 

 

 

8.

purchase accounting adjustments in connection with Permitted Acquisitions

 

$

 

 

 

 

 

 

Sum of 1 through 8

 

$

 

--------------------------------------------------------------------------------


 

Leverage Ratio = (A) ÷ (B)

 

=

:1.0

 

Required Ratio:

Not more than 3.75:1.0

 

Compliance:                  o    Yes                   o    No

 

--------------------------------------------------------------------------------


 

COVENANT 4.2

 

Interest Coverage Ratio

 

As of the fiscal quarter/year ended                                         ,
                        .

 

(Calculated for the then most recently completed four fiscal quarters)

 

(A)

EBITDA

 

$

 

 

 

 

 

(B)

Total interest expense (excluding, for the period from and including
February 13, 2008 and through and including May 31, 2008, interest expense on
$30,000,000 of the Term Loan B)

 

$

 

 

 

 

 

Interest Coverage Ratio = (A) ÷ (B)

 

=

:1.0

 

Required Ratio:

Not less than 3.0:1.0

 

Compliance:                  o    Yes                   o    No

 

--------------------------------------------------------------------------------


 

COVENANT 4.3

 

Adjusted Consolidated Net Worth

 

As of the fiscal quarter/year ended                     ,
                        .

 

(A)

Consolidated Net Worth

 

$

 

 

 

 

 

(B)

Greater of (i) $0 or (ii) the result of (a) Restricted Investments incurred
after December 9, 1998 minus (b) 10% of Consolidated Net Worth

 

$

 

 

 

 

 

 

 

 

 

 

Adjusted Consolidated Net Worth = (A) - (B)

 

=$

 

 

Required Amount:

Not less than $160,000,000

 

 

Compliance:                  o    Yes                   o    No

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(A)

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

THIS ASSIGNMENT AND ASSUMPTION is dated as of                           , 20
                                                  between
                                       (the “Assignor”) and
                                     (the “Assignee”).

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of September 19, 2008 (as such credit agreement may hereafter be amended,
modified, supplemented, extended or restated, the “Credit Agreement”), among
SureWest Communications (“Borrower”), CoBank, ACB, as Administrative Agent
(“Administrative Agent”), Lead Arranger, Issuing Lender and a Lender, and the
other Lenders referred to therein.  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

The Assignor and the Assignee hereby agree as follows:

 

1.               The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, [all of] [an interest
in] the Assignor’s rights and obligations under the Credit Agreement equal to
the Pro Rata Share of [the Revolving Loan Facility,] [the Term Loan A Facility]
[and] [the Term Loan B Facility] specified on Section 1 of Schedule I hereto. 
The [Revolving Loan Commitment,] [Term Loan A Commitment] [and] [Term Loan B
Commitment] and principal amount of the Loans assigned to the Assignee are set
forth in Section 1 of such Schedule I and the [Revolving Loan Commitment,] [Term
Loan A Commitment] [and] [Term Loan B Commitment] and principal amount of the
Loans retained by the Assignor after giving effect to such sale and assignment
are set forth in Section 2 of such Schedule I.

 

2.               The Assignor (a) represents and warrants that it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim, (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant thereto, and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower and any Loan Party or the
performance or observance by the Borrower and any Loan Party of any of its
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto [and (d) attaches the Note[s]
held by the Assignor and requests that the Administrative Agent exchange such
Note[s] for [a] new Note[s] in accordance with Section 9.2 of the Credit
Agreement.]

 

3.               The Assignee (a) agrees that it will, independently and without
reliance upon Administrative Agent, the Assignor or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (b) appoints and authorizes Administrative Agent to take

 

--------------------------------------------------------------------------------


 

such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, (c) agrees that it will perform in accordance with their terms all of
the obligations that, by the terms of the Credit Agreement, are required to be
performed by it as a Lender, (d) represents and warrants that it is an Eligible
Assignee, and (e) confirms it has received such documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption.

 

4.               Following the execution of this Assignment and Assumption by
the Assignor and the Assignee, it will be delivered to Administrative Agent for
acceptance and recording by Administrative Agent. The effective date of this
Assignment and Assumption shall be the effective date specified in Section 3 of
Schedule I hereto (the “Effective Date”).

 

5.               Upon such acceptance and recording by Administrative Agent,
then, as of the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations under the Credit Agreement of a Lender and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights (except those surviving the payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those relating to events or circumstances occurring prior to the Effective
Date.

 

6.               Upon such acceptance and recording by Administrative Agent,
from and after the Effective Date, Administrative Agent shall make all payments
under the Loan Documents in respect of the interest assigned hereby (a) to the
Assignee, in the case of amounts accrued with respect to any period on or after
the Effective Date, and (b) to the Assignor, in the case of amounts accrued with
respect to any period prior to the Effective Date.

 

7.               This Assignment and Assumption shall be governed by, and be
construed and interpreted in accordance with, the law of the State of Colorado.

 

8.               This Assignment and Assumption may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of this Assignment and Assumption by telecopier shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  Delivery of an executed counterpart hereof by telecopy shall be
effective as delivery of a manually executed counterpart.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

 

,

 

as Assignor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address:

 

 

 

 

 

 

 

Attn:

 

 

Telephone:

 

 

 

Fax:

 

 

Email:

 

 

 

 

 

,

 

as Assignee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Notice Address:

 

 

 

 

 

 

 

 

 

Attn:

 

 

Telephone:

 

 

Fax:

 

 

Email:

 

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED
this              day of                             , 20      :

 

COBANK, ACB,
as Administrative Agent

 

 

By:

 

 

 

Name:

 

Title:

 

SUREWEST COMMUNICATIONS,

as Borrower

 

By:

 

 

 

Name:

 

Title:

Notice Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
ASSIGNMENT AND ACCEPTANCE

 

SECTION 1.

 

Pro Rata Share assigned to the Assignee:

 

 

 

 

 

 

 

Revolving Loan Facility

 

 

%

 

 

 

 

Term Loan A Facility

 

 

%

 

 

 

 

Term Loan B Facility

 

 

%

 

 

 

 

Revolving Loan Commitment assigned to the Assignee:

 

 

$

 

 

 

 

Term Loan A Commitment assigned to the Assignee:

 

 

$

 

 

 

 

Term Loan B Commitment assigned to the Assignee:

 

 

$

 

 

 

 

Aggregate Outstanding Principal Amount of Revolving Loans assigned to the
Assignee:

 

 

$

 

 

 

 

Aggregate Outstanding Principal Amount of Term Loan A Loans Assigned to the
Assignee:

 

 

$

 

 

 

 

Aggregate Outstanding Principal Amount of Term Loan B Loans Assigned to the
Assignee:

 

 

$

 

SECTION 2.

 

Pro Rata Share retained by the Assignor:

 

 

 

 

 

 

 

Revolving Loan Facility

 

 

%

 

 

 

 

Term Loan A Facility

 

 

%

 

 

 

 

Term Loan B Facility

 

 

%

 

 

 

 

Revolving Loan Commitment retained by the Assignor:

 

 

$

 

 

 

 

Term Loan A Commitment retained by the Assignor:

 

 

$

 

 

 

 

Term Loan B Commitment retained by the Assignor:

 

 

$

 

--------------------------------------------------------------------------------


 

Aggregate Outstanding Principal Amount of Revolving

 

 

 

 

 

 

 

Loan s retained by the Assignor:

 

 

$

 

 

 

 

Aggregate Outstanding Principal Amount of Term Loan A Loans retained by the
Assignor:

 

 

$

 

 

 

 

Aggregate Outstanding Principal Amount of Term Loan B Loans retained by the
Assignor:

 

 

$

 

SECTION 3.

 

Effective Date:

 

 

, 20                      

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(B)

 

FORM OF

AMENDED AND RESTATED REVOLVING NOTE

 

SUREWEST COMMUNICATIONS

 

[$                                    ]

 

                        , 20             

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby unconditionally
promises to pay to                      (“Lender”) in lawful money of the United
States of America and in immediately available funds, the principal sum of
[                                   UNITED STATES DOLLARS (US
$                    )], or if less, the aggregate unpaid principal amount of
all advances made to Borrower by Lender pursuant to Subsection 1.1(C) of the
Credit Agreement described below, at such times and in the manner specified
therein.

 

This Revolving Note is payable on the dates and in the amounts set forth in the
Credit Agreement described below.  This Revolving Note may be prepaid in whole
or in part at any time subject to the terms of the Credit Agreement described
below.

 

This Revolving Note is one of the Notes referred to in, was executed and
delivered pursuant to, evidences indebtedness of Borrower incurred under, and is
subject to all terms and conditions of, that certain Third Amended and Restated
Credit Agreement, dated as September 19, 2008 (as such credit agreement may
hereafter be amended, modified, supplemented, extended or restated, the “Credit
Agreement”), among Borrower, CoBank, ACB, as Administrative Agent
(“Administrative Agent”), Lead Arranger, Issuing Lender and a Lender, and the
other Lenders referred to therein, to which reference is hereby made for a
statement of, among other things, the terms and conditions under which the
indebtedness evidenced hereby was made and is to be repaid and for a statement
of Lender’s remedies upon the occurrence of an Event of Default, including
without limitation, the remedy of acceleration.  Capitalized terms used herein
but not otherwise specifically defined shall have the meanings ascribed to such
terms in the Credit Agreement.

 

This Revolving Note is given in substitution for and supersedes and replaces a
previously issued Revolving Note (the “Original Note”). This Revolving Note is
not delivered in extinguishment of the indebtedness evidenced by the Original
Note and does not constitute a novation of the Original Note, but is made to
evidence indebtedness outstanding under the Original Note as of the date of this
Revolving Note and any additional indebtedness under Revolving Loan Commitment
incurred or to be incurred by Borrower under the Credit Agreement.

 

Borrower unconditionally promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rates
from time to time applicable to the Revolving Loans as determined in accordance
with the Credit Agreement; provided, however, that upon the occurrence and
during the continuance of an Event of Default, Borrower promises to pay interest
on the outstanding principal balance of this Revolving Note at the rate of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Interest on this Revolving Note shall be payable, at the times and from the
dates specified in the Credit Agreement for the Revolving Loans, on the date of
any prepayment hereof, at maturity, whether due by acceleration or otherwise,
and as otherwise provided in the Credit Agreement. From and after the date when
the principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand, subject to any grace or
cure period set forth in the Credit Agreement.  In no contingency or event
whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that Lender has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Credit
Agreement.

 

Except for any notices expressly required by the Loan Documents and as otherwise
required by applicable law, Borrower hereby waives demand, presentment and
protest and notice of demand, presentment, protest and nonpayment.

 

Borrower further agrees, subject only to any limitation imposed by applicable
law or the Loan Documents, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by Lender in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.

 

The transfer, sale or assignment of any rights under or interest in this
Revolving Note is subject to certain restrictions contained in the Credit
Agreement, including Subsection 8.1 thereof.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION) AND DECISIONS OF THE STATE OF COLORADO.  Whenever possible each
provision of this Revolving Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Revolving
Note shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the
remaining provisions of this Revolving Note or the effectiveness and validity of
such prohibited or invalid provision in any other jurisdiction.  Whenever in
this Revolving Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
permitted successors and assigns and in the case of Lender, any financial
institution to which it has sold or assigned all or any part of its interest in
the Revolving Loans or in its commitment to make the Revolving Loans as
permitted by the Credit Agreement.  The provisions of this Revolving Note shall
be binding upon and shall inure to the benefit of such permitted successors and
assigns. Borrower’s respective successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for Borrower.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this note to be executed and delivered,
by its duly authorized officer, on the date first shown above.

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(C)

 

FORM OF

THIRD AMENDED AND RESTATED TERM LOAN A NOTE

 

SUREWEST COMMUNICATIONS

 

$                                    

 

                          , 20

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby unconditionally
promises to pay to                      (“Lender”) in lawful money of the United
States of America and in immediately available funds, the principal sum of
[                         UNITED STATES DOLLARS (US $                    )], or
if less, the aggregate unpaid principal amount of all advances made to Borrower
by Lender pursuant to Subsection 1.1(A) of the Credit Agreement described below,
at such times and in the manner specified therein.

 

This Term Loan A Note is payable in installments on the dates and in the amounts
set forth in the Credit Agreement described below.  This Term Loan A Note may be
prepaid in whole or in part at any time subject to the terms of the Credit
Agreement described below.

 

This Term Loan A Note is one of the Notes referred to in, was executed and
delivered pursuant to, evidences indebtedness of Borrower incurred under, and is
subject to all terms and conditions of, that certain Third Amended and Restated
Credit Agreement, dated as of September 19, 2008 (as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), among Borrower, CoBank, ACB, as Administrative Agent
(“Administrative Agent”), Lead Arranger, Issuing Lender and a Lender, and the
other Lenders referred to therein, to which reference is hereby made for a
statement of, among other things, the terms and conditions under which the
indebtedness evidenced hereby was made and is to be repaid and for a statement
of Lender’s remedies upon the occurrence of an Event of Default, including
without limitation, the remedy of acceleration.  Capitalized terms used herein
but not otherwise specifically defined shall have the meanings ascribed to such
terms in the Credit Agreement.

 

This Term Loan A Note is given in substitution for and supersedes and replaces a
previously issued Term Loan A Note (the “Original Note”). This Term Loan A Note
is not delivered in extinguishment of the indebtedness evidenced by the Original
Note and does not constitute a novation of the Original Note, but is made to
evidence indebtedness outstanding under the Original Note as of the date of this
Term Loan A Note and any additional indebtedness under Term Loan A Commitment
incurred or to be incurred by Borrower under the Credit Agreement.

 

Borrower unconditionally promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rates
from time to time applicable to the Term Loan A Facility as determined in
accordance with the Credit Agreement; provided, however, that upon the
occurrence and during the continuance of an Event of Default, Borrower promises
to pay interest on the outstanding principal balance of this Term Loan A Note at
the rate of interest applicable following the occurrence of an Event of Default
as determined in accordance with the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Interest on this Term Loan A Note shall be payable, at the times and from the
dates specified in the Credit Agreement for the Term Loan A, on the date of any
prepayment hereof, at maturity, whether due by acceleration or otherwise, and as
otherwise provided in the Credit Agreement. From and after the date when the
principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand, subject to any grace or
cure period set forth in the Credit Agreement.  In no contingency or event
whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that Lender has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Credit
Agreement.

 

Except for any notices expressly required by the Loan Documents and as otherwise
required by applicable law, Borrower hereby waives demand, presentment and
protest and notice of demand, presentment, protest and nonpayment.

 

Borrower further agrees, subject only to any limitation imposed by applicable
law or the Loan Documents, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by Lender in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.

 

The transfer, sale or assignment of any rights under or interest in this Term
Loan A Note is subject to certain restrictions contained in the Credit
Agreement, including Subsection 8.1 thereof.

 

THIS TERM LOAN A NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION) AND DECISIONS OF THE STATE OF COLORADO.  Whenever possible each
provision of this Term Loan A Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Term Loan
A Note shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the
remaining provisions of this Term Loan A Note or the effectiveness and validity
of such prohibited or invalid provision in any other jurisdiction.  Whenever in
this Term Loan A Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
permitted successors and assigns and in the case of Lender, any financial
institution to which it has sold or assigned all or any part of its interest in
the Term Loan A or in its commitment to make the Term Loan A as permitted by the
Credit Agreement.  The provisions of this Term Loan A Note shall be binding upon
and shall inure to the benefit of such permitted successors and assigns.
Borrower’s respective successors and assigns shall include, without limitation,
a receiver, trustee or debtor in possession of or for Borrower.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this note to be executed and delivered,
by its duly authorized officer, on the date first shown above.

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(D)

 

FORM OF

THIRD AMENDED AND RESTATED TERM LOAN B NOTE

 

SUREWEST COMMUNICATIONS

 

$                            

 

                   , 20     

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby unconditionally
promises to pay to                      (“Lender”) in lawful money of the United
States of America and in immediately available funds, the principal sum of
[                                   UNITED STATES DOLLARS (US
$                    )], or if less, the aggregate unpaid principal amount of
all advances made to Borrower by Lender pursuant to Subsection 1.1(B) of the
Credit Agreement described below, at such times and in the manner specified
therein.

 

This Term Loan B Note is payable in installments on the dates and in the amounts
set forth in the Credit Agreement described below.  This Term Loan B Note may be
prepaid in whole or in part at any time subject to the terms of the Credit
Agreement described below.

 

This Term Loan B Note is one of the Notes referred to in, was executed and
delivered pursuant to, evidences indebtedness of Borrower incurred under, and is
subject to all terms and conditions of, that certain Third Amended and Restated
Credit Agreement, dated as of September 19, 2008 (as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), among Borrower, CoBank, ACB, as Administrative Agent
(“Administrative Agent”), Lead Arranger, Issuing Lender and a Lender, and the
other Lenders referred to therein, to which reference is hereby made for a
statement of, among other things, the terms and conditions under which the
indebtedness evidenced hereby was made and is to be repaid and for a statement
of Lender’s remedies upon the occurrence of an Event of Default, including
without limitation, the remedy of acceleration.  Capitalized terms used herein
but not otherwise specifically defined shall have the meanings ascribed to such
terms in the Credit Agreement.

 

This Term Loan B Note is given in substitution for and supersedes and replaces a
previously issued Term Loan B Note (the “Original Note”). This Term Loan B Note
is not delivered in extinguishment of the indebtedness evidenced by the Original
Note and does not constitute a novation of the Original Note, but is made to
evidence indebtedness outstanding under the Original Note as of the date of this
Term Loan B Note and any additional indebtedness under Term Loan B Commitment
incurred or to be incurred by Borrower under the Credit Agreement.

 

Borrower unconditionally promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rates
from time to time applicable to the Term Loan B Facility as determined in
accordance with the Credit Agreement; provided, however, that upon the
occurrence and during the continuance of an Event of Default, Borrower promises
to pay interest on the outstanding principal balance of this Term Loan B Note at
the rate of interest applicable following the occurrence of an Event of Default
as determined in accordance with the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Interest on this Term Loan B Note shall be payable, at the times and from the
dates specified in the Credit Agreement for the Term Loan B, on the date of any
prepayment hereof, at maturity, whether due by acceleration or otherwise, and as
otherwise provided in the Credit Agreement. From and after the date when the
principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand, subject to any grace or
cure period set forth in the Credit Agreement.  In no contingency or event
whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that Lender has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Credit
Agreement.

 

Except for any notices expressly required by the Loan Documents and as otherwise
required by applicable law, Borrower hereby waives demand, presentment and
protest and notice of demand, presentment, protest and nonpayment.

 

Borrower further agrees, subject only to any limitation imposed by applicable
law or the Loan Documents, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by Lender in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.

 

The transfer, sale or assignment of any rights under or interest in this Term
Loan B Note is subject to certain restrictions contained in the Credit
Agreement, including Subsection 8.1 thereof.

 

THIS TERM LOAN B NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION) AND DECISIONS OF THE STATE OF COLORADO.  Whenever possible each
provision of this Term Loan B Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Term Loan
B Note shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the
remaining provisions of this Term Loan B Note or the effectiveness and validity
of such prohibited or invalid provision in any other jurisdiction.  Whenever in
this Term Loan B Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
permitted successors and assigns and in the case of Lender, any financial
institution to which it has sold or assigned all or any part of its interest in
the Term Loan B or in its commitment to make the Term Loan B as permitted by the
Credit Agreement.  The provisions of this Term Loan B Note shall be binding upon
and shall inure to the benefit of such permitted successors and assigns. 
Borrower’s respective successors and assigns shall include, without limitation,
a receiver, trustee or debtor in possession of or for Borrower.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this note to be executed and delivered,
by its duly authorized officer, on the date first shown above.

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(E)

 

FORM OF

AMENDED AND RESTATED SWINGLINE NOTE

 

SUREWEST COMMUNICATIONS

 

$                            

 

                   , 20     

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby unconditionally
promises to pay to                      (“Lender”) in lawful money of the United
States of America and in immediately available funds, the principal sum of
[                                   UNITED STATES DOLLARS (US
$                    )], or if less, the aggregate unpaid principal amount of
all advances made to Borrower by Lender pursuant to Subsection 1.1(D) of the
Credit Agreement described below, at such times and in the manner specified
therein.  [This Swingline Note amends and restates in its entirety that certain
Swingline Note, dated as of February 13, 2008 (the “Prior Note”), by Borrower,
in favor of the Payee.]

 

This Swingline Note is payable on the dates and in the amounts set forth in the
Credit Agreement described below.  This Swingline Note may be prepaid in whole
or in part at any time subject to the terms of the Credit Agreement described
below.

 

This Swingline Note is one of the Notes referred to in, was executed and
delivered pursuant to, evidences indebtedness of Borrower incurred under, and is
subject to all terms and conditions of, that certain Third Amended and Restated
Credit Agreement, dated as of September 19, 2008 (as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), among Borrower, CoBank, ACB, as Administrative Agent
(“Administrative Agent”), Lead Arranger, Issuing Lender and a Lender, and the
other Lenders referred to therein, to which reference is hereby made for a
statement of, among other things, the terms and conditions under which the
indebtedness evidenced hereby was made and is to be repaid and for a statement
of Lender’s remedies upon the occurrence of an Event of Default, including
without limitation, the remedy of acceleration.  Capitalized terms used herein
but not otherwise specifically defined shall have the meanings ascribed to such
terms in the Credit Agreement.

 

This Swingline Note is given in substitution for and supersedes and replaces a
previously issued Swingline Note (the “Original Note”). This Swingline Note is
not delivered in extinguishment of the indebtedness evidenced by the Original
Note and does not constitute a novation of the Original Note, but is made to
evidence indebtedness outstanding under the Original Note as of the date of this
Swingline Note and any additional indebtedness under Swingline Loan Commitment
incurred or to be incurred by Borrower under the Credit Agreement.

 

Borrower unconditionally promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rates
from time to time applicable to the Swingline Loans as determined in accordance
with the Credit Agreement; provided, however, that upon the occurrence and
during the continuance of an Event of Default, Borrower promises to

 

--------------------------------------------------------------------------------


 

pay interest on the outstanding principal balance of this Swingline Note at the
rate of interest applicable following the occurrence of an Event of Default as
determined in accordance with the Credit Agreement.

 

Interest on this Swingline Note shall be payable, at the times and from the
dates specified in the Credit Agreement for the Swingline Loans, on the date of
any prepayment hereof, at maturity, whether due by acceleration or otherwise,
and as otherwise provided in the Credit Agreement. From and after the date when
the principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand, subject to any grace or
cure period set forth in the Credit Agreement.  In no contingency or event
whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that Lender has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Credit
Agreement.

 

Except for any notices expressly required by the Loan Documents and as otherwise
required by applicable law, Borrower hereby waives demand, presentment and
protest and notice of demand, presentment, protest and nonpayment.

 

Borrower further agrees, subject only to any limitation imposed by applicable
law or the Loan Documents, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by Lender in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.

 

The transfer, sale or assignment of any rights under or interest in this
Swingline Note is subject to certain restrictions contained in the Credit
Agreement, including Subsection 8.1 thereof.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION) AND DECISIONS OF THE STATE OF COLORADO.  Whenever possible each
provision of this Swingline Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Swingline
Note shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the
remaining provisions of this Swingline Note or the effectiveness and validity of
such prohibited or invalid provision in any other jurisdiction.  Whenever in
this Swingline Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
permitted successors and assigns and in the case of Lender, any financial
institution to which it has sold or assigned all or any part of its interest in
the Revolving Loans or in its commitment to make the Swingline Loans as
permitted by the Credit Agreement. The provisions of this Swingline Note shall
be binding upon and shall inure to the benefit of such permitted successors and
assigns.  Borrower’s respective successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for Borrower.

 

--------------------------------------------------------------------------------


 

[The amendment and restatement of the Prior Note by this Swingline Note shall
not constitute a novation or termination of the obligations and covenants of the
Borrower thereunder, but shall constitute an amendment and restatement of the
obligations and covenants of the Borrower under such Prior Note and the Borrower
hereby reaffirms all such obligations and covenants under the Prior Note as
amended and restated hereby.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this note to be executed and delivered,
by its duly authorized officer, on the date first shown above.

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

Name:

 

 

--------------------------------------------------------------------------------